Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT, CONSENT AND LIMITED WAIVER

TO LOAN AGREEMENT AND GUARANTEE

AND COLLATERAL AGREEMENT

FIRST AMENDMENT, CONSENT AND LIMITED WAIVER TO LOAN AGREEMENT AND GUARANTEE AND
COLLATERAL AGREEMENT, dated as of October 31, 2014 (this “Agreement”), among
SCHOOL SPECIALTY, INC., a Delaware corporation (“Company”), CLASSROOMDIRECT.COM,
LLC, a Delaware limited liability company (“Classroom”), SPORTIME, LLC, a
Delaware limited liability company (“Sportime”), DELTA EDUCATION, LLC, a
Delaware limited liability company (“Delta”), PREMIER AGENDAS, LLC, a Delaware
limited liability company (as successor in interest to Premier Agendas, Inc., a
Washington corporation, “Premier”), CHILDCRAFT EDUCATION, LLC, a Delaware
limited liability company (as successor in interest to Childcraft Education
Corp., a New York corporation, “Childcraft”), BIRD-IN-HAND WOODWORKS, LLC, a
Delaware limited liability company (as successor in interest to Bird-In-Hand
Woodworks, Inc., a New Jersey Corporation, “Bird”), CALIFONE INTERNATIONAL, LLC,
a Delaware limited liability company (as successor in interest to Califone
International, Inc., a Delaware corporation, “Califone”, and together with
Classroom, Sportime, Delta, Premier, Childcraft and Bird collectively,
“Subsidiary Borrowers” and each, individually, a “Subsidiary Borrower”), BANK OF
AMERICA, N.A., SUNTRUST BANK and BANK OF MONTREAL, as lenders (collectively,
“Lenders” and each, individually, a “Lender”), and BANK OF AMERICA, N.A., as
agent for Lenders (in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Company, Subsidiary Borrowers, Lenders and Agent have entered into that
certain Loan Agreement dated as of June 11, 2013 (as amended, supplemented, or
otherwise modified from time to time, the “Loan Agreement”; capitalized terms
used herein but not otherwise defined herein shall have the meanings given to
such terms in the Loan Agreement);

WHEREAS, Company has informed Agent that (i) it desires to make certain
amendments to the Loan Agreement and a corresponding amendment to the Guarantee
and Collateral Agreement and that (ii) certain Defaults and Events of Default
occurred as a result of the conversion of the entities listed on Schedule 1
hereto to Delaware limited liability companies as of April 25, 2014, in respect
of which Company requests a waiver;

WHEREAS, Agent and Lenders are willing to (i) grant a limited waiver of certain
provisions of the Loan Agreement and the Guarantee and Collateral Agreement and
(ii) make certain amendments to the Loan Agreement and the Guarantee and
Collateral Agreement, in each case subject to the terms and conditions set forth
herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Subsidiary Borrowers, Lenders and Agent
hereby agree as follows:

ARTICLE I

AMENDMENTS

Section 1.1 Amendment to Section 1.1 of the Loan Agreement. Section 1.1 of the
Loan Agreement is hereby amended as of the Effective Time (as defined in Article
III below) as follows:

(a) The definition of “Borrowers” is amended and restated in its entirety as
follows:

Borrowers: School Specialty, Inc., a Delaware corporation, and each Subsidiary
Borrower.

(b) The definition of “Distribution” is amended and restated in its entirety as
follows:

Distribution: (i) any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Borrowers
or any Subsidiary, (ii) any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
repurchase, redemption, retirement, acquisition, cancellation or termination of
any Equity Interests in Borrowers or any Subsidiary, or (iii) any other payment
(whether in cash, securities or other property) with respect to any Equity
Interests in Borrowers or any Subsidiary, including but not limited to payments
made on account of any stock appreciation rights or restricted stock units with
respect to any such Equity Interests.

(c) Clause (iv) of the definition of “EBITDA” is amended and restated in its
entirety as follows:

(A) non-recurring, unusual or extraordinary charges for such period,
(B) business optimization expenses and other restructuring charges or reserves
(which, for the avoidance of doubt, shall include the effect of inventory
optimization programs, facility closure, facility consolidations, duplicative
facility costs, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges), and
(C) cash expenses relating to earn outs and similar obligations; provided that
the aggregate amount to be added back pursuant to this clause (iv) shall not
exceed (1) for the Fiscal Year ending April 26, 2014, $7 million, (2) for the
Fiscal Year ending April 25, 2015, 25% of

 

2



--------------------------------------------------------------------------------

EBITDA for such period, (3) for the Fiscal Year ending April 30, 2016, 25% of
EBITDA for such period and (4) for each Fiscal Year thereafter, 10% of EBITDA;
provided, however, that, (1) for any measurement period with respect to EBITDA
that includes a portion of the Fiscal Year ending April 26, 2014 and a portion
of the Fiscal Year ending April 25, 2015, the aggregate amount to be added back
pursuant to this clause (iv) shall not exceed 25% of EBITDA for such period,
(2) for any measurement period with respect to EBITDA that includes a portion of
the Fiscal Year ending April 25, 2015 and a portion of the Fiscal Year ending
April 30, 2016, the aggregate amount to be added back pursuant to this clause
(iv) shall not exceed 25% of EBITDA for such period, (3) for any measurement
period with respect to EBITDA that includes the last three Fiscal Quarters of
the Fiscal Year ending April 30, 2016 and the first Fiscal Quarter of the Fiscal
Year ending April 29, 2017, the aggregate amount to be added back pursuant to
this clause (iv) shall not exceed 20% of EBITDA for such period, (4) for any
measurement period with respect to EBITDA that includes the last two Fiscal
Quarters of the year ending April 30, 2016 and the first two Fiscal Quarters of
the Fiscal Year ending April 29, 2017, the aggregate amount to be added back
pursuant to this clause (iv) shall not exceed 15% of EBITDA for such period, and
(5) for any measurement period with respect to EBITDA that includes the last
Fiscal Quarter of the year ending April 30, 2016 and the first three Fiscal
Quarters of the Fiscal Year ending April 29, 2017, the aggregate amount to be
added back pursuant to this clause (iv) shall not exceed of EBITDA 10% for such
period;

(d) The definition of “Equity Interest” is amended and restated in its entirety
as follows:

Equity Interest: (a)(i) the interest of any shareholder in a corporation;
partner in a partnership (whether general, limited, limited liability or joint
venture); member in a limited liability company; or (ii) any other form of
equity security or ownership interest in any Person, (b) all of the warrants,
options or other rights for the purchase, acquisition or exchange from such
Person of any of the foregoing (including through convertible securities), and
(c) any stock appreciation rights and restricted stock units.

(e) Clause (k) of the definition of “Permitted Asset Disposition” is amended and
restated in its entirety as follows:

the sale or issuance of Equity Interests (other than Disqualified Stock) of
Company not resulting in a Change of Control;

(f) The definition of “Subsidiary Borrowers” is amended and restated in its
entirety, for ease of reference, as follows:

Classroomdirect.com, LLC, a Delaware limited liability company, Sportime, LLC, a
Delaware limited liability company, Delta Education, LLC, a Delaware limited
liability company, Premier Agendas, LLC, a Delaware limited liability company,
Childcraft Education, LLC, a Delaware limited liability company, Bird-In-Hand
Woodworks, LLC, a Delaware limited liability company, Califone International,
LLC, a Delaware limited liability company, and any additional Subsidiary of
Company who becomes a party hereto, as a Borrower.

 

3



--------------------------------------------------------------------------------

(g) The definition of “Subsidiary Guarantors” is amended and restated in its
entirety as follows:

each Subsidiary Borrower, each Wholly-Owned Subsidiary of Company listed on
Schedule 1.1(d) and each other Subsidiary of Company that shall be required to
execute and deliver or become party to a Guaranty pursuant to Section 10.1.14.

Section 1.2 Amendment to Section 10.2.13 of the Loan Agreement. Section 10.2.13
of the Loan Agreement is hereby amended and restated in its entirety as follows
as of the Effective Time:

Make any material change in accounting treatment or reporting practices, except
as required by GAAP and in accordance with Section 1.2; or change its Fiscal
Year; provided that, upon 30 days prior written notice by Borrower Agent to
Agent, the fiscal year end of Borrowers and Subsidiaries for accounting and tax
purposes may be changed to December 31, in which case Agent will, and is hereby
authorized by Lenders to, make any adjustments to this Agreement that are
necessary in Agent’s reasonable discretion to reflect such change in Fiscal Year
(subject, so long as no Default or Event of Default is then continuing, to
Borrower’s consent, not to unreasonably withheld or delayed).

Section 1.3 Amendment to Section 14.3 of the Loan Agreement. The first sentence
of Section 14.3 of the Loan Agreement is hereby amended and restated in its
entirety as follows as of the Effective Time:

Subject to Section 4.1.4, all notices and other communications by or to a party
hereto shall be in writing and shall be given, if to any Borrower, to it at
School Specialty, Inc., W6316 Design Drive; Greenville, WI 54942; Attn: Joseph
M. Yorio; Telecopy (920) 882-5863; Email: joseph.yorio@schoolspecialty.com, and,
if to any other Person, at its address shown on the signature pages hereof (or,
in the case of a Person who becomes a Lender after the Closing Date, at the
address shown on its Assignment and Acceptance), or at such other address as a
party may hereafter specify by notice in accordance with this Section 14.3.

Section 1.4 Amendment to Loan Agreement Schedules. The schedules attached to the
Loan Agreement are hereby amended and restated in their entirety, as of the
Effective Time, by the schedules attached hereto as Exhibit A.

 

4



--------------------------------------------------------------------------------

Section 1.5 Amendment to Section 1 of the Guarantee and Collateral Agreement.
Section 1 of the Guarantee and Collateral Agreement is hereby amended as of the
Effective Time by amending and restating the definition of “Credit Agreement” as
follows:

“Credit Agreement” means the Loan Agreement, dated as of June 11, 2013 (as
amended, restated, supplemented or otherwise modified from time to time), among
School Specialty, Inc., the other Borrowers and Guarantors party thereto, the
Lenders party thereto and Bank of America, N.A., as Agent.

Section 1.6 Amendment to Section 20 of the Guarantee and Collateral Agreement.
Section 20 of the Guarantee and Collateral Agreement is hereby amended as of the
Effective Time by deleting “Section 10.2.14” where such section reference
appears in such Section 20 and replacing it with “Section 10.1.14”.

Section 1.7 Amendment to Guarantee and Collateral Agreement Schedules. The
schedules attached to the Loan Agreement are hereby amended and restated in
their entirety, as of the Effective Time, by the schedules attached hereto as
Exhibit B.

Section 1.8 Amendment to Perfection Certificate. The schedules attached to the
Perfection Certificate are hereby amended and restated in their entirety, as of
the Effective Time, by the schedules attached hereto as Exhibit C.

ARTICLE II

CONSENT AND LIMITED WAIVER

Section 2.1 Consent. Subject to the terms set forth herein and effective upon
the Effective Time, Agent and Lenders hereby waive any Default or Event of
Default arising prior to the Effective Time under Section 11.1(b), (c), (d),
(e) or (f) of the Loan Agreement due to: (i) Obligors’ breach of the terms of
Sections 10.2.9, 10.2.10 and 10.2.11 of the Loan Agreement when converting the
entities listed on Schedule 1 hereto to Delaware limited liability companies (by
merger or otherwise) on April 25, 2014, (ii) the corresponding breach of the
representations in Sections 9.1.1, 9.1.2, 9.1.3, 9.1.4, 9.1.5, 9.1.17, and
9.1.27 of the Loan Agreement and Sections 4(a), 4(b), 4(g), 4(j) and 4(k) of the
Guarantee and Collateral Agreement, and (iii) the corresponding breach of
Sections 5(a), 5(b), 7(a), 7(d), 7(i), 7(k) and 20 of the Guarantee and
Collateral Agreement and Sections 7.3.2, 10.1.3, 10.1.9 and 10.1.14 of the Loan
Agreement, in each case, solely to the extent that such Default or Event of
Default arose solely as a direct result of the conversion the entities listed on
Schedule 1 hereto to Delaware limited liability companies on April 25, 2014 (the
Defaults and Events of Default described in this sentence, collectively, the
“Conversion Event of Default”). Subject to the terms set forth herein and
effective upon the Effective Time, Agent and Lenders hereby further agree that
(i) no Cash Dominion Trigger Period shall be deemed to have occurred as a result
of the Conversion Event of Default and (ii) the fee payable under clause (a) of
Section 3.2.2 of the Loan Agreement shall be deemed not to have been increased
by 2% per annum as a result of the Conversion Event of Default.

 

5



--------------------------------------------------------------------------------

Section 2.2 Effect of Limited Waiver. The limited waiver set forth in
Section 2.1 does not constitute a waiver of any existing Default or Event of
Default (whether or not known to Agent or any Lender) except for the Conversion
Event of Default, (b) does not constitute a waiver of any subsequently arising
Default or Event of Default under the provisions referred to therein, or an
acquiescence thereof, and (c) does not constitute a waiver of any other
provision of the Loan Agreement or any other Loan Document or waiver of any
other Default or Event of Default (whether or not known to Agent or any Lender)
that may exist as of, or arise subsequent to, the Effective Time under the Loan
Agreement or any other Loan Document, or an acquiescence thereof.

ARTICLE III

CONDITIONS PRECEDENT TO EFFECTIVENESS

This Agreement shall become effective (the “Effective Time”) when each of the
following conditions precedent have been satisfied:

Section 3.1 Agreement. Company, Subsidiary Borrowers, Lenders and Agent shall
have each delivered a duly executed counterpart of this Agreement to Agent.

Section 3.2 Absence of Default. No Default or Event of Default shall exist
immediately prior to the occurrence of the Effective Time other than the
Conversion Event of Default.

Section 3.3 Representations and Warranties. After giving effect to the limited
waiver set forth in Section 2.1, the representations and warranties of each
Obligor in the Loan Documents shall be true and correct on the Effective Time as
if made on the Effective Time (unless such representations and warranties relate
to an earlier date, in which case such representations and warranties shall have
been true and correct as of such earlier date).

Section 3.4 Certificated LLC Requirement. Any Subsidiary Borrower constituting a
limited liability company shall have either (a) not included in its operative
documents any provision that any Equity Interests in such limited liability
company be a “security” as defined under Article 8 of the Uniform Commercial
Code or (b) certificated any Equity Interests in any such limited liability
company and, subject to the terms of the Intercreditor Agreement, delivered such
certificates to Agent and fulfilled all other requirements under Section 7 of
the Guarantee and Collateral Agreement applicable in respect thereof.

Section 3.5 Closing Certificate. Agent shall have received a certificate, dated
the Effective Time and executed by a duly authorized officer of Company
certifying as to the matters set forth in Sections 3.2, 3.3 and 3.4.

Section 3.6 Fees and Expenses. Company shall have paid to Agent (i) all of
Agent’s reasonable and documented out-of-pocket fees and expenses incurred and
invoiced on or prior to the Effective Time, including the reasonable and
documented out-of-pocket fees and expenses in connection herewith and including
fees, charges and disbursements of counsel (paid directly to such counsel if
requested by Agent) and (ii) all fees set forth in that certain Fee Letter
between Borrowers and Agent, dated of the date hereof.

 

6



--------------------------------------------------------------------------------

Section 3.7 Loan Documents. Agent shall have received (i) fully executed
Security Documents (including supplements thereto) and Borrowers shall have
taken such other actions as shall be reasonably requested by Agent to create or
perfect Liens intended to be created or perfected by the Loan Documents and
(ii) joinders to the Loan Agreement from each of Premier, Childcraft, Bird and
Califone.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 4.1 Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement, each Obligor represents and warrants that:

(a) Power and Authority. Each Obligor is duly authorized to execute, deliver and
perform its obligations under this Agreement and the Loan Agreement as amended
hereby. The execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate or limited liability company action of
each Obligor and do not (a) require any consent or approval of any holders of
Equity Interests of any Obligor, other than those already obtained;
(b) contravene the Organic Documents of any Obligor; (c) violate or cause a
default under any Applicable Law or Material Contract; or (d) result in or
require the imposition of any Lien (other than Permitted Liens) on any Property
of any Obligor.

(b) Enforceability. This Agreement and the Loan Agreement as amended hereby is a
legal, valid and binding obligation of each Obligor, enforceable in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, fraudulent transfer, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles relating to enforceability
(whether enforcement is sought by proceedings in equity or at law).

(c) Governmental Approvals. No Governmental Approval, and no notice to or filing
with, any Governmental Authority or any other third party is required for the
due execution, delivery, recordation, filing or performance by any Obligor of
this Agreement.

(d) No Defaults. No event or circumstance has occurred or exists that
constitutes a Default or Event of Default other than the Conversion Event of
Default.

(e) Assumption of Obligations. Each of Premier, Childcraft, Bird and Califone
confirms that, as of April 25, 2014, it assumed all obligations of Premier
Agendas, Inc., a Washington corporation, Childcraft Education Corp., a New York
corporation, Bird-In-Hand Woodworks, Inc., a New Jersey Corporation, and
Califone International, Inc., a Delaware corporation, respectively, in each case
as if it were an original Subsidiary Borrower and Subsidiary Guarantor under the
Loan Documents as of the Closing Date.

 

7



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1 Effect of Agreement. Except as expressly set forth herein, this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of Agent or any Lender
under the Loan Documents, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect except that, on and after
the Effective Time, each reference to the Loan Agreement in the Loan Documents
shall mean and be a reference to the Loan Agreement as amended by this
Agreement. Each Obligor hereby confirms that is has reviewed this Agreement and
hereby expressly consents to this Agreement and the transactions contemplated
hereby and ratifies and affirms all of its obligations under the Loan Documents,
including the Guaranty in Section 2 of the Guarantee and Collateral Agreement.
Nothing herein shall be deemed to entitle Company or any Subsidiary Borrower to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Loan Documents in similar or different circumstances. This Agreement is a Loan
Document executed pursuant to the Loan Agreement and shall be construed,
administered and applied in accordance with the terms and provisions thereof.

Section 5.2 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of Obligors, Agent, Lenders, and their respective
successors and assigns, except that Obligors shall not have the right to assign
their rights or delegate their obligations under this Agreement or any Loan
Document.

Section 5.3 Headings. The headings and captions hereunder are for convenience
only and shall not affect the interpretation or construction of this Agreement.

Section 5.4 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be valid under Applicable Law. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect.

Section 5.5 Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
the Agent has received counterparts bearing the signatures of all parties
hereto. Delivery of a signature page to this Agreement by telecopy or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

8



--------------------------------------------------------------------------------

Section 5.6 Reaffirmation. By signing this Agreement, each Borrower and
Guarantor hereby confirms that (i) the obligations of such Borrower and such
Guarantor under the Loan Agreement as amended by this Agreement and the other
Loan Documents as amended hereby constitute “Secured Guarantees” under the
Guarantee and Collateral Agreement and are entitled to the benefit of the
guarantees and security interests set forth in the Security Documents, (ii) the
Loan Documents are, and shall continue to be, in full force and effect and are
hereby ratified and confirmed in all respects, and (iii) all Liens granted,
conveyed or assigned to Agent by such Person pursuant to each Loan Document to
which it is a party remain in full force and effect, are not released or
reduced, and continue to secure full payment and performance of the Secured
Guarantees as amended hereby.

Section 5.7 GOVERNING LAW; CONSENT TO FORUM; WAIVER.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES EXCEPT FEDERAL
LAWS RELATING TO NATIONAL BANKS.

(b) CONSENT TO FORUM. EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER
NEW YORK, IN ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING RELATING IN ANY
WAY TO THIS AGREEMENT, AND AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER
PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH BORROWER
IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT
IT MAY HAVE REGARDING ANY SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION,
VENUE OR INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN
THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT. A final
judgment in any proceeding of any such court shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or any other manner
provided by Applicable Law.

(c) Waiver by Obligors. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY
TO ANY LOAN DOCUMENTS, OBLIGATIONS OR COLLATERAL. Each Borrower has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 

9



--------------------------------------------------------------------------------

Section 5.8 Costs and Expenses. Company agrees to reimburse Agent for its
reasonable, documented out-of-pocket expenses incurred in connection with this
Agreement, including the reasonable fees, charges and disbursements of counsel
for Agent.

[Remainder of this page is intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

SCHOOL SPECIALTY, INC.,

as a Borrower and a Guarantor

By:  

/s/ Kevin Baehler

 

Name: Kevin Baehler

Title: Senior Vice President and Chief Accounting Officer

CLASSROOMDIRECT.COM, LLC,

as a Borrower and a Guarantor

By:   SCHOOL SPECIALTY, INC., its sole member By:  

/s/ Kevin Baehler

 

Name: Kevin Baehler

Title: Senior Vice President and Chief Accounting Officer

SPORTIME, LLC,

as a Borrower and a Guarantor

By:   SCHOOL SPECIALTY, INC., its sole member By:  

/s/ Kevin Baehler

 

Name: Kevin Baehler

Title: Senior Vice President and Chief Accounting Officer

DELTA EDUCATION, LLC,

as a Borrower and a Guarantor

By:   SCHOOL SPECIALTY, INC., its sole member By:  

/s/ Kevin Baehler

 

Name: Kevin Baehler

Title: Senior Vice President and Chief Accounting Officer

PREMIER AGENDAS, LLC,

as a Borrower and a Guarantor

By:   SCHOOL SPECIALTY, INC., its sole member By:  

/s/ Kevin Baehler

 

Name: Kevin Baehler

Title: Senior Vice President and Chief Accounting Officer



--------------------------------------------------------------------------------

CHILDCRAFT EDUCATION, LLC,

as a Borrower and a Guarantor

By:   SCHOOL SPECIALTY, INC., its sole member By:  

/s/ Kevin Baehler

 

Name: Kevin Baehler

Title: Senior Vice President and Chief Accounting Officer

BIRD-IN-HAND WOODWORKS, LLC,

as a Borrower and a Guarantor

By:   CHILDCRAFT EDUCATION, LLC, its sole member By:   SCHOOL SPECIALTY, INC.,
it sole member   By:  

/s/ Kevin Baehler

 

Name: Kevin Baehler

Title: Senior Vice President and Chief Accounting Officer

CALIFONE INTERNATIONAL, LLC

as a Borrower and a Guarantor

By:   SCHOOL SPECIALTY, INC., its sole member By:  

/s/ Kevin Baehler

 

Name: Kevin Baehler

Title: Senior Vice President and Chief Accounting Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Agent and as a Lender

By:  

/s/ Brad H. Breidenbach

 

Name: Brad H. Breidenbach

Title: Senior Vice President



--------------------------------------------------------------------------------

SunTrust Bank,

as a Lender

By:  

/s/ Marc C. Burch

 

Name: Marc C. Burch

Title: Director



--------------------------------------------------------------------------------

Bank of Montreal,

as a Lender

By:  

/s/ Craig Thistlethwaite

 

Name: Craig Thistlethwaite

Title: Managing Director



--------------------------------------------------------------------------------

Schedule 1

Bird-In-Hand Woodworks, Inc.

Califone International, Inc.

Childcraft Education Corp.

Premier Agendas, Inc.

Sax Arts & Crafts, Inc.

Frey Scientific, Inc.



--------------------------------------------------------------------------------

Exhibit A

[See Attached]



--------------------------------------------------------------------------------

Schedules to Credit Agreement (ABL)

Schedule 1.1(a)

Commitments of Lenders

 

Lender

   Commitment  

Bank of America, N.A.

   $ 75,000,000.00   

SunTrust Bank

   $ 50,000,000.00   

Bank of Montreal

   $ 50,000,000.00   

 

S-1



--------------------------------------------------------------------------------

Schedule 1.1(b)

Excluded Subsidiaries

 

1. Premier School Agendas, Ltd.

 

2. Select Agendas, Corp.

 

3. Sax Arts & Crafts, Inc.

 

4. Frey Scientific, Inc.

 

S-2



--------------------------------------------------------------------------------

Schedule 1.1(c)

Specified Asset Dispositions

 

1. Disposition of the EPS Literacy and Intervention business line of the
Accelerated Learning Group segment (which may include the ThinkMath! product
line).

 

2. Disposition of the Premier Agendas student planner business line of the
Accelerated Learning Group segment.

 

3. Disposition of the business line of the Accelerated Learning Group segment,
including brands such as FOSS (Full Option Science System), Frey Scientific,
Delta Science Modules, Delta Education, CPO Science, Neo/SCI and ThinkMath!.

 

S-3



--------------------------------------------------------------------------------

Schedule 1.1(d)

Subsidiary Guarantors

None.

 

S-4



--------------------------------------------------------------------------------

Schedule 1.1(e)

Delayed Admin Claims

None.

 

S-5



--------------------------------------------------------------------------------

Schedule 8.5

Deposit Accounts and Securities Accounts

US Accounts

 

Owner

 

Type of

Account

  

Bank(1)

   Account
Number    Exempted
from DACA
requirement?

School Specialty, Inc.

  Operating    JPMorgan Chase       No

School Specialty, Inc.

  Disbursement-Payroll    JPMorgan Chase       Yes

School Specialty, Inc.

  Disbursement-PPO    JPMorgan Chase       Yes

Califone International, LLC

  Credit Card Depository    JPMorgan Chase       No

Delta Education, LLC

  Credit Card Depository    JPMorgan Chase       No

School Specialty, Inc. (d/b/a Educational Publishing Service)

  Credit Card Depository    JPMorgan Chase       No

School Specialty, Inc. (d/b/a Educational Publishing Service)

  Disbursement-Payables    JPMorgan Chase       Yes

School Specialty, Inc.

  Concentration    JPMorgan Chase       No

School Specialty, Inc. (EPS)

  Lockbox    JPMorgan Chase       No

School Specialty, Inc.

  Lockbox    JPMorgan Chase       No

School Specialty, Inc.

  Lockbox    JPMorgan Chase       No

Califone International, LLC

  Lockbox    JPMorgan Chase       No

School Specialty, Inc.

  Disbursement-Payables    JPMorgan Chase       Yes

School Specialty, Inc.

  Credit Card Depository    JPMorgan Chase       No

School Specialty, Inc.

  E-Tail Depository Account    JPMorgan Chase       No

 

S-6



--------------------------------------------------------------------------------

Premier Agendas, LLC

  Depository    JPMorgan Chase       No

Califone International, LLC

  Depository    Wells Fargo Bank       No

School Specialty, Inc.

  Depository-TL Collateral    JPMorgan Chase       No (with Term Loan
Agent as first lien
agent).

School Specialty, Inc.

  Concentration    JPMorgan Chase       No

School Specialty, Inc.

  Operating    Bank of America Merrill Lynch       Yes

School Specialty, Inc.

  Depository-E-Tail    Bank of America Merrill Lynch       No

School Specialty, Inc.

  Depository-Term Loan    Bank of America Merrill Lynch       Yes

School Specialty, Inc.

  Depository-Electronic Payments    Bank of America Merrill Lynch       No

School Specialty, Inc.

  Disbursement-Spark Working Fund    Bank of America Merrill Lynch       Yes

School Specialty, Inc.

  Depository-Credit Card EPS    Bank of America Merrill Lynch       No

School Specialty, Inc.

  Depository-Credit Card EBS    Bank of America Merrill Lynch       No

Califone International, LLC

  Depository-Credit Card Califone    Bank of America Merrill Lynch       No

School Specialty, Inc.

  Concentration    Bank of America Merrill Lynch       No

School Specialty, Inc.

  Disbursement-Medical CDA    Bank of America Merrill Lynch       Yes

School Specialty, Inc.

  Disbursement-Flex CDA    Bank of America Merrill Lynch       Yes

 

S-7



--------------------------------------------------------------------------------

School Specialty, Inc.

  Disbursement-EPS CDA    Bank of America Merrill Lynch       Yes

School Specialty, Inc.

  Disbursement-EBS CDA    Bank of America Merrill Lynch       Yes

Califone International, LLC

  Disbursement-Califone CDA    Bank of America Merrill Lynch       Yes

School Specialty, Inc.

  Disbursement-Payroll CDA    Bank of America Merrill Lynch       Yes

 

(1) The accounts at JPMorgan Chase are in the process of being closed.

 

 

S-8



--------------------------------------------------------------------------------

Schedule 8.6.1

Business Locations

Owned Real Property:

 

Record Owner

  

Address

School Specialty, Inc.   

3525 S. Ninth Street

Salina, KS 67401

 

S-9



--------------------------------------------------------------------------------

Leased Property:

3825 S Willow Avenue, Fresno, CA 93722

W6316 Design Drive, Greenville, WI 54942

100 Paragon Parkway, Mansfield, OH 44903

625 Mount Auburn Street, Cambridge, MA 02138

80 Northwest Boulevard, Nashua, NH 03063

3031 Industry Drive, Lancaster, PA 17603

1145 Arroyo Avenue, San Fernando, CA 91340

400 Sequoia Drive, Bellingham, WA 98226

438 Camino Del Rio South, San Diego, CA 92108

140 Marble Drive, Lancaster, PA 17601

222 Tappan Drive, Mansfield, OH 44906

2915 Courtyards Drive, Norcross, GA 30071

1077 Prospect Lane, Kaukauna, WI 54130

151 South Martin Drive, Shelby, OH 44875

1323 Truman Street, San Fernando, CA 91340

 

S-10



--------------------------------------------------------------------------------

Chief Executive Offices and Locations of Books and Records:

 

Name

  

Chief Executive Office and Location of

Books and Records

1. School Specialty, Inc.   

W6316 Design Drive

Greenville, WI 54942

2. Califone International, LLC   

1145 Arroyo Avenue

San Fernando, CA 91340

3. Childcraft Education, LLC   

W6316 Design Drive

Greenville, WI 54942

4. ClassroomDirect.com, LLC   

W6316 Design Drive

Greenville, WI 54942

5. Delta Education, LLC   

W6316 Design Drive

Greenville, WI 54942

6. Premier Agendas, LLC   

W6316 Design Drive

Greenville, WI 54942

7. Sportime, LLC   

W6316 Design Drive

Greenville, WI 54942

8. Bird-In-Hand Woodworks, LLC   

W6316 Design Drive

Greenville, WI 54942

 

S-11



--------------------------------------------------------------------------------

Locations of Inventory and Equipment:

W6316 Design Drive, Greenville, WI 54942

100 Paragon Parkway, Mansfield, OH 44903

80 Northwest Boulevard, Nashua, NH 03063

3031 Industry Drive, Lancaster, PA 17603

1145 Arroyo Ave, San Fernando, CA

400 Sequoia Drive, Suite 200, Bellingham, WA 98226

625 Mount Auburn St., Cambridge, MA (no inventory at this location)

438 Camino Del Rio South, San Diego, CA 92108

140 Marble Drive, Lancaster, PA 17601

2300 Brown Avenue, Waseca, MN 56093

4500 Robards Lane, Louisville, KY 40218

100 Industrial Dr., Random Lake, WI 53075

9001 Wyoming Ave. North, Brooklyn Park, MN 55445

1150 Gateway Dr., Shakopee, MN 53379

1323 Truman St., San Fernando, CA 91340

2915 Courtyards Dr., Norcross, GA 30071

 

S-12



--------------------------------------------------------------------------------

Bailee Locations

 

Bailee

  

Address of Bailee

MWD Logistics    222 Tappan Drive, Mansfield, OH 44906 MWD Logistics    151 S.
Martin Dr., Shelby, OH 44875 Warehouse Specialists    1077 Prospect Ln.,
Kaukauna, WI 54130 Archway NM    1600 First Street NW, Albuquerque, NM 87102
Archway Southwest    600 Freeport Parkway, Coppell, TX 75019 Educators Book
Depository of AR    6700 Sloane Drive, Little Rock, AR 72206 Florida School Book
Depository    1125 North Ellis Road, Jacksonville, FL 32254 Mountain State
Schoolbook Depository    Freeport Center Bldg. N-7, Clearfield, UT 84016
Northwest Textbook Depository    17970 SW McEwan Rd., Portland, OR 97228 Archway
Oklahoma    5600 SW 36th Street, Oklahoma City, OK 73179 Professional Book
Distributors    3280 Summit Ridge, Duluth, GA 30096 RL Bryan Company    301
Greystone Boulevard, Columbia, SC 29210 School Book Supply Co of LA    9380
Ashland Rd., Gonzales, LA 70737 Tennessee Book Company    1550 Heil Quaker
Boulevard, LaVergne, TN 37086 The James & Law Company    217 West Main Street,
Clarksburg, WV 26302 Farmington Public Schools    32789 West Ten Mile Road,
Farmington, MI 48336 Royal Seating Corporation    1110 Industrial Blvd.,
Cameron, TX 76520 Royal Seating Corporation    V-Building, 600 South Rusk,
Cameron, TX 76520

 

S-13



--------------------------------------------------------------------------------

Royal Seating Corporation    W-Building, 409 South Karnes, Cameron, TX 76520
Royal Seating Corporation    X-Building, 1050 Dossett Street, Cameron, TX 76520
Royal Seating Corporation    691 S. Bowie, Cameron, TX 76520 Royal Seating
Corporation    965 Dossett St., Cameron, TX 76520 Royal Seating Corporation   
YO-Building, 659 South Bowie Ave., Cameron, TX 76520 Royal Seating Corporation
   Z-Building, 620 South Bowie Ave., Cameron, TX 76520 Cargo Zone LLC    6200
North 16th Street, Omaha, NE 68110 Heuss Printing, Inc.    903 North 2nd Street,
Ames, IA 50010 LewisColor    30 Joe Kennedy Blvd, Statesboro, GA 30458 Pioneer
Graphics    316 W.5th Street, Waterloo, IA 50701 Premier Impressions    194
Woolverton Rd., Grimsby ON L3M 4E7 Canada Premier Printing    One Beghin Ave,
Winnipeg, MB R2J 3X5 Canada PrintComm    2929 Davison Rd., Flint, MI 48506
Printing Enterprises    1411 First Avenue NW, New Brighton, MN 55112 Sentinel
Printing    250 North Highway 10, St. Cloud, MN 56304 Spangler Graphics    2930
South 44th Street, Kansas City, KS 66106 Walsworth Publishing Co    306 North
Kansas Avenue, Marceline, MO 64658 TAYLOR TEXAS FACILITY    1103 NW Carlos
Parker Blvd., Taylor, TX 76574 Lithex Northwest    2000 Kentucky St.,
Bellingham, WA 98229 Taylor CPB Property LLC    3500 W 75th St, Suite 200,
Prairie Creek, KS 66208

 

S-14



--------------------------------------------------------------------------------

Pan Pacific Sourcing, LLC    481 Great Plain Ave., Needham, MA 02492-3728 CDS   

2661 S. Pacific Hwy., Medford, OR 97501

 

Dock #3, 2603 S. Pacific Hwy, Medford, OR 97501

Brown Printing    2300 Brown Avenue, Waseca, MN 56093 Carlson Print Group   
1150 Gateway Dr., Shakopee, MN 55379 Gateway Press    4500 Robards Lane,
Louisville, KY 40218 Times Printing    100 Industrial Dr., Random Lake, WI 53075
Unisource    9001 Wyoming Ave. North, Brooklyn Park, MN 55445 School Book Supply
of MS    4365 Avalon, PO Box 1059, Jackson, MS 39215 Thompson School Book
Depository    39 Northeast 24th St., PO Box 53158, Oklahoma City, OK 73105 CPT
Consolidation and Distribution    406 Sterling Street, Camp Hill, PA 17011

 

S-15



--------------------------------------------------------------------------------

Schedule 9.1.4

Names and Capital Structure

 

Issuer

  

Jurisdiction of
Organization

  

Record Owner

  

Authorized

  

Issued and
Outstanding

  

Percentage Owned

1.   School Specialty, Inc.    Delaware             2.  

Califone International,

LLC

   Delaware    School Specialty, Inc.    N/A    N/A    100% 3.  
Childcraft Education, LLC    Delaware    School Specialty, Inc.    N/A    N/A   
100% 4.   ClassroomDirect.com, LLC    Delaware    School Specialty, Inc.    N/A
   1 member share    100% 5.   Delta Education, LLC    Delaware    School
Specialty, Inc.    N/A    100 member shares    100% 6.   Frey Scientific, LLC   
Delaware    School Specialty, Inc.    N/A    N/A    100% 7.  
Premier Agendas, LLC    Delaware    School Specialty, Inc.    N/A    N/A    100%
8.   Sax Arts & Crafts, LLC    Delaware    School Specialty, Inc.    N/A    N/A
   100% 9.   Sportime, LLC    Delaware    School Specialty, Inc.    N/A    100
member shares    100% 10.   Premier School Agendas Ltd.    Canada    School
Specialty, Inc.    100    100    100% 11.   Select Agendas, Corp.    Canada   
School Specialty, Inc.    N/A    1,000    100% 12.   Bird-In-Hand Woodworks, LLC
   Delaware    Childcraft Education, LLC    N/A    N/A    100%

 

S-16



--------------------------------------------------------------------------------

Schedule 9.1.14

Environmental Matters

None.

 

S-17



--------------------------------------------------------------------------------

Schedule 9.1.15

Restrictive Agreements

None.

 

S-18



--------------------------------------------------------------------------------

Schedule 9.1.16

Litigation

Litigation etc.:

Brainstorm Interactive, Inc. v. School Specialty, Inc., U.S. District Court for
the Western District of Wisconsin, Case No. 3:14-cv-050-wmc. Brainstorm sued SSI
for damages and an injunction on claims of trademark counterfeiting, willful
copyright infringement, conversion, and unfair competition under several
different theories, because of certain Know-It-All products that were allegedly
sold by SSI after the rejection of the license agreement with Brainstorm at the
close of the Chapter 11 proceeding. Both parties have moved for summary
judgment, which motion is fully briefed, and a decision is expected in December.
Trial is scheduled for January 12, 2015.

Commercial Tort Claims:

None.

 

S-19



--------------------------------------------------------------------------------

Schedule 9.1.18

Pension Plans

None.

 

S-20



--------------------------------------------------------------------------------

Schedule 9.1.20

Labor Contracts

 

1. Consulting Engagement Agreement with Frank Trapp, PhD dated September 18,
2014.

 

2. Consulting Engagement Agreement with Newcastle Consulting, LLC dated
October 9, 2014.

 

3. Letter agreement with GW Communications dated November 21, 2013.

 

4. Letter agreement with GW Communications dated July 20, 2013.

 

5. Consulting Engagement Agreement with Dr. R. Frank Lee dated July 7, 2014.

 

6. Consulting Engagement Agreement with Michael Yorio dated July 1, 2014.

 

7. Client Service Agreement between Insperity PEO Services, L.P. and School
Specialty, Inc.

 

S-21



--------------------------------------------------------------------------------

Schedule 10.1.15

Post-Closing Matters

None.

 

S-22



--------------------------------------------------------------------------------

Schedule 10.2.1

Existing Indebtedness

 

1. Capital Lease Obligations in respect of lease for the distribution center at
100 Paragon Parkway, Mansfield, OH 44903.

 

S-23



--------------------------------------------------------------------------------

Schedule 10.2.2

Existing Liens

None.

 

S-24



--------------------------------------------------------------------------------

Schedule 10.2.5

Existing Investments

 

1. 35% interest in Carson-Dellosa Publishing, LLC (joint venture).

 

S-25



--------------------------------------------------------------------------------

Schedule 10.2.17

Existing Affiliate Transactions

 

1. Contract for Services, dated as of September 26, 2012, by and between School
Specialty, Inc. and Premier School Agendas Ltd.

 

S-26



--------------------------------------------------------------------------------

Exhibit B

[See Attached]



--------------------------------------------------------------------------------

SCHEDULE 1

EQUITY INTERESTS IN SUBSIDIARIES AND AFFILIATES

OWNED BY GRANTORS

 

Issuer

  

Jurisdiction

of

Organization

  

Owner of

Equity Interest

  

Percentage

Owned

  

Number of

Shares or

Units

1.   Califone International, LLC    Delaware    School Specialty, Inc.    100%
   N/A 2.   Childcraft Education, LLC    Delaware    School Specialty, Inc.   
100%    N/A 3.   ClassroomDirect.com, LLC    Delaware    School Specialty, Inc.
   100%    1 member share 4.   Delta Education, LLC    Delaware    School
Specialty, Inc.    100%    100 member shares 5.   Frey Scientific, LLC   
Delaware    School Specialty, Inc.    100%    N/A 6.   Premier Agendas, LLC   
Delaware    School Specialty, Inc.    100%    N/A 7.   Sax Arts & Crafts, LLC   
Delaware    School Specialty, Inc.    100%    N/A 8.   Sportime, LLC    Delaware
   School Specialty, Inc.    100%    100 member shares 9.   Premier School
Agendas Ltd.    Canada    School Specialty, Inc.    100%    100 10.   Select
Agendas, Corp.    Canada    School Specialty, Inc.    100%    1,000 11.  
Bird-In-Hand Woodworks, LLC    Delaware    Childcraft Education, LLC    100%   
N/A

 

S-1-1



--------------------------------------------------------------------------------

SCHEDULE 2

INVESTMENT PROPERTY

(other than Equity Interests in Subsidiaries and Affiliates)

OWNED BY GRANTORS

PART 1 — Securities

None.

PART 2 — Securities Accounts

None.

 

S-1-2



--------------------------------------------------------------------------------

SCHEDULE 3

MATERIAL COMMERCIAL TORT CLAIMS

None.

 

S-1-3



--------------------------------------------------------------------------------

Exhibit C

[See Attached]



--------------------------------------------------------------------------------

Schedules to Perfection Certificate

Schedule 1(a)

Legal Names, Etc.

 

Legal Name

   Jurisdiction of
Organization    Type of Entity    Registered
Organization?      Organizational
Identification
Number      Federal
Taxpayer
Identification
Number  

1. School Specialty, Inc.

   Delaware    Corporation      Yes         5345332         39-0971239   

2. Califone International, LLC

   Delaware    Limited Liability Company      Yes         2702570        
56-2003579   

3. Childcraft Education, LLC

   Delaware    Limited Liability Company      Yes         5501105        
13-5619818   

4. ClassroomDirect.com, LLC

   Delaware    Limited Liability Company      Yes         2879962        
47-0892425   

5. Delta Education, LLC

   Delaware    Limited Liability Company      Yes         3398957        
52-2328764   

6. Premier Agendas, LLC

   Delaware    Limited Liability Company      Yes         5501817        
33-0481380   

7. Sportime, LLC

   Delaware    Limited Liability Company      Yes         2683311        
22-3476939   

8. Bird-In-Hand Woodworks, LLC

   Delaware    Limited Liability Company      Yes         5501100        
22-2618811   

 

S-1



--------------------------------------------------------------------------------

Schedule 1(b)

Prior Organizational Names

Califone International, Inc.

Childcraft Education Corp.

Premier Agendas, Inc.

Bird-in-Hand Woodworks, Inc.

 

S-2



--------------------------------------------------------------------------------

Schedule 1(c)

Changes in Corporate Identity/Structure, Trade Names, Etc.

 

Company

  

Description of Change

  

Trade Names;

Predecessor Names

1. School Specialty, Inc.

  

On June 11, 2013, School Specialty, Inc. converted by merger from a Wisconsin
corporation to a Delaware corporation.

 

On Aug. 19, 2009, School Specialty, Inc. acquired AutoSkill International, Inc.
through an asset acquisition by acquisition sub.

 

On Dec. 10, 2009, AutoSkill International, Inc. (acquisition sub) liquidated
into School Specialty, Inc.

 

On March 23, 2010, School Specialty, Inc. acquired ThinkMath! through an
assignment and transfer of a license agreement and an inventory purchase.

  

Abilitations

 

Accelerated Learning Group

 

Brodhead Garrett

 

Califone

 

Childcraft

 

ClassroomSelect

 

CPO/Science

 

Delta Education

 

Education Essentials

 

EPS

 

2. Califone International, LLC

  

On April 4, 2011, Califone International, Inc. acquired Telex (Bosch) product
line through an asset purchase.

 

Effective April 25, 2014, Califone International, Inc. converted into a Delaware
limited liability company and was renamed Califone International, LLC.

  

Frey Scientific

 

FOSS

 

Hammond & Stephens

 

Neo/SCI

 

Premier

 

Sax

3. Childcraft Education, LLC

  

Childcraft Education, LLC was formed on March 19, 2014.

 

Effective April 25, 2014, Childcraft Education Corp. was merged into Childcraft
Education, LLC.

  

SchoolSmart

 

SPARK

 

Sportime

4. ClassroomDirect.com, LLC

   N/A   

ThinkMath!

 

Califone

 

S-3



--------------------------------------------------------------------------------

Company

  

Description of Change

  

Trade Names;

Predecessor Names

5. Delta Education, LLC

   N/A    International, Inc.

6. Premier Agendas, LLC

  

Premier Agendas, LLC was formed on March 24, 2014.

 

Effective April 25, 2014, Premier Agendas, Inc. was merged into Premier Agendas,
LLC.

  

Childcraft Education Corp.

 

Premier Agendas, Inc.

7. Sportime, LLC

   N/A   

Bird-in-Hand

Woodworks, Inc.

 

8. Bird-In-Hand Woodworks, LLC

  

 

Bird-in-Hand Woodworks, LLC was formed on March 19, 2014.

 

Effective April 25, 2014, Bird-in-Hand Woodworks, Inc. was merged into
Bird-in-Hand Woodworks, LLC.

  

 



--------------------------------------------------------------------------------

Schedule 2(a)

Chief Executive Offices

 

Company

  

Chief Executive Office

1. School Specialty, Inc.   

W6316 Design Drive

Greenville, WI 54942

2. Califone International, LLC   

1145 Arroyo Avenue

San Fernando, CA 91340

3. Childcraft Education, LLC   

W6316 Design Drive

Greenville, WI 54942

4. ClassroomDirect.com, LLC   

W6316 Design Drive

Greenville, WI 54942

5. Delta Education, LLC   

W6316 Design Drive

Greenville, WI 54942

6. Premier Agendas, LLC   

W6316 Design Drive

Greenville, WI 54942

7. Sportime, LLC   

W6316 Design Drive

Greenville, WI 54942

8. Bird-In-Hand Woodworks, LLC   

W6316 Design Drive

Greenville, WI 54942

 

S-5



--------------------------------------------------------------------------------

Schedule 2(b)

Location of Books and Records Relating to Accounts

 

Company

  

Location of Books and Records Relating

to Accounts

1. School Specialty, Inc.   

W6316 Design Drive

Greenville, WI 54942

2. Califone International, LLC   

1145 Arroyo Avenue

San Fernando, CA 91340

3. Childcraft Education, LLC   

W6316 Design Drive

Greenville, WI 54942

4. ClassroomDirect.com, LLC   

W6316 Design Drive

Greenville, WI 54942

5. Delta Education, LLC   

W6316 Design Drive

Greenville, WI 54942

6. Premier Agendas, LLC   

W6316 Design Drive

Greenville, WI 54942

7. Sportime, LLC   

W6316 Design Drive

Greenville, WI 54942

8. Bird-In-Hand Woodworks, LLC   

W6316 Design Drive

Greenville, WI 54942

 

S-6



--------------------------------------------------------------------------------

Schedule 2(c)

Locations of Inventory and Equipment

W6316 Design Drive, Greenville, WI 54942

100 Paragon Parkway, Mansfield, OH 44903

80 Northwest Boulevard, Nashua, NH 03063

3031 Industry Drive, Lancaster, PA 17603

1145 Arroyo Ave, San Fernando, CA

400 Sequoia Drive, Suite 200, Bellingham, WA 98226

625 Mount Auburn St., Cambridge, MA (no inventory at this location)

438 Camino Del Rio South, San Diego, CA 92108

140 Marble Drive, Lancaster, PA 17601

2300 Brown Avenue, Waseca, MN 56093

4500 Robards Lane, Louisville, KY 40218

100 Industrial Dr., Random Lake, WI 53075

9001 Wyoming Ave. North, Brooklyn Park, MN 55445

1150 Gateway Dr., Shakopee, MN 53379

1323 Truman St., San Fernando, CA 91340

2915 Courtyards Dr., Norcross, GA 30071

 

S-7



--------------------------------------------------------------------------------

Schedule 2(d)

Third Party Locations

Bailee Locations

 

Bailee

  

Address of Bailee

MWD Logistics    222 Tappan Drive, Mansfield, OH 44906 MWD Logistics    151 S.
Martin Dr., Shelby, OH 44875 Warehouse Specialists    1077 Prospect Ln.,
Kaukauna, WI 54130 Archway NM    1600 First Street NW, Albuquerque, NM 87102
Archway Southwest    600 Freeport Parkway, Coppell, TX 75019 Educators Book
Depository of AR    6700 Sloane Drive, Little Rock, AR 72206 Florida School Book
Depository    1125 North Ellis Road, Jacksonville, FL 32254 Mountain State
Schoolbook Depository    Freeport Center Bldg. N-7, Clearfield, UT 84016
Northwest Textbook Depository    17970 SW McEwan Rd., Portland, OR 97228 Archway
Oklahoma    5600 SW 36th Street, Oklahoma City, OK 73179 Professional Book
Distributors    3280 Summit Ridge, Duluth, GA 30096 RL Bryan Company    301
Greystone Boulevard, Columbia, SC 29210 School Book Supply Co of LA    9380
Ashland Rd., Gonzales, LA 70737 Tennessee Book Company    1550 Heil Quaker
Boulevard, LaVergne, TN 37086 The James & Law Company    217 West Main Street,
Clarksburg, WV 26302 Farmington Public Schools    32789 West Ten Mile Road,
Farmington, MI 48336

 



--------------------------------------------------------------------------------

Bailee

  

Address of Bailee

Royal Seating Corporation    1110 Industrial Blvd., Cameron, TX 76520 Royal
Seating Corporation    V-Building, 600 South Rusk, Cameron, TX 76520 Royal
Seating Corporation    W-Building, 409 South Karnes, Cameron, TX 76520 Royal
Seating Corporation    X-Building, 1050 Dossett Street, Cameron, TX 76520 Royal
Seating Corporation    691 S. Bowie, Cameron, TX 76520 Royal Seating Corporation
   965 Dossett St., Cameron, TX 76520 Royal Seating Corporation    YO-Building,
659 South Bowie Ave., Cameron, TX 76520 Royal Seating Corporation    Z-Building,
620 South Bowie Ave., Cameron, TX 76520 Cargo Zone LLC    6200 North 16th
Street, Omaha, NE 68110 Heuss Printing, Inc.    903 North 2nd Street, Ames, IA
50010 LewisColor    30 Joe Kennedy Blvd, Statesboro, GA 30458 Pioneer Graphics
   316 W.5th Street, Waterloo, IA 50701 Premier Impressions    194 Woolverton
Rd., Grimsby ON L3M 4E7 Canada Premier Printing    One Beghin Ave, Winnipeg, MB
R2J 3X5 Canada PrintComm    2929 Davison Rd., Flint, MI 48506 Printing
Enterprises    1411 First Avenue NW, New Brighton, MN 55112 Sentinel Printing   
250 North Highway 10, St. Cloud, MN 56304 Spangler Graphics    2930 South 44th
Street, Kansas City, KS 66106 Walsworth Publishing Co    306 North Kansas
Avenue, Marceline, MO 64658

 



--------------------------------------------------------------------------------

Bailee

  

Address of Bailee

TAYLOR TEXAS FACILITY    1103 NW Carlos Parker Blvd., Taylor, TX 76574 Lithex
Northwest    2000 Kentucky St., Bellingham, WA 98229 Taylor CPB Property LLC   
3500 W 75th St, Suite 200, Prairie Creek, KS 66208 Pan Pacific Sourcing, LLC   
481 Great Plain Ave., Needham, MA 02492-3728 CDS   

2661 S. Pacific Hwy., Medford, OR 97501

 

Dock #3, 2603 S. Pacific Hwy, Medford, OR 97501

Brown Printing    2300 Brown Avenue, Waseca, MN 56093 Carlson Print Group   
1150 Gateway Dr., Shakopee, MN 55379 Gateway Press    4500 Robards Lane,
Louisville, KY 40218 Times Printing    100 Industrial Dr., Random Lake, WI 53075
Unisource    9001 Wyoming Ave. North, Brooklyn Park, MN 55445 School Book Supply
of MS    4365 Avalon, PO Box 1059, Jackson, MS 39215 Thompson School Book
Depository    39 Northeast 24th St., PO Box 53158, Oklahoma City, OK 73105 CPT
Consolidation and Distribution    406 Sterling Street, Camp Hill, PA 17011

 



--------------------------------------------------------------------------------

Schedule 3(a)

Prior Chief Executive Offices and Prior Locations of Books and Records

None.

 

S-11



--------------------------------------------------------------------------------

Schedule 3(b)

Prior Locations of Inventory and Equipment

1. 1156 Four Star Drive, Mount Joy, PA 17552

2. 1000 Stricker Rd., Mount Joy, PA 17552

3. 722/845 Specialists Ave., Neenah, WI 54956

4. P.O. Box 160250, Clearfield, UT 84016

5. P.O. Box 5608, Portland, OR 97228

6. 1650 Bluegrass Lanes Parkway, Alpharetta, GA 30004

7. 2630 Daisy Avenue, P.O. Box 2388, Baton Rouge, LA 70821

8. 9850 Industrial Boulevard, Lenexa, KS 66215

9. Y-1 & Y-2 Buildings, 919 Dossett Street, Cameron, TX 76520

10. P.O. Box 2516, Waterloo, IA 50704

11. 2950 South 44th Street, Kansas City, KS 66106

12. 7490 Golden Triangle Drive, Eden Prairie, MN 55344

13. 3825 S. Willow Avenue, Fresno, CA 93722

14. 3525 South Ninth Street, Salina, KS 67401

15. 1845 N. Airport, Fremont, NE 68026

16. 2000 Kentucky St., Bellingham, WA 98226

17. 2007-2019 Iowa Street, Bellingham, WA 98226

18. 220 E. Berg Street, Salina, KS 67401

19. 2915 Countryside Drive, Norcross, GA 30071

 

S-12



--------------------------------------------------------------------------------

Schedule 4

UCC Filings

[See attached.]

 

S-13



--------------------------------------------------------------------------------

Schedule 5

UCC Filing Offices

 

Name

  

UCC Filing Offices

1. School Specialty, Inc.    Delaware 2. Califone International, LLC    Delaware
3. Childcraft Education, LLC    Delaware 4. ClassroomDirect.com, LLC    Delaware
5. Delta Education, LLC    Delaware 6. Premier Agendas, LLC    Delaware 7.
Sportime, LLC    Delaware 8. Bird-In-Hand Woodworks, LLC    Delaware

 

S-14



--------------------------------------------------------------------------------

Schedule 6

Termination Statements

None.

 

S-15



--------------------------------------------------------------------------------

Schedule 7

Stock Ownership

 

Issuer

   Record Owner    Authorized    Issued and
Outstanding    Percentage
Owned     Percentage
Pledged  

1. Califone International, Inc.

   School Specialty, Inc.    1,000    100      100 %      100 % 

2. Childcraft Education, LLC

   School Specialty, Inc.    N/A    N/A      100 %      100 % 

3. ClassroomDirect.com, LLC

   School Specialty, Inc.    N/A    1 member share      100 %      100 % 

4. Delta Education, LLC

   School Specialty, Inc.    N/A    100 member shares      100 %      100 % 

5. Frey Scientific, LLC

   School Specialty, Inc.    N/A    N/A      100 %      100 % 

6. Premier Agendas, LLC

   School Specialty, Inc.    N/A    N/A      100 %      100 % 

7. Sax Arts & Crafts, LLC

   School Specialty, Inc.    N/A    N/A      100 %      100 % 

8. Sportime, LLC

   School Specialty, Inc.    N/A    100 member shares      100 %      100 % 

9. Premier School Agendas Ltd.

   School Specialty, Inc.    100    100      100 %      65 % 

10. Select Agendas, Corp.

   School Specialty, Inc.    N/A    1,000      100 %      65 % 

11. Bird-In-Hand Woodworks, LLC

   Childcraft Education
LLC    N/A    N/A      100 %      100 % 

 

S-16



--------------------------------------------------------------------------------

Schedule 8

Instruments and Chattel Paper

None.

 

S-17



--------------------------------------------------------------------------------

Schedule 9(a)

Patents and Trademarks

United States Trademarks

 

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

1ST & Design    Premier Agendas, LLC    Registered    1753883       23-Feb-1993
   610    Califone International, LLC    Registered    4091042    85/354,375   
24-Jan-2012    23-Jun-2011 ABC    Childcraft Education, LLC    Registered   
3264692    78/922,715    17-Jul-2007    05-Jul-2006 ABC SCHOOL SUPPLY   
Childcraft Education, LLC    Registered    2298368       07-Dec-1999    ABC
WHERE EDUCATION MEETS IMAGINATION and Design    Childcraft Education, LLC   
Registered    2338224       04-Apr-2000    ABILITATIONS    Sportime, LLC   
Registered    1741976    74/265,815    22-Dec-1992    15-Apr-1992 ACADEMY OF
MATH    School Specialty, Inc.    Registered    2757555    78/107,494   
26-Aug-2003    07-Feb-2002 ACADEMY OF READING    School Specialty, Inc.   
Registered    2713411    76/433,433    06-May-2003    23-Jul-2002 AGENDA MATE   
Premier Agendas, LLC    Registered    2161267       02-Jun-1998    AUTOSKILL   
School Specialty, Inc.    Registered    2501650    76/018,479    30-Oct-2001   
05-Apr-2000 AUTOSKILL    School Specialty, Inc.    Registered    4252622   
85/440,105    04-Dec-2012    05-Oct-2011 AV2    Califone International, LLC   
Registered    4,222,827    85/351,692    09-Oct-2012    21-Jun-2011 B THE SPEECH
BIN & Design    Sportime, LLC    Registered    1542482       06-Jun-1989    BASE
TEN FRIES    Delta Education, LLC    Registered    2343563       18-Apr-2000   
BECAUSE CHILDREN LEARN BY DOING    Delta Education, LLC    Registered    1907146
      25-Jul-1995    BECKLEY CARDY & Design    School Specialty, Inc.   
Registered    3444300    77/262,873    10-Jun-2008    23-Aug-2007 BIRD-IN-HAND
   Childcraft Education, LLC    Registered    3954275    85/115,820   
03-May-2011    25-Aug-2010 BIRD-IN-HAND and Design    Childcraft Education, LLC
   Registered    3954276    85/115,823    03-May-2011    25-Aug-2010
BRODHEAD GARRETT    School Specialty, Inc.    Registered    2393549   
75/843,310    10-Oct-2000    08-Nov-1999 CALIFONE    Califone International, LLC
   Registered    4137682    85/254,328    08-May-2012    01-Mar-2011 CALIFONE   
Califone International, LLC    Registered    2130349       20-Jan-1998   
CALIFONE    Califone International, LLC    Registered    1186512      
19-Jan-1982   

 

S-18



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

CALIFONE & Design    Califone International, LLC    Registered    582612      
24-Nov-1953    CATCH BALL and Design    Sportime, LLC    Registered    1836922
   74/278,480    17-May-1994    26-May-1992 CATT    School Specialty, Inc.   
Registered    4337403    85/600,067    21-May-2013    17-Apr-2012 CELL-U-LAR
RUBBER TECHNOLOGY (Stylized)    Sportime, LLC    Registered    2986067   
78/134,349    16-Aug-2005    10-Jun-2002 CHILDCRAFT    Childcraft Education, LLC
   Registered    712499    72/091,591    14-Mar-1961    25-Feb-1960 CHILDCRAFT
   Childcraft Education, LLC    Registered    2006367    75/026,995   
08-Oct-1996    04-Dec-1995 CHIME TIME    Sportime, LLC    Registered    1737386
   74/265,816    01-Dec-1992    15-Apr-1992 CLAIMS TO FAME    School Specialty,
Inc.    Registered    2434267       06-Mar-2001    CLASSROOM DIRECT    Classroom
Direct.com LLC    Registered    2795089       16-Dec-2003    CLASSROOM SELECT   
School Specialty, Inc.    Registered    3162946    75/811,427    24-Oct-2006   
28-Sep-1999 CLASSROOM SELECT & Design    School Specialty, Inc.    Registered   
3350057    78/846,980    04-Dec-2007    27-Mar-2006 CLASSROOM SELECT (stacked)
   School Specialty, Inc.    Registered    4091699    85/033,268    24-Jan-2012
   07-May-2010 CLASSROOMDIRECT.COM    Classroom Direct.com LLC    Registered   
3685902    77/686,524    22-Sep-2009    09-Mar-2009 CVB CONTENT—AREA VOCABULARY
BUILDER    School Specialty, Inc.    Registered    4140407    85/976,429   
08-May-2012    13-Feb-2012 DECIMAL DOG    Delta Education, LLC    Registered   
2368405       18-Jul-2000    DECIMAL DOG    Delta Education, LLC    Registered
   2837853       04-May-2004    DELTA CIRCUITWORKS    Delta Education, LLC   
Registered    2923833       01-Feb-2005    DELTA EDUCATION    Delta Education,
LLC    Registered    2812356       10-Feb-2004    DELTA EDUCATION & Design   
Delta Education, LLC    Registered    2374672       08-Aug-2000    DELTA
EDUCATION & Design    Delta Education, LLC    Registered    2343043      
18-Apr-2000    DELTA EDUCATION & Design    Delta Education, LLC    Registered   
3797720    78/949,706    01-Jun-2010    10-Aug-2006 DELTA EDUCATION SCIS 3 &
Design    Delta Education, LLC    Registered    1783147       20-Jul-1993   
DELTA SCIENCE CONTENT READERS    Delta Education, LLC    Registered    3706026
   77/374,898    03-Nov-2009    18-Jan-2008 DELTA SCIENCE FIRST READERS    Delta
Education, LLC    Registered    3063278    78/579,490    28-Feb-2006   
03-Mar-2005

 



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

DELTA SCIENCE MODULE    Delta Education, LLC    Registered    2844301      
25-May-2004    DELTA SCIENCE READERS    Delta Education, LLC    Registered   
3229760    78/909,268    17-Apr-2007    15-Jun-2006 DELTA SCIENCE RESOURCE
SERVICE    Delta Education, LLC    Registered    3835810    77/624,467   
17-Aug-2010    02-Dec-2008 DIAL-A-DIGIT    Delta Education, LLC    Registered   
2458617       05-Jun-2001    DIAL-A-DOLLAR    Delta Education, LLC    Registered
   2458616       05-Jun-2001    DIAL-A-FRACTION    Delta Education, LLC   
Registered    2462810       19-Jun-2001    DIAL-A-PATTERN    Delta Education,
LLC    Registered    2509886       20-Nov-2001    DIAL-A-TIME    Delta
Education, LLC    Registered    2456424       29-May-2001    DIAL-A-TRIAL   
Delta Education, LLC    Registered    2509888       20-Nov-2001    DIAL-A-VOLUME
   Delta Education, LLC    Registered    2509887       20-Nov-2001    DISCOVER
AGENDA    Premier Agendas, LLC    Registered    2722431       03-Jun-2003   
DISCOVERY    Califone International, LLC    Registered    4091043    85/354,379
   24-Jan-2012    23-Jun-2011 DOTCAR    Delta Education, LLC    Registered   
3100515    78/628,430    06-Jun-2006    12-May-2005 EDUCATION ESSENTIALS   
School Specialty, Inc.    Registered    3033079    78/402,586    20-Dec-2005   
15-Apr-2004 EDUCATORS PUBLISHING SERVICE    School Specialty, Inc.    Registered
   2988601    76/575,452    30-Aug-2005    17-Feb-2004 EPS    School Specialty,
Inc.    Registered    3813140    77/783,358    06-Jul-2010    17-Jul-2009 EPS   
School Specialty, Inc.    Registered    3798641    77/782,872    08-Jun-2010   
16-Jul-2009 EPS    School Specialty, Inc.    Registered    2287995      
19-Oct-1999    EPS    School Specialty, Inc.    Registered    2292730      
16-Nov-1999    EPS & Design    School Specialty, Inc.    Registered    3039679
   76/621,988    10-Jan-2006    22-Nov-2004 EPS & Design    School Specialty,
Inc.    Registered    2281714       28-Sep-1999    EPS -CL16    School
Specialty, Inc.    Registered    2279489       21-Sep-1999    EPS PHONICS PLUS
   School Specialty, Inc.    Registered    3218947    78/722,904    13-Mar-2007
   29-Sep-2005 EXPLODE THE CODE    School Specialty, Inc.    Registered   
2276181       07-Sep-1999    EXPLORER    Califone International, LLC   
Registered    4091044    85/354,386    24-Jan-2012    23-Jun-2011

 



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

FAST FOOD FOR THOUGHT    Delta Education, LLC    Registered    1877608      
07-Feb-1995    FRACTION BURGER    Delta Education, LLC    Registered    2755799
      26-Aug-2003    FRACTIONOES    Delta Education, LLC    Registered   
2462811       19-Jun-2001    FREY CHOICE    School Specialty, Inc.    Registered
   3842515    77/704,182    31-Aug-2010    01-Apr-2009 FREY SCIENTIFIC    School
Specialty, Inc.    Registered    2393552    75/843,889    10-Oct-2000   
08-Nov-1999 FREY SECURE    School Specialty, Inc.    Registered    3842513   
77/704,177    31-Aug-2010    01-Apr-2009 FREY SELECT    School Specialty, Inc.
   Registered    3842514    77/704,180    31-Aug-2010    01-Apr-2009 GETTING
STARTED WITH MANIPULATIVES (Stylized)    Delta Education, LLC    Registered   
3010435    76/613,053    01-Nov-2005    20-Sep-2004 GOT IT!    Califone
International, LLC    Registered    3755877    77/632,278    02-Mar-2010   
12-Dec-2008 HELPING EDUCATORS ENGAGE AND INSPIRE STUDENTS OF ALL AGES AND
ABILITIES TO LEARN    School Specialty, Inc.    Registered    3652327   
77/464,756    07-Jul-2009    02-May-2008 HEXAGONOES    Delta Education, LLC   
Registered    3475563    77/339,063    29-Jul-2008    28-Nov-2007 HUSH BUDDY   
Califone International, LLC    Registered    4250966    85/389,616   
27-Nov-2012    04-Aug-2011 IF I PLAN TO LEARN, I MUST LEARN TO PLAN    Premier
Agendas, LLC    Registered    2120484    75/099,048    09-Dec-1997   
06-Mar-1996 INCOMMAND    Premier Agendas, LLC    Registered    4339936   
85/627,761    21-May-2013    17-May-2012 INCOMMAND PRO    Premier Agendas, LLC
   Registered    4339937    85/627,763    21-May-2013    17-May-2012 INQUIRY
INVESTIGATIONS    Delta Education, LLC    Registered    4109628    85/078,862   
06-Mar-2012    06-Jul-2010 INTEGRATIONS    Sportime, LLC    Registered   
2793125    78/154,693    09-Dec-2003    15-Aug-2002 JOURNEY TO SUCCESS   
Premier Agendas, LLC    Registered    4094352    85/082,650    31-Jan-2012   
12-Jul-2010 KORNERS FOR KIDS    Childcraft Education, LLC    Registered   
1933650       07-Nov-1995    LEARNING OUTLET    School Specialty, Inc.   
Registered    4089263    85/327,528    17-Jan-2012    23-May-2011 LITERACY
LEADERS    School Specialty, Inc.    Registered    3423913    77/191,219   
06-May-2008    26-May-2007 MAGNASTIKS (Stylized)    Childcraft Education, LLC   
Registered    1272927    73/413,192    03-Apr-1984    18-Jan-1983

 



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

MAGTILES    School Specialty, Inc.    Registered    3550881    77/149,992   
23-Dec-2008    05-Apr-2007 MAKE IT A RULE TO PLAN    Premier Agendas, LLC   
Registered    2118995    75/100,716    09-Dec-1997    08-May-1996 MAKE TODAY
COUNT    School Specialty, Inc.    Registered    2279483       21-Sep-1999   
MAKING CONNECTIONS    School Specialty, Inc.    Registered    3218948   
78/722,907    13-Mar-2007    29-Sep-2005 MATH IN A NUTSHELL    Delta Education,
LLC    Registered    2458341       05-Jun-2001    NATURE’S IMPRESSIONS    School
Specialty, Inc.    Registered    3646434    77/598,303    30-Jun-2009   
22-Oct-2008 NEO/BLOOD    Delta Education, LLC    Registered    2552466      
26-Mar-2002    NEO/LAB    Delta Education, LLC    Registered    2460125      
12-Jun-2001    NEO/RESOURCE    Delta Education, LLC    Registered    2451571   
   15-May-2001    NEO/SCI    Delta Education, LLC    Registered    3696397   
77/291,723    13-Oct-2009    28-Sep-2007 NEO/SLIDE    Delta Education, LLC   
Registered    2451570       15-May-2001    ODYSSEY    Califone International,
LLC    Registered    4287561    85/354,383    12-Feb-2013    23-Jun-2011 OLIVIA
OWL    Premier Agendas, LLC    Registered    2120485    75/099,520   
09-Dec-1997    06-May-1996 ONTRAC    Premier Agendas, LLC    Registered   
3842377    77/648,035    31-Aug-2010    13-Jan-2009 ONTRAC    Premier Agendas,
LLC    Registered    3793647    77/369,947    25-May-2010    11-Jan-2008
PHYSIO-ROLL and Design    Sportime, LLC    Registered    1766015    74/306,216
   20-Apr-1993    21-Aug-1992 PORTFOLIO    School Specialty, Inc.    Registered
   4016804    85/036,884    23-Aug-2011    12-May-2010 PREMIER GO PROGRAM   
Premier Agendas, LLC    Registered    3117874    78/262,399    18-Jul-2006   
13-Jun-2003 PREMIERCAMPUS    Premier Agendas, LLC    Registered    3695170   
77/663,998    13-Oct-2009    05-Feb-2009 PRIMARY PHONICS    School Specialty,
Inc.    Registered    2325691       07-Mar-2000    PROJECTS BY DESIGN    School
Specialty, Inc.    Registered    3852130    77/682,097    28-Sep-2010   
03-Mar-2009 RAG BALL & Design    Sportime, LLC    Registered    3548583   
76/338,171    23-Dec-2008    15-Nov-2001 RAISING STUDENT ACHIEVEMENT    School
Specialty, Inc.    Registered    4065748    85/152,081    06-Dec-2011   
13-Oct-2010 RAISING STUDENT ACHIEVEMENT Logo    School Specialty, Inc.   
Registered    4065749    85/152,082    06-Dec-2011    13-Oct-2010

 



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

RE-PRINT    Classroom Direct.com LLC    Registered    1793996    74/338,876   
21-Sep-1993    10-Dec-1992 S.P.I.R.E. (SPIRE)    School Specialty, Inc.   
Registered    2048906       01-Apr-1997    SAX    School Specialty, Inc.   
Registered    2257283    75/525,966    29-Jun-1999    27-Jul-1998 SAX and Design
   School Specialty, Inc.    Registered    3327134    78/795,166    30-Oct-2007
   19-Jan-2006 SCHOOL SMART    School Specialty, Inc.    Registered    3376477
   78/630,773    29-Jan-2008    16-May-2005 SCHOOL SMART & Design    School
Specialty, Inc.    Registered    3735305    78/630,775    05-Jan-2010   
16-May-2005 SCHOOL SPECIALTY    School Specialty, Inc.    Registered    2086842
   74/712,553    12-Aug-1997    08-Aug-1995 SCHOOL SPECIALTY LITERACY AND
INTERVENTION    School Specialty, Inc.    Registered    3965024    85/090,230   
24-May-2011    22-Jul-2010 SCHOOL SPECIALTY ONLINE (Design)    School Specialty,
Inc.    Registered    3437742    78/628,899    27-May-2008    12-May-2005 SCHOOL
SPECIALTY THE POWER OF TEACHING. THE WONDERS OF LEARNING, & Design    School
Specialty, Inc.    Registered    3007875    78/331,687    18-Oct-2005   
21-Nov-2003 SCHOOL SPECIALTY WEXPLORE    School Specialty, Inc.    Registered   
3926476    77/787,848    01-Mar-2011    23-Jul-2009 SCIENCE IN A NUTSHELL   
Delta Education, LLC    Registered    2370886       25-Jul-2000    SCIENCE VIEW
   Delta Education, LLC    Registered    2502701       30-Oct-2001    SITTON
SPELLING AND WORD SKILLS    School Specialty, Inc.    Registered    3617281   
77/452,338    05-May-2009    18-Apr-2008 SOFT TOUCH FONICS    Delta Education,
LLC    Registered    1863200    74/385,972    15-Nov-1994    04-May-1993 SOUNDS
SENSIBLE    School Specialty, Inc.    Registered    2163913       09-Jun-1998   
SOUNDS SENSIBLE    School Specialty, Inc.    Registered    3381536    77/218,893
   12-Feb-2008    29-Jun-2007 SPELL CHECK    School Specialty, Inc.   
Registered    2335381    75/648,445    28-Mar-2000    25-Feb-1999 SPORDAS
(STYLIZED)    Sportime, LLC    Registered    1955231    74/285,191   
06-Feb-1996    16-Jun-1992 SPORTIME    Sportime, LLC    Registered    1665914   
74/100,635    26-Nov-1991    26-Sep-1990 SPORTIME    Sportime, LLC    Registered
   1085148    73/120,398    07-Feb-1978    25-Mar-1977 SPORTIME and Design   
Sportime, LLC    Registered    2498193    76/130,890    16-Oct-2001   
19-Sep-2000 TEACHERS’ DISCOUNT    School Specialty, Inc.    Registered   
4,213,822    85/549,307    25-Sep-2012    22-Feb-2012 THE 101    Premier
Agendas, LLC    Registered    4126207    85/091,113    10-Apr-2012   
22-Jul-2010

 



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

THE SPEECH BIN    Sportime, LLC    Registered    3205537    78/801,406   
06-Feb-2007    27-Jan-2006 TIMETRACKER    Premier Agendas, LLC    Registered   
3343824    78/682,790    27-Nov-2007    01-Aug-2005 TOUCHPHONICS    School
Specialty, Inc.    Registered    2465862       03-Jul-2001    TOUCH-UNITS   
School Specialty, Inc.    Registered    3446159    77/149,991    10-Jun-2008   
05-Apr-2007 TRUE-FLOW    Sax Arts & Crafts, Inc.    Registered    1271755   
73/378,143    27-Mar-1984    04-Aug-1982 TUFF-GLIDE SYSTEM    Childcraft
Education, LLC    Registered    2792916    78/103,107    09-Dec-2003   
16-Jan-2002 UGO365    Premier Agendas, LLC    Registered    3935126   
77/791,368    22-Mar-2011    28-Jul-2009 UGO365    Premier Agendas, LLC   
Registered    4,176,073    77/954,006    17-Jul-2012    09-Mar-2010 ULTRA PLUS
   School Specialty, Inc.    Registered    2730228    76/302,139    24-Jun-2003
   20-Aug-2001 VERSA TEMP    Sax Arts & Crafts, Inc.    Registered    1746677   
74/263,859    19-Jan-1993    08-Apr-1992 VIC (MISCELLANEOUS DESIGN ONLY)   
School Specialty, Inc.    Registered    3024505    78/331,716    06-Dec-2005   
21-Nov-2003 VOCABULARY FROM CLASSICAL ROOTS    School Specialty, Inc.   
Registered    3618327    77/420,054    12-May-2009    12-Mar-2008 VOCABULARY
FROM CLASSICAL ROOTS    School Specialty, Inc.    Registered    3614545   
77/355,324    05-May-2009    19-Dec-2007 WEXPLORE    School Specialty, Inc.   
Registered    3926477    77/787,852    01-Mar-2011    23-Jul-2009 WHERE
EDUCATION MEETS IMAGINATION    Childcraft Education, LLC    Registered   
2388545       19-Sep-2000    WHERE THE CHILD COMES FIRST    Childcraft
Education, LLC    Registered    4273401    85/555,103    8-Jan-2013   
28-Feb-2012 WORDLY WISE    School Specialty, Inc.    Registered    2278178      
14-Sep-1999    WORDLY WISE 3000    School Specialty, Inc.    Registered   
3217686    78/879,989    13-Mar-2007    09-May-2006 WORDS I USE WHEN I WRITE   
School Specialty, Inc.    Registered    3223075    78/914,544    27-Mar-2007   
22-Jun-2006 WRITE ON and Design    Sax Arts & Crafts, Inc.    Registered   
1262365    73/378,144    27-Dec-1983    04-Aug-1982 YOU FOCUS ON ACHIEVEMENT, WE
FOCUS ON YOU    School Specialty, Inc.    Registered    3687338    77/598,309   
22-Sep-2009    22-Oct-2008 APOLLO    School Specialty, Inc.    Pending      
86391602       11-Sep-2014 CLASSROOM SELECT    School Specialty, Inc.    Pending
      86406290       25-Sep-2014 NEOCLASS    School Specialty, Inc.    Pending
      86391603       11-Sep-2014

 



--------------------------------------------------------------------------------

Mark

  

Bus. Unit / Owner

  

Status

  

Reg. No.

  

App. No.

  

Reg. Date

  

Filing Date

NEOMOVE    School Specialty, Inc.    Pending       86398235       18-Sep-2014
NEOROK    School Specialty, Inc.    Pending       86395241       15-Sep-2014
RECIPE FOR READING    School Specialty, Inc.    Registered    4588323   
86160841    19-Aug-2014    08-Jan-2014 ROYAL SEATING    School Specialty, Inc.
   Pending       86283572       16-May-2014 R Stylized    School Specialty, Inc.
   Pending       86283569       16-May-2014 S.P.I.R.E. TOUCH PHONICS    School
Specialty, Inc.    Pending       86303892       09-Jun-2014 S.P.I.R.E. TOUCH
PHONICS Logo    School Specialty, Inc.    Pending       86303897      
09-Jun-2014



--------------------------------------------------------------------------------

United States Patents

 

Title

  

Country

  

App. No.

  

Filing
Date

  

Pat. No.

  

Issue

Date

  

Status

  

Bus. Unit / Owner

BIN AND BAY SHELVING AND STORAGE UNIT    United States          D437,706   
02/20/01    Granted    Childcraft Education, LLC DUAL SURFACE BALL    United
States    29/151,190    10/22/01    D478367    08/12/03    Granted   
School Specialty, Inc. ART TABLE    United States    10/068,439    02/05/02   
6694893    02/24/04    Granted    Childcraft Education, LLC COAT RACK AND
STORAGE UNIT    United States          D436,263    01/16/01    Granted   
Childcraft Education, LLC TOY REFRIGERATOR HAVING AN ACTIVITY SURFACE    United
States    09/479,004    01/07/00    6171173    01/09/01    Granted   
Childcraft Education, LLC METHOD OF TEACHING READING (ii)    United States   
11/511,473    08/29/06    8439684    05/14/13    Granted   
School Specialty, Inc. CORNER MOULDING AND IMPROVED CORNER CONSTRUCTION   
United States    09/263,751    03/05/99    6352382    03/05/02    Granted   
Childcraft Education, LLC CHAIR    United States          D470,320    02/18/03
   Granted    Childcraft Education, LLC CHAIR    United States          D471,730
   03/18/03    Granted    Childcraft Education, LLC METHOD OF TEACHING READING
   United States    09/726,550    12/01/00    6544039    04/08/03    Granted   
School Specialty, Inc. EDUCATIONAL GAME    United States    29/241,872   
11/01/05    D538,856    03/20/07    Granted    School Specialty, Inc. TRAINING
DEVICE    United States    29/240,540    10/14/05    D537,119    02/20/07   
Granted    Sportime, LLC TRAINING DEVICE    United States    11/365,973   
03/01/06    7618358    11/17/09    Granted    Sportime, LLC CORNER MOULDING AND
IMPROVED CORNER CONSTRUCTION    United States    09/263,751    03/05/99   
6176637    01/23/01    Granted    Childcraft Education, LLC



--------------------------------------------------------------------------------

Schedule 9(a)

Copyrights

CHILDCRAFT EDUCATION, LLC.

 

Title

   Reg. Number      Reg. Date  

Childcraft: the growing years: [catalog].

     TX0000677954         5/13/1981   

Childcraft: the growing years: [catalog].

     TX0000677953         5/13/1981   

Childcraft: the growing years: [catalog].

     TX0000677955         5/13/1981   

Childcraft: the growing years: [catalog].

     TX0000677952         5/13/1981   

Childcraft: the growing years: [catalog].

     TX0000677951         5/13/1981   

Dial-R / [Carol D. Mardell-Czudnowski, Dorothea S. Goldenberg].

     TX0001413417         6/29/1984   

Childcraft: the growing years: [catalog].

     TX0001594689         3/15/1985   

Childcraft: the growing years: [catalog].

     TX0001764298         3/26/1986   

Childcraft: the Growing Years, infants, early childhood, special ed school
catalog

     TX0002250405         2/1/1988   

Childcraft: the Growing Years, infants, early childhood, special ed school
catalog

     TX0002486090         2/1/1989   

DIAL-R activity card system: developmental tasks for school and home

     TX0002634186         8/9/1989   

Dial-R for parents: activities for the child at home keyed to the Dial-R
assessment kit

     TX0002634081         8/15/1989   

Childcraft—building minds and imaginations for the growing years: 1990

     TX0002787251         3/13/1990   

Childcraft: the Growing Years, infants, early childhood, special ed school
catalog

     TX0004140775         8/30/1995   

Earth and Space

     SR0000611712         9/13/2007   

Inquiry

     SR0000611715         9/13/2007   

Life Science

     SR0000611714         9/13/2007   

Personal and Social Perspectives

     SR0000611711         9/13/2007   

Physical Science

     SR0000611710         9/13/2007   

Let’s get cooking! / by Margot Hammond.

     TX0004742730         3/17/1998   

Childcraft: toys that teach: [catalog].

    
  TX0001594688
TX0002239795   
       
  3/15/1985
8/12/1985   
  

Childcraft: toys that teach: [catalog].

    
  TX0001764297;
TX0001889261   
       
  2/28/1986;
8/21/1986   
  

Just for Kids!: America’s favorite children’s catalog.

     TX0002124525         8/3/1987   

Childcraft: toys that teach: [catalog].

    
  TX0002009649;
TX0002124526   
       
  2/24/1987 &
8/3/1987   
  

 

S-27



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Just for Kids!: America’s favorite children’s catalog.

    
 
 
 
 
  TX0002326459;
TX0002404103;
TX0002404104;
TX0002403577;
TX0002407643;
TX0002407644   
  
  
  
  
       
 
 
 
 
2/8/1988;
9/6/1988;
9/6/1988;
10/24/1988;
10/24/1988
  
  
  
  
  


Childcraft: toys that teach: [catalog].

    
 
 
  TX0002319535;
TX0002402995;
TX0002404100;
TX0002402994   
  
  
       
 
 
  2/8/1988;
9/6/1988;
9/6/1988;
9/6/1988   
  
  
  

Childcraft west: the Growing Years, infants, early childhood, special ed. school
catalog

     TX0002486089         2/1/1989   

Childcraft West—building minds and imaginations for the growing years: 1990

     TX0002787252         3/13/1990   

Childcraft: toys that teach: [catalog].

    
 
 
 
 
 
  TX0002537376;
TX0002515392;
TX0002714983;
TX0002714984;
TX0002714985;
TX0002714986;
TX0002714987   
  
  
  
  
  
       
 
 
 
 
 
  2/15/1989;
2/15/1989;
12/4/1989;
12/4/1989;
12/4/1989;
12/4/1989;
12/4/1989   
  
  
  
  
  
  

Just for Kids!: America’s favorite children’s catalog

    
 
 
 
 
 
 
  TX0002501249;
TX0002501669;
TX0002501670;
TX0002701220;
TX0002701219;
TX0002701218;
TX0002701216;
TX0002701217   
  
  
  
  
  
  
       
 
 
 
 
 
 
  2/2/1989;
2/2/1989;
2/2/1989;
12/1/1989;
12/1/1989;
12/1/1989
;12/1/1989;
12/1/1989   
  
  
  
  
  
  
  

Childcraft: toys that teach: [catalog].

    
 
 
  TX0002765767;
TX0002765768;
TX0002765769;
TX0002765770   
  
  
       
 
 
  3/14/1990;
3/14/1990;
3/14/1990;
3/14/1990   
  
  
  

Celebrate Science Physical Science Set

     SR0000611710         9/13/2007   

DELTA EDUCATION, LLC

 

Title

   Reg. Number      Reg. Date  

Beginnings: teacher’s guide/Herbert D. Their, Robert C. Knott

     TX0005877113         11/21/2003   

Behavior of mealworms: teacher’s guide

     TX0002384470         7/8/1988   

Butterflies and moths

     TX0005914419         2/10/2004   

Butterflies and moths: teacher’s guide

     TX0002384468         11/1/1996   

Charge it! Static electricity: activity guide/by Delta Education; author,
Richard Bollinger

     TX0004406415         11/1/1996   

Charge it! static electricity : activity journal / by Delta Education ; author,
Richard Bollinger.

     TX0004406422         11/1/1996   

Classroom plants : teacher’s guide.

     TX0002384473         7/8/1988   

Clear view of area and volume formulas : activities, visuals, masters.

     TX0004406667         2/19/1997   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Color and light.

     TX0005914420         2/10/2004   

Communities : teacher’s guide / Robert C. Knott, Herbert D. Thier.

     TX0005866655         11/21/2003   

Crystal creations : activity guide / author, Carol Prekker.

     TX0004406777         2/19/1997   

Delta Science First Reader, Science and Literacy program Teacher’s Guide.

     TX0006898348         11/9/2007   

Delta science module, erosion teacher’s guide.

     TX0006404994         6/28/2006   

Delta science module, third edition : classroom plants : teacher’s guide.

     TX0006405648         6/28/2006   

Delta science module, third edition : earth, moon, and sun : teacher’s guide.

     TX0006405649         6/28/2006   

Delta science module, third edition : earth processes : teacher’s guide.

     TX0006405647         6/28/2006   

Delta science module, third edition : electromagnetism : teacher’s guide.

     TX0006405651         6/28/2006   

Delta science module, third edition : matter and change : teacher’s guide.

     TX0006405646         6/28/2006   

Delta science module, third edition : plant and animal populations : teacher’s
guide.

     TX0006405650         6/28/2006   

Delta Science Modules, Third Ed., DNA: From Genes to Proteins Teacher’s Guide.

     TX0006898345         11/9/2007   

Delta Science Modules, Third Ed., Earth Movements, At Home Folio.

     TX0006897073         12/7/2007   

Delta Science Modules, Third Ed., Earth Movements, At Home Folio (Spanish
Edition)

     TX0006897105         12/7/2007   

Delta Science Modules, Third Ed., Earth Movements Science Notebook.

     TX0006898338         11/9/2007   

Delta Science Modules, Third Ed., Earth Movements Science Notebook, Spanish
Edition Delta Science Modules, Third Edition.

     TX0006898340         11/9/2007   

Delta Science Modules, Third Ed., Food Chains and Webs, At Home Folio.

     TX0006897058         12/7/2007   

Delta Science Modules, Third Ed., Food Chains and Webs, At Home Folio (Spanish
Edition)

     TX0006897064         12/7/2007   

Delta Science Modules, Third Ed., Food Chains and Webs Science Notebook.

     TX0006898323         11/9/2007   

Delta Science Modules, Third Ed., Food Chains and Webs Science Notebook, Spanish
Edition.

     TX0006898320         11/9/2007   

Delta Science Modules, Third Ed., Force and Motion, At Home Folio (Spanish
Edition)

     TX0006897081         12/7/2007   

Delta Science Modules, Third Ed., Force and Motion, At Horne Folio.

     TX0006897097         12/7/2007   

Delta Science Modules, Third Ed., Force and Motion Science Notebook.

     TX0006898328         11/9/2007   

Delta Science Modules, Third Ed., Force and Motion Science Notebook, Spanish
Edition.

     TX0006898339         11/9/2007   

Delta Science Modules, Third Ed., Using Science Notebooks Folio.

     TX0006897051         12/7/2007   

Delta Science Reader, Astronomy.

     TX0006898342         11/9/2007   

Delta Science Reader, Earth Movements Reader, Spanish Edition.

     TX0006898332         11/9/2007   

Delta Science Reader, Electrical Connections Delta Science Reader.

     TX0006898344         11/9/2007   

Delta Science Reader, Food Chains and Webs Reader, Spanish Edition.

     TX0006898327         11/9/2007   

Delta Science Reader, Force and Motion Reader, Spanish Edition.

     TX0006898325         11/9/2007   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Detective lab : activity guide / by Delta Education ; author, Richard Bollinger.

     TX0004406417         11/1/1996   

Detective lab : activity journal / by Delta Education ; author, Richard
Bollinger.

     TX0004406416         11/1/1996   

Dinosaurs and fossils.

     TX0005914416         2/10/2004   

Discovery guide : body and senses : pre-K.

     TX0005699021         5/8/2003   

Earth movements.

     TX0005913100         2/10/2004   

Ecosystems : teacher’s guide / Robert C. Knott, Herbert D. Thier.

     TX0005866657         11/21/2003   

Electrical circuits / [Sarah A. Maineri], senior project editor.

     TX0005748056         5/8/2003   

Electrical circuits : teacher’s guide.

     TX0002384480         7/8/1988   

Electrical circuits : teacher’s guide / Sarah A. Maineri, senior project editor.

     TX0005747210         5/9/2003   

Electromagnetism : activity guide / by Delta Education ; author, Sally Seehafer.

     TX0004406419         11/1/1996   

Electromagnetism : teacher’s guide.

     TX0002384461         7/8/1988   

Energy & motion : activity guide / author, M. J. Lechner.

     TX0004410975         2/18/1997   

Energy & motion : activity journal.

     TX0004410976         2/18/1997   

Energy sources : teacher’s guide / Herbert D. Thier, Robert C. Knott.

     TX0005877116         11/21/2003   

Environments : teacher’s guide / Robert C. Knott, Herbert D. Thier.

     TX0005866659         11/21/2003   

Finding the moon.

     TX0005748493         5/8/2003   

Finding the Moon : teacher’s guide.

     TX0005792811         8/12/2003   

Finding the moon : teacher’s guide / by Gretchen M. Alexander.

     TX0002384476         7/8/1988   

Flight and rocketry reader

     TX0005913098         2/10/2004   

Flight! gliders to jets : activity guide / by Delta Education ; author, Richard
Bollinger.

     TX0004406420         11/1/1996   

Food chaines and webs : teacher’s guide / Sarah A. Maineri, senior project
editor.

     TX0005747206         5/9/2003   

Food chains and webs / [Sarah A. Maineri], senior project editor.

     TX0005748057         5/8/2003   

Force and motion : teacher’s guide / Sarah A. Maineri, senior project editor.

     TX0005747207         5/9/2003   

From seed to plant : teacher’s guide.

     TX0002384472         7/8/1988   

Gears at work : activity guide / author, Joreen Hendry.

     TX0004410977         2/18/1997   

Gears at work : activity journal / author, Joreen Hendry.

     TX0004410978         2/18/1997   

Great sensations : smell, taste, touch : activity guide / author, Katy Z. Allen.

     TX0004423398         3/3/1997   

Great sensations : smell, taste, touch : activity journal / author, Katy Z.
Allen.

     TX0004423399         3/3/1997   

Great sensations : vision & hearing : activity guide / author, Kathy Z. Allen.

     TX0004410979         2/18/1997   

Great sensations : vision & hearing : activity journal / author, Kathy Z. Allen.

     TX0004410973         2/18/1997   

Hexagonoes exponents : level 1 : teacher guide.

     TX0005853766         11/21/2003   

Hexagonoes exponents : level 2 : teacher guide.

     TX0005853767         11/21/2003   

Hexagonoes percents : level 2 : teacher guide.

     TX0005853768         11/21/2003   

Investigating water.

     TX0005913096         2/10/2004   

Investigating water : teacher’s guide.

     TX0002384457         7/8/1988   

Length and capacity : teacher’s guide / by D. Louis Finsand.

     TX0002384462         7/8/1988   

Lenses and mirrors : teacher’s guide / prepared by the National Learning Center.

     TX0002384463         7/8/1988   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Life cycles : teacher’s guide / Herbert D. Thier, Robert C. Knott.

     TX0005877115         11/21/2003   

Looking at liquids : teacher’s guide.

     TX0002384458         7/8/1988   

Magnetic magic : activity journal / by Delta Education ; author, Richard
Bollinger.

     TX0004406421         11/1/1996   

Magnets.

     TX0005913097         2/10/2004   

Material objects : teacher’s guide / Herbert D. Thier, Robert C. Knott.

     TX0005877114         11/21/2003   

Measuring : teacher’s guide.

     TX0002384465         7/8/1988   

Newton’s toy box : teacher’s guide.

     TX0006403251         6/28/2006   

Observing an aquarium.

     TX0005914421         2/10/2004   

Observing an aquarium : teacher’s guide.

     TX0005914412         2/10/2004   

Observing an aquarium : teacher’s guide / by Deighton K. Emmons, Jr.

     TX0002384471         7/8/1988   

Oceans.

     TX0005913099         2/10/2004   

Oceans : teacher’s guide.

     TX0005914414         2/10/2004   

Organisms : teacher’s guide / Robert C. Knott, Herbert D. Thier.

     TX0005866656         11/21/2003   

Plant and animal life cycles.

     TX0005699028         5/8/2003   

Plant and animal life cycles : teacher’s guide.

     TX0002384469         7/8/1988   

Plants in our world reader.

     TX0006402066         6/26/2006   

Pollution.

     TX0005913095         2/10/2004   

Pond life : teacher’s guide.

     TX0002384467         7/8/1988   

Powders and crystals : teacher’s guide.

     TX0002384459         7/8/1988   

Properties : teacher’s guide.

     TX0002384460         7/8/1988   

Relative position and motion : teacher’s guide / Robert C. Knott, Herbert D.
Thier.

     TX0005866658         11/21/2003   

Rock origins : activity guide / author, Richard Bollinger.

     TX0004406776         2/19/1997   

Rocks and minerals : teacher’s guide / by Ben Werner.

     TX0002384479         7/8/1988   

Seed mysteries : activity guide / author, Mary Jo Lechner.

     TX0004410972         2/18/1997   

Seed mysteries : activity journal / author, Mary Jo Lechner.

     TX0004410974         2/18/1997   

Simple machines.

     TX0005699027         5/8/2003   

Simple machines : teacher’s guide / by Elizabeth Fox.

     TX0002384481         7/8/1988   

Sink or float? : teacher’s guide.

     TX0006403250         6/28/2006   

Sink or float : teacher’s guide.

     TX0002384482         7/8/1988   

Soil science.

     TX0005914417         2/10/2004   

Solar system / [Sarah A. Maineri], senior project editor.

     TX0005748058         5/8/2003   

Solar system : teacher’s guide / Sarah A. Maineri, senior project editor.

     TX0005747208         5/9/2003   

Sound.

     TX0005913094         2/10/2004   

Sound : teacher’s guide.

     TX0005914413         2/10/2004   

Sound : teacher’s guide.

     TX0002384456         7/8/1988   

Stages of matter : teacher’s guide.

     TX0005792812         8/12/2003   

States of matter / [Sarah A. Maineri], senior project editor.

     TX0005748054         5/8/2003   

States of matter : teacher’s guide / by Michael Worosz.

     TX0002384464         7/8/1988   

Sunshine and shadows.

     TX0005913093         2/10/2004   

Sunshine and shadows : teacher’s guide.

     TX0002384477         7/8/1988   

Using your senses / [Sarah A. Maineri], senior project editor.

     TX0005748059         5/8/2003   

Using your senses : teacher’s guide / Sarah A. Maineri, senior project editor.

     TX0005747205         5/9/2003   

Water cycle.

     TX0005914418         2/10/2004   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Weather forecasting.

     TX0005699029         5/8/2003   

Weather forecasting : teacher’s guide / by Deighton K. Emmons, Jr.

     TX0002384475         7/8/1988   

Weather forecasting : teacher’s guide / Sarah A. Maineri, senior project editor.

     TX0005747209         5/9/2003   

Weather instruments / [Sarah A. Maineri], senior project editor.

     TX0005748055         5/8/2003   

Weather instruments : teacher’s guide / by Lester G. Paldy.

     TX0002384478         7/8/1988   

Weather watching / [Sarah A. Maineri], senior project editor.

     TX0005748053         5/8/2003   

Weather watching : teacher’s guide / by Lester G. Paldy.

     TX0002384474         7/8/1988   

Weather wise : activity guide / author, Ceanne Tzimopoulos.

     TX0004410969         2/18/1997   

Weather wise : activity journal / author, Ceanne Tzimopoulos.

     TX0004410970         2/18/1997   

Work : plane & simple : activity guide / author, Sally Gullatt Seehafer.

     TX0004410971         2/18/1997   

Work—plane and simple : activity guide / by Delta Education ; author, Sally
Gullatt Seehafer.

     TX0004406418         11/1/1996   

You and your body / [Sarah A. Maineri], senior project editor.

     TX0005748052         5/8/2003   

You and your body : teacher’s guide.

     TX0005815686         8/12/2003   

You and your body : teacher’s guide / by David R. Stronck.

     TX0002384466         7/8/1988   

Amazing air : DSM II teacher’s guide / National Learning Center.

     TX0004441524         1/9/1997   

Animal behavior : teacher’s guide.

     TX0004440867         1/9/1997   

Aquatic life mini-kit : equipment and guide to assist children in the
exploration of an aquatic environment.

     TX0003739371         12/6/1993   

Beginnings : teacher’s guide : level K / Herbert D. Thier, Robert C. Knott.

     TX0003363130         6/3/1992   

Behavior of mealworms : Delta project cards / William R. Brown, Edwin P. White.

     TX0000957855         8/11/1982   

Body basics : activity guide.

     TX0004406456         11/1/1996   

Body basics : activity journal.

     TX0004406458         11/1/1996   

Brine shrimp : Delta project cards / William R. Brown, Edwin P. White.

     TX0000957849         8/11/1982   

Bubble science activity guide.

     TX0004406454         11/1/1996   

Bubble science activity journal.

     TX0004406453         11/1/1996   

Butterflies and moths : DSM II teacher’s guide.

     TX0004440180         1/9/1997   

Chemical interactions : teacher’s guide.

     TX0003842875         2/27/1995   

Classroom plants : teacher’s guide / editing Jill Farinelli ; ill./art
production Nancy Schoefl.

     TX0004442733         1/9/1997   

Clay boats : Delta project cards / William R. Brown, Edwin P. White.

     TX0000957850         8/11/1982   

Clear view of personal checking : simulations, activities, masters, visuals /
author, Vicky L. Kouba.

     TX0004406666         2/19/1997   

Color and light : teacher’s guide.

     TX0004043757         2/27/1995   

Communities.

     TX0003593416         6/21/1993   

Communities : teacher’s guide, level 5 / Robert C. Knott, Herbert D. Thier.

     TX0003690485         9/30/1993   

Crystal creations : activity journal.

     TX0004406455         11/1/1996   

Delta Education, Inc., presents A feast of fractions / a menu of activities
prepared by Sally Palow, Kathleen Knoblock, Myra Kennedy [et al.] ; cover ill.
Rose Lowry.

     TX0004406537         11/1/1996   

Delta game factory / Vicky L. Kouba.

     TX0004406544         2/19/1997   

Delta project cards—Colored solutions / William R. Brown, Edwin P. White.

     TX0000842525         10/26/1981   

Delta Volume Shake : teacher’s guide.

     TX0004409053         11/1/1996   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Dinosaur classification : teacher’s guide.

     TX0004440862         1/9/1997   

DNA—from genes to proteins : teacher’s guide / author, Betty B. Hoskins.

     TX0003845929         6/24/1994   

Earth, moon, and sun : teacher’s guide / author[s], John G. Radzilowicz, 1952-,
and Jan M. Derby ; ill. Nancy Schoefl.

     TX0004442655         1/9/1997   

Earth movements : DSM II teacher’s guide.

     TX0004441527         1/9/1997   

Earth processes : teacher’s guide.

     TX0004440864         1/9/1997   

Earthworms : Delta project cards / William R. Brown, Edwin P. White.

     TX0000957851         8/11/1982   

Ecosystems.

     TX0003593418         6/21/1993   

Ecosystems : SCIS 3, teacher’s guide, level 6 / Robert C. Knott, Herbert D.
Thier.

     TX0003690482         9/30/1993   

Electrical circuits : teacher’s guide / editing Editorial Services Plus ;
ill./art production Nancy Schoefl.

     TX0004440927         1/9/1997   

Electrical connections : activity guide.

     TX0004406463         11/1/1996   

Electrical connections : teacher’s guide / author, Bob Roth.

     TX0003830396         3/31/1994   

Electromagnetism activity journal.

     TX0004409099         11/1/1996   

Electromagnetism : teacher’s guide.

     TX0004043755         2/27/1995   

Energy sources.

     TX0003602059         6/21/1993   

Environments.

     TX0003593419         6/21/1993   

Environments : teacher’s guide, level 4 / Robert C. Knott, Herbert D. Thier.

     TX0003690484         9/30/1993   

Erosion : teacher’s guide.

     TX0004043756         2/27/1995   

Exploring geometry : intermediate.

     TX0003423266         11/16/1992   

Exploring geometry : primary.

     TX0003423267         11/16/1992   

Exploring number relationships : intermediate.

     TX0003423265         11/16/1992   

Exploring probability / Fredda J. Friederwitzer, Barbara Berman, Beth Forrester.

     TX0003423216         11/16/1992   

Exploring probability : primary / Vicky L. Kouba.

     TX0003423215         11/16/1992   

Fast food for thought : Delta base 10 fries : teacher’s guide / Carole Reesink.

     TX0003627597         6/25/1993   

Fast Food for Thought : Delta Demimal Dog : teacher’s guide.

     TX0003485171         2/16/1993   

Fast food for thought : Delta fraction burger : teacher’s guide / Carole Reesink
and Linda Frost.

     TX0003627596         6/25/1993   

Finding the moon : teacher’s guide.

     TX0004440865         1/9/1997   

Food chains and webs : DSM II teacher’s guide.

     TX0004441526         1/9/1997   

Fossil formations : activity guide.

     TX0004406459         11/1/1996   

Fossil formations : activity journal.

     TX0004406457         11/1/1996   

From seed to plant : teacher’s guide / editing Diana J. Reno ; ill./art
production Nancy Schoefl.

     TX0004446637         1/9/1997   

Fungi—small wonders : teacher’s guide.

     TX0003830394         3/31/1994   

Gases and “airs” : Delta project cards / William R. Brown, Edwin P. White.

     TX0000957853         8/11/1982   

I Can’t Believe It’s Math! : discovering classroom math in after-school
activities / Mary Ann Schroeder, Marcay Burma-Washington

     TX0003567974         5/28/1993   

If shipwrecks could talk : teacher’s guide.

     TX0004440866         1/9/1997   

Insect life : teacher’s guide.

     TX0003933407         2/27/1994   

Interaction and systems.

     TX0003606743         6/21/1993   

Interaction and systems : teacher’s guide : level 2 / Herbert D. Thier, Robert
C. Knott.

     TX0003363133         6/3/1992   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Investigating water : teacher’s guide / editing Elizabeth Foy ; ill./art
production Nancy Schoefl.

     TX0004440919         1/9/1997   

Length and capacity : teacher’s guide.

     TX0004442792         1/9/1997   

Lenses and mirrors : teacher’s guide / author, the National Learning Center ;
ill./art production Nancy Schoefl.

     TX0004442654         1/9/1997   

Life cycles.

     TX0003606744         6/21/1993   

Life cycles : teacher’s guide : level 2 / Herbert D. Thier, Robert C. Knott.

     TX0003363132         6/3/1992   

Looking at liquids : teacher’s guide / editing Editorial Services Plus ;
ill./art production Nancy P. Schoefl.

     TX0004440926         1/9/1997   

Magnet magic activity guide.

     TX0004409100         11/1/1996   

Magnets : teacher’s guide / author, Joreen Hendry.

     TX0003830397         3/31/1994   

Material objects.

     TX0003606739         6/21/1993   

Material objects : teacher’s guide : level 1 / Herbert D. Thier, Robert C.
Knott.

     TX0003363134         6/3/1992   

Measuring : teacher’s guide / editing Elizabeth Foy ; ill./art production Nancy
Schoefl.

     TX0004440922         1/9/1997   

Newtons toy box : teacher’s guide / author, Carolyn Sumners.

     TX0003830398         3/31/1994   

Observing an aquarium : DSM II teacher’s guide.

     TX0004440179         1/9/1997   

Organisms.

     TX0003606742         6/21/1993   

Organisms : teacher’s guide : level 1 / Herbert D. Thier, Robert C. Knott.

     TX0003363131         6/3/1992   

Plant and animal life cycles : teacher’s guide / editing Kathy Z. Allen and
Kathy Talmadge ; ill./art production Nancy P. Schoefl.

     TX0004440925         1/9/1997   

Plant and animal populations : teacher’s guide / editing Diana J. Reno ;
ill./art production Nancy Schoefl.

     TX0004440924         1/9/1997   

Pollution : teacher’s guide.

     TX0003845509         6/24/1994   

Pond life : teacher’s guide.

     TX0003933406         2/27/1994   

Populations.

     TX0003606741         6/21/1993   

Populations : teacher’s guide : level 3 / Herbert D. Thier, Robert C. Knott.

     TX0003363136         6/3/1992   

Powders and crystals : teacher’s guide / editing Diana J. Reno ; ill./art
production Nancy P. Schoefl.

     TX0004440921         1/9/1997   

Properties : teacher’s guide.

     TX0004442793         1/9/1997   

Relative position and motion : SCIS 3, teacher’s guide, level 4 / Herbert D.
Thier, Robert C. Knott.

     TX0003690483         9/30/1993   

Rock origins : activity journal.

     TX0004411206         11/1/1996   

Rocks and minerals : teacher’s guide : a Delta science module / editing
Editorial Services Plus, copyediting Jill Farinelli ; design/production Ann V.
Richardson ; ill./art production Nancy P. Schoefl ; cover design Nancy P.
Schoefl.

     TX0003784217         3/31/1994   

Science in a Nutshell : flight! gliders to jets, activity journal.

     TX0004414313         11/1/1996   

Scientific theories.

     TX0003593417         6/21/1993   

Scientific theories.

     TX0003602057         6/21/1993   

SCIS 3 energy sources.

     TX0003577675         6/21/1993   

SCIS 3 relative position and motion.

     TX0003577674         6/21/1993   

Simple machines : teacher’s guide / editing Editorial Services Plus ; ill./art
production Nancy P. Schoefl.

     TX0004015686         2/27/1995   

Sink or float : Delta project cards / William R. Brown, Edwin P. White.

     TX0000957852         8/11/1982   

Sink or float? : teacher’s guide.

     TX0004446585         1/9/1997   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Small things and microscopes : teacher’s guide / author, Eileen Terrill ;
contributors, Jeanne Dietsch, William Kennedy and Bradford Taylor ; ill. Phyllis
Pittet and Susan Dunholter ; photography Paul McGuirk.

     TX0003864322         6/24/1994   

Soil science : DSM II teacher’s guide.

     TX0004441525         1/9/1997   

Solar energy : teacher’s guide.

     TX0003845510         6/24/1994   

Solar system : teacher’s guide / editing Editorial Services Plus and D. Louis
Finsand ; ill./art production Nancy Schoefl.

     TX0004446638         1/9/1997   

Sound : teacher’s guide / editing Katy Z. Allen ; ill./art production Nancy
Schoefl.

     TX0004440920         1/9/1997   

Sound vibrations : activity guide.

     TX0004406460         11/1/1996   

Sound vibrations : activity guide.

     TX0004406461         11/1/1996   

Sound vibrations : activity guide.

     TX0004406462         11/1/1996   

States of matter : teacher’s guide / editing Katy Z. Allen ; ill./art production
Nancy Schoefl.

     TX0004446636         1/9/1997   

Strings & musical instruments : Delta project cards / William R. Brown, Edwin P.
White.

     TX0000957856         8/11/1982   

Subsystems and variables.

     TX0003606740         6/21/1993   

Subsystems and variables : teacher’s guide : level 3 / Herbert D. Thier, Robert
C. Knott.

     TX0003363135         6/3/1992   

Sunshine and shadows : teacher’s guide / editing Katy Z. Allen ; ill./art
production Nancy Schoefl.

     TX0004446642         1/9/1997   

Water cycle : teacher’s guide / editing Kathy Z. Allen ; ill./art production
Nancy Schoefl.

     TX0004446639         1/9/1997   

Weather forecasting : teacher’s guide / editing Editorial Services Plus ;
ill./art production Nancy Schoefl.

     TX0004446640         1/9/1997   

Weather instruments : teacher’s guide.

     TX0004440861         1/9/1997   

Weather watching : teacher’s guide / editing Jill Farinelli ; ill./art
production Nancy Schoefl.

     TX0004446641         1/9/1997   

Whistles : Delta project cards / William R. Brown, Edwin P. White.

     TX0000957854         8/11/1982   

You and your body : teacher’s guide.

     TX0003830395         3/31/1994   

About me.

     TX0006236193         9/30/2005   

Addition & subtraction student activity guide : no. 550-3530.

     TX0005751741         5/8/2003   

Addition & subtraction : teacher’s guide.

     TX0005752801         5/8/2003   

Algebra : grades 3-4, student activity guide.

     TX0005698998         5/8/2003   

Algebra : grades 5-6, student activity guide.

     TX0005698994         5/8/2003   

Algebra teacher’s guide : grades 3-4.

     TX0005751730         5/8/2003   

Algebra teacher’s guide : grades 5-6.

     TX0005751729         5/8/2003   

Animal observatory : activity guide.

     TX0005827574         8/12/2003   

Animal observatory : activity journal.

     TX0005827531         8/23/2003   

Animals.

     TX0006203855         7/28/2005   

Area and volume formulas teacher’s guide.

     TX0005854001         11/21/2003   

Base Ten Fries : math activities for Base Ten Fries.

     TX0005866681         11/21/2003   

Body basics : activity journal.

     TX0005827635         8/13/2003   

Breaking earth’s hold : activity guide.

     TX0005827561         8/12/2003   

Breaking earth’s hold : activity journal.

     TX0005827540         8/12/2003   

Bubble science : activity guide.

     TX0005827624         8/12/2003   

Bubble science : activity journal.

     TX0005827633         8/12/2003   

Butterflies and moths : teacher’s guide.

     TX0005914936         2/10/2004   

Charge it! static electricity : activity guide.

     TX0005827625         8/12/2003   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Charge it! static electricity : activity journal.

     TX0005827636         8/12/2003   

Clear View—graphing : grades 5-8, teacher’s guide : overhead transparencies,
activity masters.

     TX0005876336         11/21/2003   

Clear view of decimals : activities, masters, visuals, applications.

     TX0005876337         11/21/2003   

Clear view of fractions : activities, masters, visuals, applications.

     TX0005866615         11/21/2003   

Clear view of percent : activities, masters, visuals, applications.

     TX0005876334         11/21/2003   

Clear view of personal checking : simulations, activities, masters, visuals.

     TX0005876338         11/21/2003   

Clear view of tessellations : activities, masters, visuals.

     TX0005866614         11/21/2003   

Clear view ratio & proportion.

     TX0005876330         11/21/2003   

Clever levers : activity guide.

     TX0005827580         8/12/2003   

Clever levers : activity journal.

     TX0005827583         8/12/2003   

Color and light : teacher’s guide.

     TX0005920199         2/10/2004   

Crystal creations : activity guide.

     TX0005827618         8/12/2003   

Crystal creations : activity journal.

     TX0005827616         8/12/2003   

Data analysis and probability student activity guide / written by Eve Laubner
Thibodeau ; editor, Kathryn S. Daniel ; graphic artist, Janis Rattet ;
illustrator, Laurel Aiello.

     TX0005748234         5/8/2003   

Data analysis and probablilty teacher’s guide : no. 450-3563.

     TX0005751739         5/8/2003   

Decimal Dog : math activities for the Decimal Dog.

     TX0005866680         11/21/2003   

Delta science module / by Ana Costa.

     TX0005808261         8/12/2003   

Delta science module : from seed to plant.

     TX0005808265         8/12/2003   

Delta science module : plant and animla life cycles

     TX0005808263         8/12/2003   

Delta science module : properties.

     TX0005808262         8/12/2003   

Delta science module : simple machines.

     TX0005808264         8/12/2003   

Delta science module, third edition : matter and change.

     TX0006236223         9/30/2005   

Destination, moon : activity guide.

     TX0005827581         8/12/2003   

Destination moon : activity journal.

     TX0005827524         8/12/2003   

Detective lab : activity guide.

     TX0005827634         8/12/2003   

Detective lab : activity journal.

     TX0005827638         8/12/2003   

Dinosaurs and fossils : teacher’s guide.

     TX0005920198         2/10/2004   

Discovery guide dinosaurs : pre-K.

     TX0005752836         5/8/2003   

Discovery guide : health and nutrition : pre-K.

     TX0005752843         5/8/2003   

Discovery guide : insects and spiders : pre-K.

     TX0005752839         5/8/2003   

Discovery guide : oceans : pre-K.

     TX0005752838         5/8/2003   

Discovery guide : trees : pre-K.

     TX0005752837         5/8/2003   

Discovery guide : weather : pre-K.

     TX0005752842         5/8/2003   

Earth.

     TX0006226019         7/28/2005   

Earth & sun : activity guide.

     TX0005827549         8/12/2003   

Earth & sun : activity journal.

     TX0005827550         8/12/2003   

Earth movements : teacher’s guide.

     TX0005914938         2/10/2004   

Earth processes.

     TX0006203858         7/28/2005   

Electrical connections : activity guide.

     TX0005827564         8/12/2003   

Electrical connections : activity journal.

     TX0005827631         8/12/2003   

Electromagnetism : activity guide.

     TX0005827575         8/12/2003   

Electromagnetism : activity journal.

     TX0005827614         8/12/2003   

Energy & motion : activity guide.

     TX0005827563         8/12/2003   

Energy & motion : activity journal.

     TX0005827629         8/12/2003   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Feast of fractions : math activities for the Fraction Burger.

     TX0005866682         11/21/2003   

Flight and rocketry : teacher’s guide.

     TX0005914937         2/10/2004   

Flight! gliders to jets : activity guide.

     TX0005827578         8/12/2003   

Flight! gliders to jets : activity journal.

     TX0005827615         8/12/2003   

Flowering plants : activity guide.

     TX0005827528         8/12/2003   

Flowering plants : activity journal.

     TX0005827559         8/12/2003   

Force and motion.

     TX0005698992         5/8/2003   

Fossil formations : activity guide.

     TX0005827639         8/12/2003   

Fossil formations : activity journal.

     TX0005827619         8/12/2003   

Fraction Burger : math activities for the Fraction Burger.

     TX0005866683         11/21/2003   

Fraction concepts : student activity guide.

     TX0005698997         5/8/2003   

Fraction concepts teacher’s guide : no. 450-3366.

     TX0005751738         5/8/2003   

Fractions and decimals student activity guide : no. 550-3541.

     TX0005751743         5/8/2003   

Fractions and decimals teacher’s guide : no. 450-3399.

     TX0005751745         5/8/2003   

From seed to plant.

     TX0005752831         5/8/2003   

Gases : activity journal.

     TX0005827530         8/12/2003   

Gasses : activity guide.

     TX0005827573         8/23/2003   

Gears at work : activity guide.

     TX0005827626         8/12/2003   

Gears at work : activity journal.

     TX0005827623         8/12/2003   

Geometry student activity guide : grades 3-4.

     TX0005751725         5/8/2003   

Geometry teacher’s guide : grades 3-4.

     TX0005751726         5/8/2003   

Geometry teacher’s guide : grades 5-6.

     TX0005751734         5/8/2003   

Graphing : grades 1-3, teacher’s guide.

     TX0005876335         11/21/2003   

Hexagonoes addition and subtraction : level 2, teacher guide.

     TX0005867049         11/21/2003   

Hexagonoes base ten : teacher guide.

     TX0005867050         11/21/2003   

Hexagonoes fractions with Delta’s Fraction Burger : teacher guide.

     TX0005867054         11/21/2003   

Hexagonoes money : teacher guide.

     TX0005867052         11/21/2003   

Hexagonoes multiplication : level 1, teacher guide.

     TX0005867055         11/21/2003   

Hexagonoes order of operations : teacher guide.

     TX0005867053         11/21/2003   

Hexagonoes patterns : teacher guide.

     TX0005867057         11/21/2003   

Hexagonoes percents : level 1, teacher guide.

     TX0005867048         11/21/2003   

Hexagonoes ratio & proportion : level 2, teacher guide.

     TX0005867056         11/21/2003   

Hexagonoes scientific notation : teacher guide.

     TX0005867051         11/21/2003   

How do we learn?

     TX0006203857         7/28/2005   

Human machine : activity guide.

     TX0005827572         8/12/2003   

Human machine : activity journal.

     TX0005827558         8/12/2003   

Interaction and systems : Delta Education SCIS 3+ : level 2 : teacher’s guide /
Herbert D. Thier, Robert C. Knott.

     TX0005832399         11/21/2003   

Investigating water : teacher’s guide.

     TX0005914935         2/10/2004   

Is it alive? : activity guide

     TX0005827525         8/12/2003   

Is it alive? : activity journal.

     TX0005827582         8/12/2003   

Liquids : activity guide.

     TX0005827584         8/12/2003   

Liquids : activity journal.

     TX0005827548         8/12/2003   

Magnet magic : activity guide.

     TX0005827576         8/12/2003   

Magnet magic : activity journal.

     TX0005827622         8/13/2003   

Magnets : teacher’s guide.

     TX0005914934         2/10/2004   

Material objects : Delta Education SCIS 3+.

     TX0005867363         11/21/2003   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Math tune-ups : addition and subtraction : teacher’s guide : games specially
created to practice and review basic facts and skills.

     TX0005748060         5/8/2003   

Math tune-ups : fractions : teacher’s guide : games specially created to
practice and review basic facts and skills.

     TX0005748061         5/8/2008   

Math Tune-Ups : multiplication and division : teacher’s guide.

     TX0005752847         5/8/2003   

Measurement student activity guide / Eve Laubner Thibodeau, Lisa Lachance, John
Prescott, and Mathew Bacon ; ill. by Coni Porter, Nancy Schoefl and Cheryl
Wolf..

     TX0005748238         5/8/2003   

Measurement student activity guide / written and edited by Eve Laubner ; graphic
artist, J. M. Rattet ; illustrator, Nancy Schoefl.

     TX0005748235         5/8/2003   

Measurement teacher’s guide : grades 1-3 : transparency teaching system.

     TX0005853992         11/21/2003   

Measurment teacher’s guide : grades 2-3.

     TX0005751727         5/8/2003   

Measurment teacher’s guide : grades 4-5.

     TX0005751728         5/8/2003   

Metric tools : student activity guide.

     TX0005698993         5/8/2003   

Metric tools teacher’s guide : no. 450-3552.

     TX0005751736         5/8/2003   

Microworlds : activity guide.

     TX0005827586         8/12/2003   

Microworlds : activity journal.

     TX0005827539         8/12/2003   

Money : student activity guide.

     TX0005698996         5/8/2003   

Money teacher’s guide : no. 450-3377.

     TX0005751744         5/8/2003   

Multiplication and division student activity guide : no. 550-3728.

     TX0005751742         5/8/2003   

Multiplication and division teacher’s guide : no. 450-3530.

     TX0005751735         5/8/2003   

Newton’s toy box.

     TX0006203859         7/28/2005   

Oceans alive! : activity guide.

     TX0005827543         8/12/2003   

Oceans alive! : activity journal.

     TX0005827571         8/12/2003   

Oceans in motion : activity guide.

     TX0005827551         8/12/2003   

Oceans in motion : activity journal.

     TX0005827569         8/12/2003   

One & only you : activity guide.

     TX0005827557         8/12/2003   

One & only you : activity journal.

     TX0005827538         8/12/2003   

Organisms : Delta Education SCIS 3+.

     TX0005867362         11/21/2003   

Our changing earth : activity guide.

     TX0005827533         8/12/2003   

Our changing earth : activity journal.

     TX0005827545         8/12/2003   

Peek inside you : activity guide.

     TX0005827587         8/12/2003   

Peek inside you : activity journal.

     TX0005827532         8/12/2003   

Physical and chemical changes : activity guide.

     TX0005827585         8/12/2003   

Physical and chemical changes : activity journal.

     TX0005827526         8/12/2003   

Planets & stars : activity guide.

     TX0005827522         8/12/2003   

Planets & stars : activity journal.

     TX0005827570         8/12/2003   

Plants.

     TX0006203856         7/28/2005   

Pollution : teacher’s guide.

     TX0005805185         2/10/2004   

Ponds & streams : activity guide.

     TX0005827529         8/12/2003   

Ponds & streams : activity journal.

     TX0005827560         8/12/2003   

Populations : level 3 : Delta Education SCIS 3+ teacher’s guide / Robert C.
Knott, Herbert D. Thier.

     TX0005876332         11/21/2003   

Pre-algebra teacher’s guide : grades 5 to 8 : transparency teaching system.

     TX0005853991         11/21/2003   

Probability : student activity guide.

     TX0005752846         5/8/2003   

Probability teacher’s guide : no. 450-3421.

     TX0005751733         5/8/2003   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Problem solving student activity guide, grade 3-4 / written by Patti Vyzralek ;
ill. by Nancy Schoefl.

     TX0005748233         5/8/2003   

Problem solving teacher’s guide : grades 3-4.

     TX0005751732         5/8/2003   

Problem solving teacher’s guide : grades 5-6.

     TX0005751731         5/8/2003   

Properties.

     TX0005752832         5/8/2003   

Pulley power : activity guide.

     TX0005827562         8/12/2003   

Pulley power : activity journal.

     TX0005827547         8/12/2003   

Ratio, proportion, and percent student activity guide / editor, Eve Laubner
Thibodeau ; writer, Robert W. Smith ; graphic artist, J. M. Rattet ;
illustrator, Nancy Schoefl.

     TX0005748237         5/8/2003   

Ratio, proportion, and percent student activity guide / editor, Eve Laubner
Thibodeau ; writer, Robert W. Smith ; graphic artist, J. M. Rattet ;
illustrator, Nancy Schoefl.

     TX0005748236         5/8/2003   

Ratio, proportion, and percent teacher’s guide : no. 450-3541.

     TX0005751740         5/8/2003   

Reasoning with patterns teacher’s guide : grades 1-3.

     TX0005876333         11/21/2003   

Rock origins : activity guide.

     TX0005827577         8/12/2003   

Rock origins : activity journal.

     TX0005827568         8/12/2003   

Rocks and minerals.

     TX0005913101         2/10/2004   

Rocks and minerals : teacher’s guide.

     TX0005920197         2/10/2004   

Science in a nutshell : weather wise activity guide.

     TX0005806904         8/12/2003   

Scientific theories : Delta Education SCIS 3+ : level 6 : teacher’s guide /
Herbert D. Thier, Robert C. Knott.

     TX0005832400         11/21/2003   

SCIS 3+ communites : student journal.

     TX0005876161         11/21/2003   

SCIS 3+ ecosystems : student journal.

     TX0005876166         11/21/2003   

SCIS 3+ energy sources : student journal.

     TX0005876165         11/21/2003   

SCIS 3+ environments : student journal.

     TX0005876168         11/21/2003   

SCIS 3+ interaction and systems : student journal.

     TX0005876160         11/21/2003   

SCIS 3+ life cycles : student journal.

     TX0005876162         11/21/2003   

SCIS 3+ populations : student journal.

     TX0005876163         11/21/2003   

SCIS 3+ relative position and motion : student journal.

     TX0005876164         11/21/2003   

SCIS 3+ scientific theories : student journal.

     TX0005876159         11/21/2003   

SCIS 3+ subsystems and variables : student journal.

     TX0005876167         11/21/2003   

Seed mysteries : activity guide.

     TX0005827627         8/12/2003   

Seed mysteries : activity journal.

     TX0005827617         8/12/2003   

Sky.

     TX0006236194         9/30/2005   

Small wonders : activity guide.

     TX0005827556         8/12/2003   

Small wonders : activity journal.

     TX0005827541         8/12/2003   

Smell, taste, touch : activity guide.

     TX0005827567         8/12/2003   

Smell, taste, touch : activity journal.

     TX0005827579         8/12/2003   

Soil science : teacher’s guide.

     TX0005914933         2/10/2004   

Soil studies : activity guide.

     TX0005827523         8/12/2003   

Soil studies : activity journal.

     TX0005827542         8/12/2003   

Solids : activity guide.

     TX0005827527         8/12/2003   

Solids : activity journal.

     TX0005827534         8/12/2003   

Sorting.

     TX0006203793         7/28/2005   

Sound vibrations : activity guide.

     TX0005827632         8/12/2003   

Sound vibrations : activity journal.

     TX0005827621         8/12/2003   

Student activity guide.

     TX0005752834         5/8/2003   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Subsystems and variables : Delta Education SCIS 3+ : level 3 : teacher’s guide /
Herbert D. Thier, Robert C. Knott.

     TX0005832401         11/21/2003   

Sunshine and shadows : teacher’s guide.

     TX0005805188         2/10/2004   

Time : student activity guide.

     TX0005698995         5/8/2003   

Time teacher’s guide : no. 450-3355.

     TX0005751737         5/8/2003   

Vision & hearing : activity guide.

     TX0005827566         8/12/2003   

Vision & hearing : activity journal.

     TX0005827637         8/12/2003   

Water cycle : activity guide.

     TX0005827535         8/12/2003   

Water cycle : activity journal.

     TX0005827536         8/12/2003   

Water cycle : teacher’s guide.

     TX0005805186         2/10/2004   

Water physics : activity guide.

     TX0005827537         8/12/2003   

Water physics : activity journal.

     TX0005827620         8/12/2003   

Weather.

     TX0006203792         7/28/2005   

Weather watching : teacher’s guide.

     TX0005810349         8/12/2003   

Weather wise : activity journal.

     TX0005827630         8/12/2003   

Wheels at work : activity guide.

     TX0005827546         8/12/2003   

Wheels at work : activity journal.

     TX0005827544         8/12/2003   

Where is it? is it moving?

     TX0006236195         9/30/2005   

Work plane & simple : activity guide.

     TX0005827565         8/12/2003   

Work plane & simple : activity journal.

     TX0005827628         8/12/2003   

Electromagnetism reader

     TX0006403153         6/26/2006   

Plant and animal population reader

     TX0006403154         6/26/2006   

Erosion reader

     TX0006403155         6/26/2006   

Plants reader

     TX0006403156         6/26/2006   

Matter

     TX0006403157         6/26/2006   

Sink or float? Reader

     TX0006403158         6/26/2006   

Earth, moon, and sun reader

     TX0006403159         6/26/2006   

DNA : from genes to protein reader

     TX0006403160         6/26/2006   

Subsystems and variables : (level 3), teacher’s guide

     TX0000277639         7/10/1979   

Ecosystems : (level 6), teacher’s guide

     TX0000277640         7/10/1979   

Communities : level 5 : teacher’s guide

     TX0000279334         7/10/1979   

Organisms : level 1 : teacher’s guide

     TX0000279335         7/10/1979   

Scientific theories : level 6 : teacher’s guide

     TX0000279336         7/10/1979   

Life cycles : level 2 :teacher’s guide

     TX0000279337         7/10/1979   

Energy sources : level 5 : teacher’s guide

     TX0000285176         7/10/1979   

Populations : level 3 : teacher’s guide

     TX0000285177         7/10/1979   

Interactions and systems : level 2 : teacher’s guide

     TX0000285178         7/10/1979   

Environments : level 4 : teacher’s guide

     TX0000285179         7/10/1979   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Material objects : level 1 : teacher’s guide

     TX0000285180         7/10/1979   

Relative position and motion : level 4 : teacher’s guide

     TX0000285181         7/10/1979   

Beginnings : kindergarten or preschool : teacher’s guide

     TX0000285182         7/10/1979   

Energy sources

     TX0000334304         9/17/1979   

Scientific theories

     TX0000334305         9/17/1979   

Materials objects

     TX0000334306         9/17/1979   

Interaction and systems

     TX0000334307         9/17/1979   

Subsystems and variables

     TX0000334308         9/17/1979   

Relative position and motion

     TX0000334309         9/17/1979   

Ecosystems

     TX0000334310         9/17/1979   

Communities

     TX0000334311         9/17/1979   

Environments

     TX0000334312         9/17/1979   

Populations

     TX0000334313         9/17/1979   

Life cycles

     TX0000334314         9/17/1979   

Organisms

     TX0000336509         9/17/1979   

Periodic table and atomic data : with illustrated text of nuclear terms.

     TX0000685984         5/11/1981   

Generalized cell: structure of a typical cell.

     TX0000770914         8/31/1981   

Air rocket: curriculum resource guide : force, motion and energy.

     TX0005661277         12/19/2002   

Atom building game: structure of the atom.

     TX0005643457         12/19/2002   

Bathymetric map with land topography : [World]

     VA0001264564         6/6/2004   

Car and ramp: force and motion.

     TX0005643458         12/19/2002   

CPO Science Earth Science Investigation Manual.

     TX0006947238         4/14/2008   

CPO Science Earth Science Student Text Book.

     TX0006939698         4/14/2008   

CPO Science Earth Science Teacher Guide.

     TX0006939695         4/14/2008   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

CPO Science Life Science Electronic Book.

     TX0006989877         4/14/2008   

CPO Science Life Science Examview Test Bank.

     TX0006989236         4/14/2008   

CPO Science Life Science Investigation Manual.

     TX0006941501         4/14/2008   

CPO Science Life Science Lesson Organizer.

     TX0006989223         4/14/2008   

CPO Science Life Science Student Text Book.

     TX0006940713         4/14/2008   

CPO Science Life Science Teacher Guide.

     TX0006940703         4/14/2008   

CPO Science Life Science Teacher Resource CD.

     TX0006989231         4/14/2008   

CPO Science Life Science Teaching Illustrations.

     TX0006989228         4/14/2008   

CPO Science Physical Science Electronic Book.

     TX0006989905         4/14/2008   

CPO Science Physical Science Examview Test Bank.

     TX0006989968         4/14/2008   

CPO Science Physical Science Investigation Manual.

     TX0006941513         4/14/2008   

CPO Science Physical Science Lesson Organizer.

     TX0006989897         4/14/2008   

CPO Science Physical Science Student Text Book.

     TX0006940658         4/14/2008   

CPO Science Physical Science Teacher Guide.

     TX0006940706         4/14/2008   

CPO Science Physical Science Teacher Resource CD.

     TX0006989965         4/14/2008   

CPO Science Physical Science Teaching Illustrations.

     TX0006989941         4/14/2008   

Electric circuits: curriculum resource guide: electricity and circuits.

     TX0005661281         12/19/2002   

Electric motor: electricity and magnetism.

     TX0005643452         12/19/2002   

Focus on Earth Science Electronic Book.

     TX0006933062         4/14/2008   

Focus on Earth Science Exam View Text Bank.

     TX0006933640         4/14/2008   

Focus on Earth Science Investigation Manual.

     TX0006933185         4/14/2008   

Focus on Earth Science Lesson Organizer.

     TX0006933056         4/14/2008   

Focus on Earth Science Spanish Components CD.

     TX0006933139         4/14/2008   

Focus on Earth Science Spanish Electronic Book.

     TX0006933135         4/14/2008   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Focus on Earth Science Spanish Investigation Manual.

     TX0006933174         4/14/2008   

Focus on Earth Science Spanish Student Text Book.

     TX0006933192         4/14/2008   

Focus on Earth Science Student Textbook.

     TX0006933199         4/14/2008   

Focus on Earth Science Teacher’s Guide.

     TX0006933209         4/14/2008   

Focus on Earth Science Teacher’s Resource CD.

     TX0006933072         4/14/2008   

Focus on Earth Science Teaching Illustrations.

     TX0006933084         4/14/2008   

Focus on Life Science Electronic book.

     TX0007195180         4/14/2008   

Focus on Life Science Exam View Test Bank.

     TX0007127016         4/14/2008   

Focus on Life Science Investigation Manual.

     TX0007126275         4/14/2008   

Focus on Life Science Lesson Organizer.

     TX0007194967         4/14/2008   

Focus on Life Science Spanish Components CD.

     TX0007194972         4/14/2008   

Focus on Life Science Spanish Electronic Book.

     TX0007194963         4/14/2008   

Focus on Life Science Spanish Investigation Manual.

     TX0007127021         4/14/2008   

Focus on Life Science Spanish Student Text.

     TX0007126303         4/14/2008   

Focus on Life Science Student Text.

     TX0007126309         4/14/2008   

Focus on Life Science Teacher Guide.

     TX0007126320         4/14/2008   

Focus on Life Science Teacher Resource CD.

     TX0007195159         4/14/2008   

Focus on Physical Science Electronic Book.

     TX0007132093         4/14/2008   

Focus on Physical Science Teaching Illustrations.

     TX0007162140         4/14/2008   

Foundations of physical science.

     TX0006191850         6/13/2005   

Foundations of Physical Science 3rd Edition Investigation Manual.

     TX0007391167         4/20/2011   

Foundations of Physical Science 3rd Edition Student Text Book.

     TX0007391170         4/20/2011   

Foundations of Physical Science 3rd Edition Teacher Guide.

     TX0007391173         4/20/2011   

Foundations of physical science blackline masters.

     TX0005801990         9/19/2003   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Foundations of physical science color teaching tools.

     TX0005872256         9/19/2003   

Foundations of physical science: electronic book.

     TX0006172818         6/13/2005   

Foundations of physical science electronic book.

     TX0005872257         9/19/2003   

Foundations of physical science: ExamView test bank.

     TX0005643760         12/19/2002   

Foundations of physical science investigations.

     TX0006191699         6/13/2005   

Foundations of physical science: investigations / Tom Hsu.

     TX0005659139         12/19/2002   

Foundations of physical science: skill and practice worksheets.

     TX0005659137         12/19/2002   

Foundations of physical science: teacher’s guide.

     TX0005653856         12/19/2002   

Foundations of physical science / Tom Hsu.

     TX0005659140         12/19/2002   

Foundations of physical science with earth and space science: blackline masters.

     TX0005817995         9/22/2003   

Foundations of physical science with earth and space science color teaching
tools.

     TX0005872258         9/22/2003   

Foundations of physical science with earth and space science electronic book.

     TX0005872259         9/22/2003   

Foundations of physical science with earth and space science: Exam View Test
Bank.

     TX0005817988         9/22/2003   

Foundations of physical science with earth and space science: skill and practice
worksheets.

     TX0005817987         9/22/2003   

Foundations of physical science with earth and space science / Tom Hsu.

     TX0005776361         6/6/2003   

Foundations of physical science with earth and space studies / Tom Hsu.

     TX0005800659         9/22/2003   

Foundations of physical with earth and space science / Tom Hsu.

     TX0005803829         8/15/2003   

Foundations of physics.

     TX0006001517         6/6/2004   

Foundations of Physics 2nd Edition Examview Test Bank.

     TX0007388448         4/26/2011   

Foundations of Physics 2nd Edition Investigation Manual.

     TX0007388215         4/26/2011   

Foundations of Physics 2nd Edition Student Text Book.

     TX0007388362         4/26/2011   

Foundations of Physics 2nd Edition Teacher Guide.

     TX0007388274         4/26/2011   

Foundations of Physics 2nd Edition Teacher Resource CD.

     TX0007388430         4/26/2011   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Foundations of physics: electronic book.

     TX0006052070         6/6/2004   

Foundations of physics ExamView Test Bank.

     TX0005993630         6/6/2004   

Foundations of physics: investigations / Tom Hsu.

     TX0005913042         1/16/2004   

Foundations of physics: teacher’s guide / Tom Hsu.

     TX0005994977         6/6/2004   

Foundations of physics / Tom Hsu.

     TX0005836561         8/19/2003   

Gears and levers: curriculum resource guide : gears levers and rotating
machines.

     TX0005661280         12/19/2002   

Gravity drop: free fall and the gravity drop.

     TX0005643454         12/19/2002   

Integrated physics and chemistry ExamView test bank.

     TX0005835009         12/20/2002   

Integrated physics and chemistry investigations / Tom Hsu.

     TX0005803522         12/20/2002   

Integrated physics and chemistry: skill and practice worksheets.

     TX0005659138         12/20/2002   

Integrated physics and chemistry: teacher’s guide / Tom Hsu.

     TX0005659141         12/20/2002   

Integrated physics and chemistry / Tom Hsu.

     TX0005803523         12/20/2002   

Integrated science : an investigative approach.

     TX0006173600         6/13/2005   

Integrated science: an investigative approach: electronic book.

     TX0006166497         6/13/2005   

[Integrated science : an investigative approach exam view test bank]

     TX0006172772         6/13/2005   

Integrated science: an investigative approach : Investigations.

     TX0006176273         6/13/2005   

Integrated science: an investigative approach : teacher’s guide.

     TX0006191851         6/13/2005   

Integrated science: an investigative approach : teachers support CD-ROM.

     TX0006166495         6/13/2005   

Light and optics: properties of light.

     TX0005643451         12/19/2002   

Marble launcher: curriculum resource guide : projectile motion.

     TX0005661278         12/19/2002   

Pendulum: harmonic motion.

     TX0005643450         12/19/2002   

Periodic table tiles: curriculum resource guide: chemistry and the elements.

     TX0005661279         12/19/2002   

Physics a first course.

     TX0006141984         2/28/2005   

Physics A First Course Electronic Book.

     TX0007235289         4/16/2008   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Physics: a first course electronic book.

     TX0006198516         6/13/2005   

Physics A First Course Examview Test Bank.

     TX0007219868         12/16/2008   

Physics A First Course Exam View Test Bank

     TX0006183169         6/13/2005   

Physics A First Course Investigation Manual

     TX0007219870         12/16/2008   

Physics a first course investigations.

     TX0006125083         2/24/2005   

Physics A First Course Proplanner.

     TX0007235275         4/16/2008   

Physics A First Course Student Text Book.

     TX0007235140         4/16/2008   

Physics A First Course Teacher Guide.

     TX0007219861         12/16/2008   

Physics, a first course: teacher’s guide / Tom Hsu.

     TX0006208070         6/13/2005   

Physics : a first course teachers support CD Rom.

     TX0006198517         6/13/2005   

Rollercoaster: energy and energy conservation.

     TX0005643449         12/19/2002   

Ropes and pulleys: force, work and energy.

     TX0005643456         12/19/2002   

Sound and waves: music, sound and waves.

     TX0005643455         12/19/2002   

CPO Science Earth Science Electronic Book.

     TX0006937162         4/14/2008   

CPO Science Earth Science Examview Test Bank.

     TX0006954526         4/14/2008   

CPO Science Earth Science Lesson Organizer.

     TX0006937093         4/14/2008   

CPO Science Earth Science Teacher Resource CD.

     TX0006937150         4/14/2008   

CPO Science Earth Science Teaching Illustrations.

     TX0006937146         4/14/2008   

Focus on Physical Science Exam View Test Bank.

     TX0007131667         4/14/2008   

Focus on Physical Science Investigation Manual.

     TX0007131982         4/14/2008   

Focus on Physical Science Lesson Organizer.

     TX0007131502         4/14/2008   

Focus on Physical Science Spanish Components CD.

     TX0007139267         4/14/2008   

Focus on Physical Science Spanish Electronic Book.

     TX0007137812         4/14/2008   

Focus on Physical Science Spanish Investigation Manual.

     TX0007356040         4/14/2008   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Focus on Physical Science Spanish Student Text Book.

     TX0007137830         4/14/2008   

Focus on Physical Science Student Text Book.

     TX0007132216         4/14/2008   

Focus on Physical Science Teacher Resource CD.

     TX0007137820         4/14/2008   

Foundations of Physical Science 3rd Edition Multimedia DVD.

     TX0007391165         4/20/2011   

Foundations of Physical Science 3rd Edition Teacher Resource CD.

     TX0007391151         4/20/2011   

Physical, Earth, and Space Science Examview Test Bank.

     TX0007388979         4/26/2011   

Physical, Earth, and Space Science Investigation Manual.

     TX0007389189         4/26/2011   

Physical, Earth, and Space Science Multimedia DVD.

     TX0007392672         4/26/2011   

Physical, Earth, and Space Science Student Text Book.

     TX0007389186         4/26/2011   

Physical, Earth, and Space Science Teacher Resource CD.

     TX0007392673         4/26/2011   

Physical, Earth, and Space Science Teacher’s Guide.

     TX0007388873         4/26/2011   

Physics A First Course Teacher Resource CD.

     TX0007229600         4/16/2008   

Focus on Life Science Teaching Illustrations.

     TX0007195147         4/14/2008    PREMIER AGENDAS, LLC   

Title

   Reg. Number      Reg. Date  

Discover book log.

     TX0005691112         2/26/2003   

2003 family in focus calendar.

     TX0005691113         2/26/2003   

94/95.

     TX0004485973         8/29/1996   

Academic 2001/2002 : student planner.

     TX0005579875         6/21/2002   

Agenda 1994/1995.

     TX0004485971         8/29/1996   

Agenda program manual for educators to help maximize school effectiveness.

     TX0004962448         4/12/1999   

American High School student handbook 2001-2002.

     TX0005579851         6/21/2002   

American middle school student handbook, 2001-2002.

     TX0005575743         6/21/2002   

Building character.

     TX0005578425         6/21/2002   

Building Good Character.

     TX0007232365         9/24/2008   

Catholic Resource Supplement- Elementary.

     TX0007232569         10/7/2008   

Catholic Resource Supplement- Middle and High School.

     TX0007219036         9/24/2008   

Central High School school agenda ‘93-94.

     TX0004346836         8/29/1996   

Conflict resolution.

     TX0005706279         2/26/2003   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

D. Russell Parks Junior High School : student handbook ’90-’91 : sample :
Premier middle school reminder ’90-’91.

     TX0004485975         8/29/1996   

Destination—character / material written by Ann C. Dotson & Karen D. Wisont.

     TX0005579855         6/21/2002   

Drug and Alcohol Prevention.

     TX0007232377         9/24/2008   

Elementary Study Skills and Test Preparation.

     TX0007232280         9/24/2008   

Enter the Premier circle of success and develop a community of learners :
Premier school agenda.

     TX0004485974         8/29/1996   

Eudora Senior High School : Premier School Agendas ’92-93.

     TX0004360229         8/29/1996   

Fiesta Lincoln-Mercury auto agenda ’96.

     TX0004482039         8/29/1996   

Financial Planning.

     TX0007232283         9/24/2008   

Franklin collegiate events planner/agenda.

     TX0005123385         1/11/2000   

Franklin compass agenda : 1998/99.

     TX0004962461         4/12/1999   

George Washington Carver Magnet School : student handbook 93-94.

     TX0004485972         8/29/1996   

Health and Wellness.

     TX0007146365         9/30/2008   

If I plan to learn, I must learn to plan.

     TX0004797072         6/12/1998   

Journeying in our faith.

     TX0005837200         6/21/2003   

Kaimuki High School student handbook 2001-2002.

     TX0005811847         6/21/2003   

Lincoln Elementary School student handbook, 2002-2003.

     TX0005575742         6/21/2002   

Loda Grade School student handbook, 2001-2002.

     TX0005575747         6/21/2002   

Making Character Count.

     TX0007144213         9/30/2008   

My journal.

     TX0004791781         6/12/1998   

My journal.

     TX0004346838         8/29/1996   

Online Safety.

     TX0007146220         9/30/2008   

Personal planning & study resource guide.

     TX0004341561         7/15/1996   

Plan for success 2002-2003 planner.

     TX0005579866         6/21/2002   

Premier Agenda for CollegeEd—Freshman Edition 2008-2009.

     TX0007215645         10/24/2008   

Premier Agenda for CollegeEd—Middle School Edition 2008-2009.

     TX0007224294         11/3/2008   

Premier Agenda for CollegeEd—Senior Edition 2008-2009.

     TX0007201590         10/16/2008   

Premier Agenda for CollegeEd Sophomore Edition 2008-2009.

     TX0007161603         10/16/2008   

Premier auto agenda.

     TX0004482038         8/29/1996   

Premier Bilingual Spanish-English Agenda Middle Level Edition 2008-2009.

     TX0007190057         9/12/2008   

Premier binder reminder, 1994-1995.

     TX0004346839         8/29/1996   

Premier binder reminder ’90-91.

     TX0003745173         6/17/1994   

Premier binder reminder 91/92.

     TX0003745067         4/26/1994   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Premier Character Development Agenda Elementary Edition 2008-2009.

     TX0007233192         10/6/2008   

Premier Character Development Agenda—Primary Edition 2008-2009.

     TX0007234888         10/7/2008   

Premier compass agenda, 2000-2001.

     TX0005241010         7/5/2000   

Premier compass agenda : PCA : millennium : agenda 1999-2000.

     TX0005126817         1/11/2000   

Premier Compass Planner 2008-2009.

     TX0007161589         10/10/2008   

Premier discover agenda.

     TX0005579838         6/21/2002   

Premier discover agenda, 2002-03.

     TX0005575744         6/21/2002   

Premier discover agenda, 2002-03.

     TX0005575746         6/21/2002   

Premier discover agenda, 2002-03.

     TX0005914302         2/13/2004   

Premier Early Learning Agenda.

     TX0007187707         9/30/2008   

Premier elementary agenda 1996-1997.

     TX0004346837         8/29/1996   

Premier elementary agenda, 1998-1999.

     TX0004960012         4/12/1999   

Premier elementary agenda, 2000-2001.

     TX0005241011         7/5/2000   

Premier elementary agenda, 2001-2002.

     TX0005420297         7/27/2001   

Premier Elementary Agenda : class act : 1997-1998.

     TX0004791748         6/12/1998   

Premier elementary level agenda.

     TX0005125329         1/11/2000   

Premier Faith and Life Agenda Elementary Edition 2008-2009.

     TX0007252989         10/7/2008   

Premier Faith and Life Agenda High School Edition, 2008-2009.

     TX0007135172         10/10/2008   

Premier Faith and Life Agenda Middle Level Edition 2008-2009.

     TX0007207637         10/2/2008   

Premier Foundations Agenda—Elementary Edition 2008-2009.

     TX0007189233         9/30/2008   

Premier Foundations Agenda—High School Edition, 2008-2009.

     TX0007224016         10/7/2008   

Premier Foundations Agenda Middle School 2008-2009.

     TX0007189266         9/30/2008   

Premier Foundations Agenda—Primary Edition 2008-2009.

     TX0007219308         10/24/2008   

Premier Health and Wellness Agenda—Elementary Edition 2008-2009.

     TX0007221680         11/28/2008   

Premier Kaplan Test Prep Agenda 2008-2009.

     TX0007261150         11/24/2008   

Premier Legacy Educator Planner 2008-2009.

     TX0007189189         9/30/2008   

Premier middle level agenda.

     TX0005125327         1/11/2000   

Premier middle level agenda, 1998-1999.

     TX0004960011         4/12/1999   

Premier middle level agenda, 2000-2001.

     TX0005241013         7/5/2000   

Premier middle level agenda, 2001-2002.

     TX0005420295         7/27/2001   

Premier middle level plan-it, 2001-2002.

     TX0005420296         7/27/2001   

Premier middle level plan-it, 2002-2003.

     TX0005900935         6/21/2002   

Premier middle school reminder ‘91-92.

     TX0003745175         6/17/1994   

Premier Plan-It.

     TX0005575745         6/21/2002   

Premier Plan-it 1996.

     TX0004360227         8/29/1996   

Premier plan-it : agenda 2001-2002.

     TX0005420316         7/27/2001   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Premier primary agenda, 2000-2001.

     TX0005241014         7/5/2000   

Premier primary journal.

     TX0005125328         1/11/2000   

Premier primary journal, 1998-1999.

     TX0004960010         4/12/1999   

Premier primary journal, 2001-2002.

     TX0005420294         7/27/2001   

Premier school agenda 1995/96.

     TX0004485977         8/29/1996   

Premier school agenda 1995/96.

     TX0004486867         8/29/1996   

Premier School Agenda, 1996/97.

     TX0004360228         8/29/1996   

Premier school agenda 1996/97.

     TX0004485978         8/29/1996   

Premier School Agenda, 1998-1999.

     TX0004962462         4/12/1999   

Premier school agenda, 2000-2001.

     TX0005240771         7/5/2000   

Premier school agenda 88/89.

     TX0003745064         4/26/1994   

Premier school agenda 89/90.

     TX0003745065         4/26/1994   

Premier school agenda 90/91.

     TX0003745066         4/26/1994   

Premier school agenda 92/93.

     TX0003745068         4/26/1994   

Premier school agenda 93/94.

     TX0003745069         4/26/1994   

Premier school agendas.

     TX0005123384         1/11/2000   

Premier School Agendas.

     TX0004791749         6/12/1998   

Premier School Agendas.

     TX0004797071         6/12/1998   

Premier School Agendas 1996-1997.

     TX0004485976         8/29/1996   

Premier Spanish/English Bilingual Agenda Elementary Edition 2008-2009.

     TX0007189331         9/30/2008   

Premier Spanish/English Bilingual Agenda Primary Edition 2008-2009.

     TX0007189306         9/30/2008   

Premier TimeTracker Agenda—Elementary Edition 2008-2009.

     TX0007173009         10/31/2008   

Premier TimeTracker Agenda High School Edition 2008-2009.

     TX0007156686         10/8/2008   

Premier TimeTracker Agenda- Middle Level Edition 2008-2009.

     TX0007207395         10/9/2008   

Premier TimeTracker Agenda Primary Edition 2008-2009.

     TX0007189874         9/30/2008   

Premiere compass : agenda 2001-2002.

     TX0005420318         7/27/2001   

Premiere discover agenda.

     TX0005580041         6/21/2002   

Premiere school agenda 2001-2002.

     TX0005420317         7/27/2001   

School agenda 85/86.

     TX0003745061         4/26/1994   

School agenda 86/87.

     TX0003745062         4/26/1994   

School Smart Agenda—Middle Level Edition 2008-2009.

     TX0007149089         10/9/2008   

School Smart Agenda Primary Edition 2008—2009.

     TX0007189829         9/12/2008   

Stand Up Against Bullying!

     TX0007146378         9/30/2008   

Stand Up! Speak Out!

     TX0007144224         9/30/2008   

Student handbook and student planning calendar 1992-1993.

     TX0003745174         6/17/1994   

Student handbook study guide and assignment calendar, 1987-88.

     TX0003745063         4/26/1994   

Study Skills and Test Preparation.

     TX0007139359         10/31/2008   

Summit survival guide.

     TX0005704343         2/26/2003   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Taft Junior High School student handbook assignment organizer.

     TX0003745176         6/17/1994   

Take Action Against Bullying!

     TX0007159107         10/10/2008   

Tate High School : student handbook 91-92.

     TX0004482036         8/29/1996   

Utah Association of Secondary School Principals.

     TX0004094588         9/27/1995   

What is character? / Anne C. Dotson and Karen D. Wisont, 1963-.

     TX0005241012         7/5/2000   

Premier Smart Pack.

     TX0005567371         2/26/2003   

Compass for Campus : facilitator guide.

     TX0005122076         1/11/2000   

Premier elementary reminder 1989-90.

     TX0004334250         7/15/1996   

Premier elementary reminder ’90-91.

     TX0004334249         7/15/1996   

Premier elementary reminder ’91-92.

     TX0004334248         7/15/1996   

Saltar’s point, Steilacoom, Premier School Agenda ’92-93.

     TX0004471116         7/15/1996   

Hammond & Stephens Company—Art award: Art award.

     VA0000171239         11/5/1984   

Hammond & Stephens Company—Athletic award: Athletic award.

     VA0000171232         11/5/1984   

Hammond & Stephens Company—Attendance award: Attendance award.

     VA0000171225         11/5/1984   

Hammond & Stephens Company—Band award: Band award.

     VA0000171233         11/5/1984   

Hammond & Stephens Company—Business award: Business award.

     VA0000171224         11/5/1984   

Hammond & Stephens Company—Cheerleading award: Cheerleading award.

     VA0000171226         11/5/1984   

Hammond & Stephens Company—Choir award: Choir award.

     VA0000171218         11/5/1984   

Hammond & Stephens Company—Citizenship award: Citizenship award.

     VA0000171240         11/5/1984   

Hammond & Stephens Company—Computer award: Computer award.

     VA0000171241         11/5/1984   

Hammond & Stephens Company—Dance award: Dance award.

     VA0000171242         11/5/1984   

Hammond & Stephens Company—Drama award: Drama award.

     VA0000171237         11/5/1984   

Hammond & Stephens Company—Foreign language award: Foreign language award.

     VA0000171235         11/5/1984   

Hammond & Stephens Company—Handwriting award: Handwriting award.

     VA0000171238         11/5/1984   

Hammond & Stephens Company—Health award: Health award.

     VA0000171243         11/5/1984   

Hammond & Stephens Company—Honor award: Honor award.

     VA0000171245         11/5/1984   

Hammond & Stephens Company—Honor roll award: Honor roll award.

     VA0000171220         11/5/1984   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Hammond & Stephens Company—Honor Society award: Honor Society award.

     VA0000171221         11/5/1984   

Hammond & Stephens Company—Journalism award: Journalism award.

     VA0000171247         11/5/1984   

Hammond & Stephens Company—Language arts award: Language arts award.

     VA0000171248         11/5/1984   

Hammond & Stephens Company—Mathematics award: Mathematics award.

     VA0000171249         11/5/1984   

Hammond & Stephens Company—Outstanding achievement award: Outstanding
achievement award.

     VA0000171222         11/5/1984   

Hammond & Stephens Company—Physical education award: Physical education award.

     VA0000171250         11/5/1984   

Hammond & Stephens Company—Principal award: Principal award.

     VA0000171223         11/5/1984   

Hammond & Stephens Company—Reading award: Reading award.

     VA0000171251         11/5/1984   

Hammond & Stephens Company—Safety award: Safety award.

     VA0000171227         11/5/1984   

Hammond & Stephens Company—Science award: Science award.

     VA0000171228         11/5/1984   

Hammond & Stephens Company—Social studies award: Social studies award.

     VA0000171229         11/5/1984   

Hammond & Stephens Company—Spelling award: Spelling award.

     VA0000171230         11/5/1984   

Hammond & Stephens Company—Student Council award: Student Council award.

     VA0000171231         11/5/1984    SAX ARTS & CRAFTS, INC.   

Title

   Reg. Number      Reg. Date  

Sax Arts and Crafts

     TX0000015409         2/13/1978    SCHOOL SPECIALTY, INC.   

Title

   Reg. Number      Reg. Date  

Making Connections Audio Recordings Book 1.

     SR0000675433         5/23/2011   

Making Connections Audio Recordings Book 2.

     SR0000675442         5/23/2011   

Making Connections Audio Recordings Book 3.

     SR0000675443         5/23/2011   

Making Connections Audio Recordings Book 4.

     SR0000675444         5/23/2011   

Making Connections Audio Recordings Book 5.

     SR0000675445         5/23/2011   

Making Connections Audio Recordings Book 6.

     SR0000675441         5/23/2011   

MCI Progress-Monitoring Assessments: Maze Tests for Comprehension, Level Aqua.

     TX0007262706         8/12/2010   

MCI Progress-Monitoring Assessments: Maze Tests for Comprehension, Level
Crimson.

     TX0007262688         8/12/2010   



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

MCI Progress-Monitoring Assessments: Maze Tests for Comprehension, Level Gold.

     TX0007262704         8/12/2010   

Megawords 1, 2nd edition.

     TX0007246501         8/16/2010   

Megawords 2, 2nd edition.

     TX0007246491         8/16/2010   

Megawords 3, 2nd edition.

     TX0007293223         8/16/2010   

Megawords 4, 2nd edition.

     TX0007246289         8/16/2010   

Megawords 5, 2nd edition.

     TX0007246486         8/16/2010   

Megawords 6, 2nd edition.

     TX0007246051         8/16/2010   

Megawords 7, 2nd edition.

     TX0007293320         8/16/2010   

Megawords 8, 2nd edition.

     TX0007293235         8/16/2010   

Megawords Test Manual, 2nd edition.

     TX0007293326         8/16/2010   

North Dakota: its place in region & 2 other titles.

     V3418D016         6/23/1998   

North Dakota: its place in the region & 1 other title.

     V3406D464         10/31/1997   

Ad Astra : Kansas capitol dome sculpture 1992.

     VA0000486477         11/4/1991   

AD Astra; poster.

     V3078P214         2/13/1995   

S.P.I.R.E. Blackline Masters for Instruction and Assessment Level 5

     TX0007545764         4/23/2012   

S.P.I.R.E. Blackline Masters for Instruction and Assessment Level 8

     TX0007545773         4/23/2012   

S.P.I.R.E. Workbook Level 4

     TX0007545781         4/23/2012   

S.P.I.R.E. Workbook Level 5

     TX0007545782         4/23/2012   

S.P.I.R.E. Workbook Level 6

     TX0007545750         4/23/2012   

S.P.I.R.E. Workbook Level 8

     TX0007545779         4/23/2012   

S.P.I.R.E. Teacher’s Guide Level 2

     TX0007561190         6/13/2012   

S.P.I.R.E. Teacher’s Guide Level 3

     TX0007561196         6/13/2012   

S.P.I.R.E. Teacher’s Guide Level 7

     TX0007561202         6/13/2012   

S.P.I.R.E. Blackline Masters for Instruction and Assessment Level 2

     TX0007561188         6/13/2012   

S.P.I.R.E. Blackline Masters for Instruction and Assessment Level 3

     TX0007561189         6/13/2012   

S.P.I.R.E. Blackline Masters for Instruction and Assessment Level 4

     TX0007561187         6/13/2012   

S.P.I.R.E. Workbook Level 7

     TX0007561206         6/13/2012   

Content-Area Vocabulary Builder

     TX0007561276         5/23/2011   

Autoskill: component reading subskills testing and training program.

     TX0001742632         1/27/1986   

Autoskill mathematics program (AMP) / written by Ernest James Foster, 1951-.

     TX0003452231         6/30/1992   

Academy of reading.

     TX0005151672         12/27/1999   

Activity book for Explode the code wall chart / Nancy M. Hall. 1

     TX0005637555         10/24/2002   

Alphabet series : vol. 3. 2

     TX0006402188         6/30/2006   

Alphabet song and dance. 3

     TX0006358160         5/5/2006   

 

1  Educators Publishing Service is currently listed as record owner, but filings
are in process to correct record owner to School Specialty, Inc.

2  Educators Publishing Service is currently listed as record owner, but filings
are in process to correct record owner to School Specialty, Inc.

3  Educators Publishing Service is currently listed as record owner, but filings
are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Analogies 1 : 6 analogy and 6 vocabulary quizzes / Arthur Liebman.4

     TX0002771943         3/5/1990   

Analogies : 2 / Arthur Liebman.5

     TX0002509439         2/14/1989   

Analogies 3 : problem-solving strategies, exercises for analysis, vocabulary
study / Arthur Liebman.6

     TX0002250942         2/9/1988   

Animals in disguise.7

     TX0006447433         6/12/2006   

Ant’s mitten.8

     TX0006358159         5/5/2006   

Attack math : division 3.9

     TX0001867430         7/15/1986   

Attack math : division 3 : arithmetic tasks to advance computational knowledge /
Carol Greenes, George Immerzeel, Linda Schulman, Rika Spungin.10

     TX0002069178         2/11/1986   

Attack math : multiplication book 2.11

     TX0001577746         5/21/1985   

Attack math : subtraction book 2.12

     TX0001577743         5/21/1985   

Big dreams / by Jackie Weisman ; illustrated by Wednesday Kirwan.13

     TX0006419315         8/16/2006   

Bug and I. 14

     TX0006420022         8/16/2006   

Chief and the Mouse et al. 15

     TX0007038271         9/3/2009   

Climb aboard! / by Theresa Trinder ; illustrated by Randy Chewning. 16

     TX0006419313         8/16/2006   

Dyslexia training program / Patricia Bailey Beckham, Marietta Laing Biddle. 17

     TX0002251474         2/9/1988   

 

4  Educators Publishing Service is currently listed as record owner, but filings
are in process to correct record owner to School Specialty, Inc.

5  Educators Publishing Service is currently listed as record owner, but filings
are in process to correct record owner to School Specialty, Inc.

6  Educators Publishing Service is currently listed as record owner, but filings
are in process to correct record owner to School Specialty, Inc.

7  Educators Publishing Service is currently listed as record owner, but filings
are in process to correct record owner to School Specialty, Inc.

8  Educators Publishing Service is currently listed as record owner, but filings
are in process to correct record owner to School Specialty, Inc.

9  Educators Publishing Service is currently listed as record owner, but filings
are in process to correct record owner to School Specialty, Inc.

10  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

11  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

12  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

13  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

14  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

15  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

16  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

17  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Dyslexia training program : schedule IIIB / Patricia Bailey Beckham, Marietta
Laing Biddle. 18

     TX0002704371         12/11/1989   

Early reading comprehension in varied subject matter : book D. 19

     TX0001501246         1/30/1985   

Egg. 20

     TX0006402185         6/30/2006   

Einstein’s who, what, and where : bk. 3 / Carol Einstein. 21

     TX0006083201         12/23/2004   

Elements of clear thinking : critical reading / by William F. McCart. 22

     TX0004009354         1/26/1995   

EPS Online Test Generator. 23

     TX0007019706         8/31/2009   

Explode the code 2 1/2. 24

     TX0001867184         7/15/1986   

Explode the code : 3 / Nancy Hall, Rena Price ; [text ill. by Laura Price and
Alan Price]. 25

     TX0002707533         10/30/1989   

Explode the code : 4 / Nancy Hall, Rena Price ; [text ill. by Laura Price and
Alan Price]. 26

     TX0002707532         10/30/1989   

Explode the code : [bk.] 3 / Nancy Hall, Rena Price. 27

     TX0005696363         2/24/2003   

Explode the code book 6. 28

     TX0001573686         5/21/1985   

Explode the code : book 8. 29

     TX0001501242         1/30/1985   

Explode the code books 1 and 2 : teacher’s guide and key / Nancy M. Hall. 30

     TX0006085243         12/23/2004   

Explode the code, books 5 and 6 : teacher’s guide and key / Nancy M. Hall. 31

     TX0006083198         12/23/2004   

 

18  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

19  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

20  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

21  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

22  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

23  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

24  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

25  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

26  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

27  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

28  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

29  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

30  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

31  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Explode the code books 7 and 8 : teacher’s guide and key / Nancy M. Hall. 32

     TX0006085244         12/23/2004   

Explode the code for English language learners. 33

     TX0006211703         4/1/2005   

Explode the code : teacher’s guide for bks. 3 & 4. 34

     TX0006171190         3/4/2005   

Explode the code : teacher’s guide for books A, B, and C. 35

     TX0006211705         4/1/2005   

Explore the code : placement tests for books A-C and 1-8. 36

     TX0006124499         3/4/2005   

Fossil fun / by Elissa Gershowitz ; illustrated by James Noel Smith. 37

     TX0006419312         8/16/2006   

Gifts for Cecil. 38

     TX0006332452         5/5/2006   

Glen’s clubhouse. 39

     TX0006409227         6/30/2006   

Grizzlies. 40

     TX0006332458         5/5/2006   

Gulmamadak the Great. 41

     TX0006447431         6/30/2006   

Hop for soup. 42

     TX0006420021         8/16/2006   

Hungry raccoons. 43

     TX0006358158         5/5/2006   

Jump right into reading : a phonics-based reading and comprehension program /
Jane Ervin ; ill. by Tatjana Mai-Wyss 44

     TX0005989440         6/4/2004   

Just write : an elementary writing sourcebook : bk. 2 / Alexandra S. Bigelow,
Elsie S. Wilmerding. 45

     TX0005578779         5/17/2002   

Just write : an elementary writing sourcebook : bk. 2, teacher’s guide /
Alexandra S. Bigelow, Elsie S. Wilmerding. 46

     TX0005659317         12/23/2002   

 

32  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

33  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

34  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

35  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

36  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

37  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

38  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

39  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

40  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

41  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

42  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

43  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

44  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

45  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

46  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Just write : creativity and craft in writing : teacher’s guide / Alexandra S.
Bigelow, Elise S. Wilmerding. 47

     TX0006083199         12/23/2004   

Keyboarding skills. 48

     TX0006211638         4/1/2005   

Letters have fun. 49

     TX0006402186         6/30/2006   

Level 7, blackline master. 50

     TX0006420241         8/16/2006   

Level 7 workbook. 51

     TX0006420242         8/16/2006   

Literacy Leaders: 10-Minute Lessons for Phonological Awareness. 52

     TX0007045512         9/8/2009   

Loch Ness monster : fact or fiction? 53

     TX0006332453         5/5/2006   

Making connections : bk. 1. 54

     TX0006491878         1/9/2007   

Making connections : bk. 2. 55

     TX0006420244         8/16/2006   

Making connections : bk. 5. 56

     TX0006420240         8/16/2006   

Making connections : bk. 6. 57

     TX0006491877         1/9/2007   

Making connections : book 3. 58

     TX0006421617         8/16/2006   

Making connections : book 4. 59

     TX0006421616         8/16/2006   

Making connections : book 5. 60

     TX0006421615         8/16/2006   

Max’s pigpen. 61

     TX0006358157         5/5/2006   

MCI Aqua Library. 62

     TX0007397294         5/23/2011   

 

47  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

48  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

49  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

50  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

51  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

52  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

53  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

54  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

55  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

56  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

57  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

58  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

59  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

60  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

61  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

62  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

MCI Comprehension Audio Recordings, Level Aqua. 63

     SR0000654688         4/21/2010   

MCI Comprehension Audio Recordings, Level Crimson. 64

     SR0000654689         4/21/2010   

MCI Comprehension Audio Recordings, Level Gold. 65

     SR0000654690         4/21/2010   

MCI Comprehension, Level Aqua. 66

     TX0007170146         5/5/2010   

MCI Comprehension, Level Crimson. 67

     TX0007170159         5/5/2010   

MCI Comprehension, Level Gold. 68

     TX0007192438         5/5/2010   

MCI Comprehension Video Introductions, Level Aqua. 69

     PA0001702201         4/21/2010   

MCI Comprehension Video Introductions, Level Crimson. 70

     PA0001702204         4/21/2010   

MCI Comprehension Video Introductions, Level Gold. 71

     PA0001702207         4/21/2010   

MCI Crimson Library. 72

     TX0007397310         5/23/2011   

MCI Gold Library. 73

     TX0007397326         5/23/2011   

MCI Pre- and Post-Tests. 74

     TX0007177727         5/5/2010   

MCI Program Implementation Guide.75

     TX0007177724         5/5/2010   

 

63  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

64 Educators Publishing Service is currently listed as record owner, but filings
are in process to correct record owner to School Specialty, Inc.

65  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

66  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

67  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

68  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

69  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

70  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

71  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

72  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

73  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

74  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

75  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

MCI Word Study, Level Aqua. 76

     TX0007192403         5/5/2010   

MCI Word Study, Level Crimson. 77

     TX0007170119         5/5/2010   

MCI Word Study, Level Gold. 78

     TX0007192429         5/5/2010   

MCI Writing, Level Aqua. 79

     TX0007192433         5/5/2010   

MCI Writing, Level Crimson. 80

     TX0007177723         5/5/2010   

MCI Writing, Level Gold. 81

     TX0007192408         5/5/2010   

Megawords 1. 82

     TX0001867425         7/15/1986   

Megawords : 4. 83

     TX0001451006         11/5/1984   

Megawords 5 : multisyllabic words for reading, spelling, and vocabulary /
Kristin Johnson, Polly Bayrd. 84

     TX0001501256         1/30/1985   

Megawords 7. 85

     TX0001867429         7/15/1986   

Megawords : assessment of decoding and encoding skills : a criterion-referenced
test : test manual / Kristin Johnson. 86

     TX0005755639         6/21/2003   

More content words. 87

     TX0006410178         5/5/2006   

Mountain biking adventure. 88

     TX0006447430         6/30/2006   

Music shop bop. 89

     TX0006402187         6/30/2006   

 

76  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

77  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

78  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

79  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

80  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

81  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

82  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

83  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

84  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

85  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

86  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

87  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

88  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

89  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

My special star. 90

     TX0006332456         5/5/2006   

Paragraph book : bk. 1, Writing the how-to paragraph : teacher’s guide. / Diane
Tucker-LaFlount. 91

     TX0005659316         12/23/2002   

Paragraph book : bk. 2 : writing the paragraph that tells a story / Dianne
Tucker-LaPlount. 92

     TX0005782787         6/21/2003   

Paragraph book : bk. 3, writing expo paragraphs : the paragraph that names
things, the example paragraph, the paragraph that tells why / Dianne
Tucker-LaPlount. 93

     TX0005915229         2/10/2004   

Paragraph meaning 1 / Joanne Carlisle. 94

     TX0003989437         12/15/1994   

Peeramid : examiner’s manual. 95

     TX0001604650         5/21/1985   

Pen pals. 96

     TX0006332460         5/5/2006   

Pennies. 97

     TX0006332454         5/5/2006   

Phonics Plus A : English language learners differentiated instruction guide. 98

     TX0006304351         1/6/2006   

Phonics plus A : learning differences differentiated instruction guide / Renee
A. Greenfield. 99

     TX0006308053         1/6/2006   

Phonics Plus A : literature chart. 100

     TX0006323706         3/23/2006   

Phonics plus A literature chart. 101

     TX0006355260         2/13/2006   

Phonics plus A : reteach and practice differentiated instruction guide. 102

     TX0006373495         1/6/2006   

Phonics Plus B : English language learners differentiated instruction guide. 103

     TX0006304353         1/6/2006   

 

90  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

91  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

92  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

93  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

94  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

95  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

96  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

97  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

98  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

99  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

100  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

101  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

102  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

103  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Phonics Plus B : learning differences differentiated instruction guide. 104

     TX0006304350         1/6/2006   

Phonics plus B : reteach and practice : differentiated instruction guide / Beth
G. Davis. 105

     TX0006308054         1/6/2003   

Phonics plus C. 106

     TX0006420243         8/16/2006   

Phonics Plus C : English language learners differentiated instruction guide. 107

     TX0006304352         1/6/2006   

Phonics Plus C : learning differences differentiated instruction guide. 108

     TX0006299836         1/6/2006   

Phonics plus decodable readers : level C. 109

     TX0006496458         1/9/2007   

Phonics Plus K. 110

     TX0006299839         1/6/2006   

Phonics Plus K. 111

     TX0006299840         1/6/2006   

Phonics plus picture glossary. 112

     TX0006308264         1/6/2006   

Piano lessons. 113

     TX0006332455         5/5/2006   

Pip and the snow cat. 114

     TX0006358161         5/5/2006   

Pop and the bug. 115

     TX0006358162         5/5/2006   

Quit it, Frank! / by John Porell ; illustrated by Jamie Smith. 116

     TX0006419314         8/16/2006   

Rainbows. 117

     TX0006421027         8/16/2006   

Rainbows et al. 118

     TX0007038240         9/3/2009   

 

104  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

105  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

106  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

107  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

108  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

109  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

110  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

111  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

112  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

113  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

114  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

115  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

116  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

117  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

118  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Rat on the mat. 119

     TX0006409226         1/30/2006   

Ready, set, go picture-letter cards / Nancy Hall. 120

     TX0003071667         5/17/1991   

Reasoning and reading : level 2 / Joanne Carlisle. 121

     TX0002251471         2/9/1988   

Reasoning and reading : level 2 / Joanne Carlisle. 122

     TX0002509457         2/14/1989   

Recipe for reading / Frances Bloom and Nina Traub. 123

     TX0005601629         9/11/2002   

Recipe for reading : intervention strategies for struggling readers. 124

     TX0006173001         3/4/2005   

Recipe for reading sequence chart and sound cards. 125

     TX0006242894         3/14/2005   

Recipe for reading : workbook, 1. 126

     TX0006118865         3/4/2005   

Recipe for reading: workbook 2 / Connie Russo. 127

     TX0006213853         3/4/2005   

Recipe for reading, workbook 3 / by Connie Russo. 128

     TX0006124475         3/4/2005   

Recipe for reading, workbook 4 / Connie Russo. 129

     TX0006124479         3/4/2005   

Recipe for reading, workbook 5 / by Connie Russo; illustrated by Mary M. Geiger.
130

     TX0006124448         3/4/2005   

Recipe for reading, workbook 6 / by Connie Russo ; illustrated by Mary M.
Geiger. 131

     TX0006124474         3/4/2005   

Recipe for reading: workbook 7. 132

     TX0006211637         4/1/2005   

Recipe for reading: workbook 8. 133

     TX0006211706         4/1/2005   

 

119  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

120  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

121  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

122  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

123  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

124  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

125  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

126  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

127  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

128  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

129  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

130  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

131  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

132  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

133  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Rescue dogs et al. 134

     TX0007038300         9/3/2009   

Right into reading: a phonics-based reading and comprehension program : bk. 3.
135

     TX0006148033         12/23/2004   

Right into reading : a phonics-based reading and comprehension program :
teacher’s key, bk. 3. 136

     TX0006211704         4/1/2005   

Roberto Clemente. 137

     TX0006421026         8/16/2006   

Shane. 138

     TX0006332457         5/5/2006   

Skating day. 139

     TX0006332451         5/5/2006   

Slingerland screening for identifying children with specific langage disability
: form A, B, C and teacher’s manual. 140

     TX0006173289         3/4/2004   

SOME WORDS Are Often Confused Rebecca Sitton’s Vocabulary Mini-Course Series for
Upper Grade Wordsmiths. 141

     TX0007080673         5/14/2009   

Some Words Have Greek Word Parts Rebecca Sitton’s Vocabulary Mini-Course Series
for Upper Grade Wordsmiths. 142

     TX0007080649         5/14/2009   

SOME WORDS Have Latin Word Parts Rebecca Sitton’s Vocabulary Mini-Course Series
for Upper Grade Wordsmiths. 143

     TX0007080633         5/14/2009   

Spellbound : phonic reading & spelling / Elsie T. Rak. 144

     TX0005093910         11/16/1999   

Spelling dictionary for beginning writers / by Gregory Hurray. 145

     TX0002250994         2/9/1988   

Spellwell : book A / Nancy Hall. 146

     TX0004051343         10/26/1995   

SPIRE decodable readers : set 1A. 147

     TX0006496459         1/9/2007   

SPIRE decodable readers : set 2A. 148

     TX0006496409         1/9/2007   

 

134  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

135  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

136  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

137  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

138  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

139  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

140  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

141  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

142  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

143  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

144  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

145  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

146  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

147  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

148  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

SPIRE Decodable Readers Set 2B. 149

     TX0007056957         9/3/2009   

SPIRE decodable readers : set 3A. 150

     TX0006496457         1/9/2007   

SPIRE Decodable Readers Set 3B. 151

     TX0007056302         9/3/2009   

SPIRE decodable readers : set 4A. 152

     TX0006496411         1/9/2007   

SPIRE decodable readers : set 5A. 153

     TX0006496412         1/9/2007   

SPIRE decodable readers : set 6A. 154

     TX0006496410         1/9/2007   

SPIRE initial placement assessment. 155

     TX0006491884         1/9/2007   

SPIRE initial placement assessment. 156

     TX0006491885         1/9/2007   

SPIRE—level 1 blackline master. 157

     TX0006173140         3/4/2005   

SPIRE level 1 reader / Sheila Clark-Edmands. 158

     TX0006124477         3/4/2005   

SPIRE—level 1 teacher’s guide. 159

     TX0006173141         3/4/2005   

SPIRE level 2 blackline master. 160

     TX0006149875         3/4/2005   

SPIRE : level 2 teacher’s guide / Sheila Clark-Edmands. 161

     TX0006173291         3/4/2005   

SPIRE : level 2, workbook. 162

     TX0006367773         3/4/2005   

SPIRE level 3 blackline master. / Sheila Clark-Edmands. 163

     TX0006124478         3/4/2005   

SPIRE : level 3, reader. 164

     TX0006118866         3/4/2005   

 

149  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

150  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

151  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

152  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

153  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

154  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

155  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

156  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

157  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

158  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

159  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

160  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

161  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

162  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

163  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

164  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

SPIRE : level 3 teacher’s guide / Sheila Clark-Edmands. 165

     TX0006173292         3/4/2005   

SPIRE : level 3, workbook. 166

     TX0006118864         3/4/2005   

SPIRE : level 4 blackline master / Sheila Clark-Edmands. 167

     TX0006173290         3/4/2005   

SPIRE : level 4 : teacher’s guide. 168

     TX0006118881         3/4/2005   

SPIRE level 4 workbook / Sheila Clark-Edmands. 169

     TX0006124476         3/4/2005   

SPIRE : level 5 blackline master. 170

     TX0006211690         4/1/2005   

SPIRE : level 5 reader. 171

     TX0006211693         4/1/2005   

SPIRE : level 5 teacher’s guide. 172

     TX0006211636         4/1/2005   

SPIRE : level 5 workbook. 173

     TX0006211691         4/1/2005   

SPIRE : level 6 blackline master. 174

     TX0006299838         1/6/2006   

SPIRE : level 6 reader. 175

     TX0006299841         1/6/2006   

SPIRE : level 6 teacher’s guide. 176

     TX0006299837         1/6/2006   

SPIRE : level 6 workbook. 177

     TX0006299842         1/6/2006   

SPIRE : level 7 reader. 178

     TX0006493326         1/9/2007   

SPIRE : level 7 teacher’s guide. 179

     TX0006493317         1/9/2007   

SPIRE level 8 blackline master. 180

     TX0006491880         1/9/2007   

SPIRE level 8 reader. 181

     TX0006491883         1/9/2007   

 

165  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

166  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

167  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

168  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

169  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

170  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

171  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

172  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

173  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

174  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

175  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

176  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

177  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

178  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

179  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

180  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

181  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

SPIRE level 8 teacher’s guide. 182

     TX0006491879         1/9/2007   

SPIRE level 8 word cards : SPIRE. 183

     TX0006378753         6/30/2006   

SPIRE level 8 workbook. 184

     TX0006491882         1/9/2007   

SPIRE phonogram cards levels 1-5. 185

     TX0006421025         8/16/2006   

SPIRE : small letter cards : levels 1-5. 186

     TX0006209169         8/3/2005   

Starting comprehension : stories to advance reading & thinking / Ann L. Staman.
187

     TX0002250531         2/9/1988   

Starting comprehension : stories to advance reading & thinking / Ann L. Staman.
188

     TX0002250532         2/9/1988   

Starting comprehension—stories to advance reading & thinking : starting
phonetically 4 / Ann L. Staman. 189

     TX0002253169         2/9/1988   

Stepping stones : a path to critical thinking : bk. 1 / Vera Schneider ;
illustrated by Ruth Linstromberg. 190

     TX0005788692         4/9/2002   

Stepping stones : a path to critical thinking : bk. 3 / by Vera Schneider ;
illustrated by Ruth Linstromberg. 191

     TX0005637567         10/24/2002   

Stepping stones : a path to critical thinking : bk. 3 : teacher’s guide / by
Vera Schneider ; ill. by Ruth Linstromberg. 192

     TX0005696362         2/24/2003   

Story of the U. S. A. : book 2, A Young nation solves its problems / by Franklin
Escher, Jr. 193

     TX0000193865         8/31/1978   

Story of western civilization : bk. IV, the Renaissance / by Alan W. Riese. 194

     TX0003135672         6/26/1991   

Teacher’s guide for the paragraph : bk 3, writing expo paragraphs / Dianne
Tucker-LaPlount. 195

     TX0006083200         12/23/2004   

 

182  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

183  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

184  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

185  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

186  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

187  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

188  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

189  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

190  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

191  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

192  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

193  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

194  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

195  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Teacher’s script to accompany Alphabetic phonics 2 : a basic language curriculum
for phonics, reading, writing, and spelling. 196

     TX0000659557         4/1/1981   

Test book for Wordly wise 3000 : bk. 1. 197

     TX0005612970         9/9/2002   

Test book for wordly wise 3000 : bk. 2. 198

     TX0005637568         10/24/2002   

Test book for Wordly wise 3000 : bk. 3. 199

     TX0005612971         9/9/2002   

Test book for Wordly Wise 3000 : bk. 4. 200

     TX0005560051         9/18/2002   

Test book for wordly wise 3000 : bk. 5. 201

     TX0005637569         10/24/2002   

Test book for Wordly wise 3000 : bk. 6. 202

     TX0005700461         2/24/2003   

Test book for Wordly Wise 3000 : bk. 7. 203

     TX0005744781         5/14/2003   

Test book for wordly wise 3000 : bk. A. 204

     TX0005578773         6/26/2002   

Test book for Wordly wise 3000 : book B. 205

     TX0005612973         9/9/2002   

Test book for Wordly wise 3000 : book C. 206

     TX0005612974         9/9/2002   

Test book for Worldly Wise 3000, book 8. 207

     TX0005742334         6/21/2003   

Test book for Worldly wise book 9 / written by Cynthia and Drew Johnson. 208

     TX0005821902         10/24/2003   

Test booklet for Wordly wise 3000 : bk. 1 / written by Robin Raymer ; editor,
Theresa Trinder, managing editor, Sheila Neylon. 209

     TX0005915230         2/10/2004   

 

196  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

197  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

198  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

199  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

200  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

201  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

202  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

203  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

204  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

205  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

206  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

207  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

208  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

209  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Test booklet for Wordly wise 3000 : bk. 2 / written by Lorraine Sintetos ;
editor, Theresa Trinder, managing editor, Sheila Neylon. 210

     TX0005915231         2/10/2004   

Test booklet for Wordly wise 3000 : bk. 3 / written by Lorraine Sintetos ;
editor, Stacy L. Nichols, managing editor, Sheila Neylon. 211

     TX0005915232         2/10/2004   

Test booklet for Wordly wise 3000 : bk. 4 / written by Robin Raymer ; editor,
Stacey L. Nichols, managing editor, Sheila Neylon. 212

     TX0005915227         2/10/2004   

Test booklet for Wordly wise 3000 : bk. 5 / written by Robin Raymer ; editor,
Stacey L. Nichols, managing editor, Sheila Neylon. 213

     TX0005915228         2/10/2004   

Test booklet for Wordly wise 3000 : bk. 6 / written by Cynthia and Drew Johnson
; editor, Jen Noon, managing editor, Sheila Neylon. 214

     TX0005895723         12/22/2003   

Test booklet for Wordly wise 3000 : bk. 7 / written by Cynthia and Drew Johnson
; editor, Jen Noon, managing editor, Sheila Neylon. 215

     TX0005895724         12/22/2003   

Test booklet for Wordly wise 3000 : bk. A. 216

     TX0005895727         12/22/2003   

Test booklet for Wordly wise 3000 : bk. B. 217

     TX0005895726         12/22/2003   

Test booklet for Wordly wise 3000 : bk. C. 218

     TX0005895725         12/22/2003   

Test booklet for Wordly Wise 3000 book 8 / written by Cynthia and Drew Johnson.
219

     TX0005887652         12/22/2003   

Test booklet for Wordly Wise 3000 book 9 / written by Cynthia and Drew Johnson.
220

     TX0005887651         12/22/2003   

Uncle Paul’s cane. 221

     TX0006332459         5/5/2006   

Vocabulary from classical roots : bk. 4. 222

     TX0006491881         1/9/2007   

 

210  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

211  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

212  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

213  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

214  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

215  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

216  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

217  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

218  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

219  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

220  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

221  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

222  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Vocabulary from classical roots : bk. 6 : teacher’s guide and answer key. 223

     TX0006420239         8/16/2006   

Vocabulary from classical roots : C / Norma Fifer, Nancy Flowers. 224

     TX0002707174         12/13/1989   

Wallet in the woods. 225

     TX0006447432         6/12/2006   

When hens shop. 226

     TX0006358156         5/5/2006   

Wordly wise 3000 : bk. 1, concept cards and picture cards.227

     TX0006505577         1/9/2007   

Wordly wise 3000 : bk. 2 / Kenneth Hodkinson, Sandra Adams. 228

     TX0004504280         3/7/1997   

Wordly Wise 3000 Book 1 and Teacher’s Resource Book. 229

     TX0006829412         9/28/2007   

Wordly Wise 3000 Book 10 Audio Recordings. 230

     SR0000645711         1/14/2010   

Wordly Wise 3000 Book 2 Audio Recordings. 231

     SR0000645710         1/14/2010   

Wordly Wise 3000 Book 3 Audio Recordings. 232

     SR0000645716         1/14/2010   

Wordly Wise 3000 Book 4 Audio Recordings. 233

     SR0000645714         1/14/2010   

Wordly Wise 3000 Book 9 Audio Recordings. 234

     SR0000645709         1/14/2010   

Wordly Wise 3000 Book K and Teacher’s Resource Book. 235

     TX0006829336         9/28/2007   

Wordly Wise 3000.com. 236

     TX0007128213         8/31/2009   

 

223  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

224  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

225  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

226  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

227  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

228  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

229  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

230  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

231  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

232  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

233  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

234  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

235  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

236  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Wordly Wise 3000 Second Edition Book 10. 237

     TX0006829337         9/28/2007   

Wordly Wise 3000 Second Edition Book 10 Teacher’s Resource Book. 238

     TX0006829505         9/28/2007   

Wordly Wise 3000 Second Edition Book 11. 239

     TX0006829341         9/28/2007   

Wordly Wise 3000 Second Edition Book 11 Teacher’s Resource Book. 240

     TX0006829491         9/28/2007   

Wordly Wise 3000 Second Edition Book 12. 241

     TX0006829511         9/28/2007   

Wordly Wise 3000 Second Edition Book 12 Teacher’s Resource Book. 242

     TX0006829499         9/28/2007   

Wordly Wise 3000 Second Edition Book 2. 243

     TX0006829353         9/28/2007   

Wordly Wise 3000 Second Edition Book 2 Teacher’s Resource Book. 244

     TX0006829492         9/28/2007   

Wordly Wise 3000 Second Edition Book 3. 245

     TX0006829327         9/28/2007   

Wordly Wise 3000 Second Edition Book 4. 246

     TX0006829352         9/28/2007   

Wordly Wise 3000 Second Edition Book 4 Teacher’s Resource Book. 247

     TX0006829496         9/28/2007   

Wordly Wise 3000 Second Edition Book 5. 248

     TX0006829334         9/28/2007   

Wordly Wise 3000 Second Edition Book 5 Teacher’s Resource Book. 249

     TX0006829503         9/28/2007   

Wordly Wise 3000 Second Edition Book 6. 250

     TX0006829333         9/28/2007   

 

237  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

238  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

239  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

240  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

241  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

242  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

243  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

244  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

245  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

246  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

247  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

248  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

249  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

250  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Wordly Wise 3000 Second Edition Book 6 Teacher’s Resource Book. 251

     TX0006829501         9/28/2007   

Wordly Wise 3000 Second Edition Book 7. 252

     TX0006829331         9/28/2007   

Wordly Wise 3000 Second Edition Book 7 Teacher’s Resource Book. 253

     TX0006829497         1/3/2007   

Wordly Wise 3000 Second Edition Book 8. 254

     TX0006829328         9/28/2007   

Wordly Wise 3000 Second Edition Book 8 Teacher’s Resource Book. 255

     TX0006829512         9/28/2007   

Wordly Wise 3000 Second Edition Book 9. 256

     TX0006829355         9/28/2007   

Wordly Wise 3000 Second Edition Book 9 Teacher’s Resource Book. 257

     TX0006829510         9/28/2007   

Wordly wise quickquiz. 258

     TX0002767827         3/2/1990   

Wordly wise readers : series A. 259

     TX0001504309         1/25/1985   

Wordly wise reading with writing and comprehension exercises : bk. 1[-2] /
Kenneth Hodkinson. 260

     TX0002526176         3/15/1989   

Words are wonderful, an interactive approach to vocabulary : bk. 1 tests /
Dorothy Grant Hennings ; lesson test written by Mark Lyons. 261

     TX0005713988         4/24/2003   

Words are wonderful : an interactive approach to vocabulary : bk. 2 / Dorothy
Grant Hennings ; ill. by John L. Garcia. 262

     TX0005836551         10/24/2003   

Words are wonderful : an interactive approach to vocabulary : bk. 3 / Dorothy
Grant Hennings ; ill. by John L. Garcia. 263

     TX0005989443         6/4/2004   

Words are wonderful : an interactive approach to vocabulary : bk. 4 : teacher’s
guide. 264

     TX0006289616         8/3/2005   

 

251  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

252  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

253  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

254  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

255  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

256  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

257  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

258  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

259  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

260  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

261  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

262  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

263  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

264  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Words are wonderful : an interactive approach to vocabulary : book 3 tests /
Dorothy Grant Hennings. 265

     TX0005989354         6/4/2004   

Words are wonderful : an interactive approach to vocabulary : book 4. 266

     TX0006289618         8/3/2005   

Words are wonderful : an interactive approach to vocabulary tests for bk. 2 /
Dorothy Grant Hennings. 267

     TX0005821879         10/24/2003   

Words are wonderful : an interactive approach to vocabulary tests for book 4.
268

     TX0006289617         8/3/2005   

Words are wonderful : bk. 1 : an interactive approach to vocabulary / Dorothy
Grant Hennings. 269

     TX0006211214         3/20/2003   

Words are wonderful : bk. 3 : an interactive approach to vocabulary / Dorothy
Grant Hennings ; ill. by John L. Garcia. 270

     TX0005914664         2/17/2004   

Words are wonderful : bk. A and tests for bk. A. 271

     TX0006420245         8/16/2006   

Worldly wise 3000 : bk. C / Kenneth Hodkinson & Sandra Adams. 272

     TX0005578776         5/17/2002   

Worldly Wise 3000 Second Edition Book 3 Teacher’s Resource Book. 273

     TX0006829490         9/28/2007   

Worldly wise 3000 teacher’s guide for books 1-5. 274

     TX0005821878         10/24/2003   

Worldly wise 3000 teacher’s guide for books 6-9. 275

     TX0005821876         10/24/2003   

Worldly wise 3000 teacher’s guide for books A, B & C. 276

     TX0005821877         10/24/2003   

Worldy Wise 3000 book K concept cards and picture cards. 277

     TX0006501087         1/9/2007   

Write about me / Elsie S. Wilmerding ; ill. by George Ulrich. 278

     TX0005914669         2/17/2004   

 

265  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

266  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

267  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

268  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

269  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

270  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

271  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

272  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

273  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

274  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

275  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

276  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

277  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

278  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Write about my world / Elsie S. Wilmerding ; ill. by George Ulrich. 279

     TX0005914661         2/17/2004   

Writing skills : bk. 2 / Diana Hanbury King. 280

     TX0006083206         12/23/2004   

Writing skills : bk. 3 / Diana Hanbury King. 281

     TX0005578777         5/17/2002   

Writing skills : teacher’s handbook / Diana Hanbury King. 282

     TX0005989442         6/4/2004   

A Red Sash, et al. 283

     TX0007035790         9/3/2009   

Handprints Audio Recordings, Storybook Set A. 284

     SR0000651606         3/25/2010   

Handprints Audio Recordings, Storybook Set B. 285

     SR0000651605         3/25/2010   

Handprints Audio Recordings, Storybook Set C. 286

     SR0000651607         3/25/2010   

Handprints Audio Recordings, Storybook Set D. 287

     SR0000651608         3/25/2010   

Primary Phonics Comprehension Workbook 6. 288

     TX0007124841         1/11/2010   

Primary Phonics Intervention Guide Levels 1-6 Blackline Masters. 289

     TX0007019620         8/31/2009   

Primary Phonics Set 6 Storybooks. 290

     TX0007124783         1/11/2010   

Sitton Kindergarten Literacy and Word Skills Practice Book. 291

     TX0007166870         3/25/2010   

 

279  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

280  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

281  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

282  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

283  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

284  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

285  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

286  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

287  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

288  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

289  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

290  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

291  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Sitton Kindergarten Literacy and Word Skills Sourcebook for Teachers. 292

     TX0007166891         3/25/2010   

Storybooks 6. 293

     SR0000647962         1/11/2010   

Wordly Wise 3000 Book 11 Audio Recordings. 294

     SR0000648553         1/11/2010   

Wordly Wise 3000 Book 12. 295

     SR0000648555         1/11/2010   

Wordly Wise 3000 Book 5. 296

     SR0000648554         1/11/2010   

Wordly Wise 3000 Book 6. 297

     SR0000649243         1/11/2010   

Wordly Wise 3000 Book 7. 298

     SR0000648552         1/11/2010   

Wordly Wise 3000 Book 8. 299

     SR0000648556         1/11/2010   

Alphabet series. 300

     SR0000311249         4/9/2002   

Alphabet series / compiled by Frances Bloom ; illustrated by Mary Geiger ;
stories by Frances Bloom, Deborah Coates, Mary Geiger [et al.] 301

     TX0005504305         4/9/2002   

Alphabetic phonics : workbook 1. 302

     TX0004446500         12/16/1996   

Alphabetic phonics. Workbook 1. By Georgie Green. 303

     RE0000701592         4/10/1995   

Alphadeck guide : 21 letter-card games in alphabetizing, phonics, and spelling
skills / by Karen Barriere. 304

     TX0001005848         10/15/1982   

America becomes a giant / by Franklin Escher, Jr. 305

     TX0003444588         12/17/1992   

 

292  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

293  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

294  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

295  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

296  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

297  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

298  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

299  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

300  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

301  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

302  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

303  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

304  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

305  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Analogies : 1 / Arthur Liebman. 306

     TX0002759193         2/23/1990   

Analogies 2 / Arthur Liebman. 307

     TX0002707212         12/13/1989   

Analogies 3 : 8 vocabulary and 4 analogy quizzes / Arthur Liebman. 308

     TX0002250609         2/9/1988   

Attack math : addition 1 / Carole Greenes, George Immerzeel, Linda Schulman,
Rika Spungin. 309

     TX0001440549         11/5/1984   

Attack math : addition 2 / Carole Greenes, George Immerzeel, Linda Schulman,
Rika Spungin. 310

     TX0001510858         1/30/1985   

Attack math : arithmetic tasks to advance computational knowledge / Carole
Greenes, George Immerzeel, Linda Schulman, Rika Spungin. 311

     TX0001681559         10/25/1985   

Attack math : arithmetic tasks to advance computational knowledge / Carole
Greenes, George Immerzeel, Linda Schulman, Rika Spungin. 312

     TX0001681562         10/25/1985   

Attack math : arithmetic tasks to advance computational knowledge / Carole
Greenes, George Immerzeel, Linda Schulman, Rika Spungin. 313

     TX0001681563         10/25/1985   

Attack math : arithmetic tasks to advance computational knowledge : division,
[book] 2 / Carole Greenes, George Immerzeel, Linda Schulman, Rika Spungin. 314

     TX0001588498         5/21/1985   

Attack math : division 1 / Carole Greenes, George Immerzeel, Linda Schulman,
Rika Spungin. 315

     TX0001510860         1/30/1985   

Attack math : multiplication 1 / Carole Greenes, George Immerzeel, Linda
Schulman, Rika Spungin. 316

     TX0001510859         1/30/1985   

Attack math : subtraction 1 / Carole Greenes, George Immerzeel, Linda Schulman,
Rika Spungin. 317

     TX0001440550         11/5/1984   

 

306  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

307  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

308  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

309  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

310  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

311  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

312  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

313  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

314  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

315  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

316  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

317  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Beyond the code : book 2 / Nancy M. Hall ; illustrated by Hugh Price. 318

     TX0005418389         4/13/2001   

Beyond the code : comprehension and reasoning skills : bk. 3 / Nancy M. Hall ;
illustrated by Hugh Pirce and Alan Price. 319

     TX0005342658         8/2/2001   

Bird watch / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger. 320

     TX0005989450         6/21/2004   

Building mathematical thinking : bk. 3 : skinny concepts / Marsha Stanton. 321

     TX0005505221         4/9/2002   

Building mathematical thinking : skinny concepts : bk. 1 / Marsha Stanton. 322

     TX0005453838         9/4/2001   

Building mathematical thinking : skinny concepts, bk. 2 / Marsha Stanton. 323

     TX0005204105         7/27/2000   

Clancy races / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger. 324

     TX0005994319         6/21/2004   

Code cards : key word picture and letter cards for explode the code 1 to 3 1/2 /
Nancy Hall, Dawn Towle. 325

     TX0004030257         4/18/1995   

Colt for Jenny / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger. 326

     TX0005989448         6/21/2004   

Computation basics : book 1 / by Janet A. Alford and Lynda R. Solms. 327

     TX0000584747         11/24/1980   

Computation basics : book 5 / by Janet A. Alford and Lynda R. Solms. 328

     TX0001220396         10/6/1983   

Developmental variation and learning disorders / Melvin D. Levine ; with an
appendix by Betty N. Gordon and Martha S. Reed.329

     TX0002249366         2/9/1988   

 

318  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

319  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

320  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

321  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

322  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

323  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

324  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

325  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

326  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

327  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

328  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

329  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Dyslexia training program / Patricia Bailey Beckham, Marietta Laing Biddle.330

     TX0002250528         2/9/1988   

Dyslexia training program—progress measurements, schedules I, II, and III :
student’s book / Mary Baertch Rumsey.331

     TX0003321738         5/20/1992   

Dyslexia training program : the alphabet, spelling exercises, and review of
schedule III / Patricia Bailey Beckham, Marietta Laing Biddle.332

     TX0002712008         12/11/1989   

Early reading comprehension in varied subject matter : bk. A / Jane Ervin.333

     TX0005563743         6/17/2002   

Early reading comprehension in varied subject matter : bk. B / Jane Ervin.334

     TX0005563776         6/17/2002   

Early reading comprehension in varied subject matter : bk. D / Jane Ervin ;
illustrated by Anne Lord.335

     TX0005585784         6/17/2002   

Early reading comprehension in varied subject matter : book A / by Jane
Ervin.336

     TX0000929727         5/13/1982   

Early reading comprehension in varied subject matter : book B[-C] : literature,
the arts, social studies, science, general topics, logical thinking, mathematics
/ by Jane Ervin ; [illustrated by George Phillips]337

     TX0001004405         10/28/1982   

Elements of clear thinking : critical reading. 338

     TX0001453984         11/5/1984   

Ella / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.339

     TX0005995356         6/21/2004   

Explode the code : 1 1/2 / Nancy Hall, Rena Price.340

     TX0001364683         6/25/1984   

Explode the code 1 / Nancy Hall, Rena Price.341

     TX0003551080         5/11/1993   

Explode the code 1 / Nancy Hall, Rena Price ; [text ill. by Alan Price and Laura
Price].342

     TX0001374905         7/6/1984   

 

330  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

331  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

332  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

333  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

334  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

335  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

336  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

337  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

338  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

339  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

340  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

341  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

342  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Explode the code : 2.343

     TX0001454067         11/5/1984   

Explode the code 2 1/2 / Nancy Hall, Rena Price.344

     TX0003918334         10/20/1994   

Explode the code : 2 / Nancy Hall, Rena Price ; text ill. by Laura Price and
Alan Price.345

     TX0003918305         10/20/1994   

Explode the code : 2 / Nancy Hall, Rena Price ; text ill. by Laura Price and
Alan Price.346

     TX0002718356         10/30/1989   

Explode the code : 3.347

     TX0001454068         11/5/1984   

Explode the code 3 1/2 / Nancy Hall, Rena Price.348

     TX0005585782         6/17/2002   

Explode the code 3 1/2 / Nancy Hall, Rena Price.349

     TX0003585124         8/2/1993   

Explode the code 3 1/2 / Nancy Hall, Rena Price ; [text ill. by Andrew
Mockler]350

     TX0000835245         12/7/1981   

Explode the code 3 / Nancy Hall, Rena Price.351

     TX0003918332         10/20/1994   

Explode the code : 4 1/2 / Nancy Hall, Rena Price ; [text ill. by Andrew
Mockler].352

     TX0003345488         6/18/1992   

Explode the code : 4 1/2 / Nancy Hall, Rena Price ; [text ill. by Andrew
Mockler]353

     TX0001009218         11/4/1982   

Explode the code : 4 1/2 / Nancy M. Hall, Rena Price.354

     TX0005563777         6/17/2002   

Explode the code 4 / Nancy Hall, Rena Price.355

     TX0003918333         10/20/1994   

Explode the code : 4 / Nancy Hall, Rena Price.356

     TX0001503573         1/25/1985   

Explode the code : 4 / Nancy M. Hall, Rena Price.357

     TX0005563775         6/17/2002   

 

343  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

344  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

345  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

346  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

347  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

348  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

349  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

350  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

351  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

352  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

353  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

354  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

355  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

356  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

357  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Explode the code : 5 1/2 / Nancy M. Hall.

     TX0005563779         6/17/2002   

Explode the code : 5 / Nancy Hall, Rena Price.358

     TX0005565755         6/17/2002   

Explode the code : 5 / Nancy Hall, Rena Price ; [ill. by Laura Price and Alan
Price]359

     TX0001503531         1/25/1985   

Explode the code 6 / Nancy Hall, Rena Price.360

     TX0003918331         10/20/1994   

Explode the code : 6 / Nancy M. Hall, Rena Price.361

     TX0005563778         6/17/2002   

Explode the code : 7 / Nancy Hall, Rena Price.362

     TX0005565754         6/17/2002   

Explode the code, 8 / Nancy Hall, Rena Price.363

     TX0005599906         6/17/2002   

Explode the code : [book] 5 / Nancy Hall, Rena Price ; [text ill. by Laura Price
and Alan Price].364

     TX0000196155         8/31/1978   

Explode the code : [book] 6 / Nancy Hall, Rena Price.365

     TX0000196154         8/31/1978   

Explode the code : [book] 7 / Nancy Hall, Rena Price ; [text ill. by Alan Price,
Laura Price, Andrew Mockler, and Meg Rosoff].366

     TX0000441345         3/11/1980   

Explode the code : [book] 8 / Nancy Hall, Rena Price.367

     TX0001364682         6/25/1984   

Get Dad lost / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.368

     TX0005995357         6/21/2004   

Gillingham manual : remedial training for students with specific disability in
reading, spelling, and penmanship / Anna Gillingham, Bessie W. Stillman.369

     TX0005370833         4/13/2001   

Hatchet [by] Gary Paulsen / Jon C. Stott.370

     TX0005358477         4/13/2001   

It’s elementary! : 230 math word problems : bk. A / M. J. Owen.371

     TX0005430358         8/2/2001   

 

358  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

359  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

360  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

361  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

362  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

363  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

364  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

365  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

366  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

367  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

368  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

369  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

370  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

371  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

It’s elementary! 275 math word problems : bk. 1 / M. J. Owen.372

     TX0005158383         3/9/2000   

It’s elementary! : 275 math word problems : bk. 2 / M. J. Owen.373

     TX0005370823         4/13/2001   

It’s elementary! : 275 math word problems : bk. 3 / M. J. Owen.374

     TX0005370822         4/13/2001   

It’s elementary! : reasoning, estimating, and rounding : a companion to It’s
elementary! 275 math word problems / M. J. Owen.375

     TX0005370831         4/13/2001   

Josh, the collector / by Frances Bloom and Mary M. Geiger ; illustrated by Mary
M. Geiger.376

     TX0005994320         6/21/2004   

Just write : an elementary writing sourcebook : bk. 1 / Elsie S. Wilmerding,
Alexandra S. Bigelow ; ill. by George Ulrich.377

     TX0005509227         4/9/2002   

Just write : creativity and craft in writing : bk. 3 / Elsie S. Wilmerding,
Alexandra S. Bigelow ; ill. by George Ulrich.378

     TX0006005940         8/10/2004   

Justin’s house / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.379

     TX0005989446         6/21/2004   

Key word clues : the riddle deck / by Beverly Graham.380

     TX0003849249         9/9/1994   

Keyboarding skills : all grades / Diana Hanbury King.381

     TX0002072304         4/27/1987   

Kids and critters / written by Barbara Sokolski ; illustrated by Jeannie
Donovan.382

     TX0003673261         12/3/1993   

King Hank / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.383

     TX0005995353         6/21/2004   

Language tool kit / by Paula D. Rome and Jean S. Osman.384

     TX0000752150         8/6/1981   

 

372  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

373  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

374  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

375  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

376  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

377  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

378  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

379  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

380  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

381  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

382  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

383  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

384  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Literacy program : Texas Scottish Rite Hospital, Dallas, Texas : student book
3-4, lessons 61-160 / Joan Keagy, Ann Sanders.385

     TX0003346422         6/16/1992   

Lunch on a raft / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.386

     TX0005995354         6/21/2004   

Mandy / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M. Geiger.387

     TX0005995352         6/21/2004   

Megawords 1 : multisyllabic words for reading, spelling, and vocabulary /
Kristin Johnson, Polly Bayrd.388

     TX0001063639         1/12/1983   

Megawords 2 : multisyllabic words for reading, spelling, and vocabulary /
Kristin Johnson, Polly Bayrd.389

     TX0001172899         8/8/1983   

Megawords : 3 : multisyllabic words for reading, spelling, and vocabulary /
Kristin Johnson, Polly Bayrd.390

     TX0001364686         6/25/1984   

Megawords 4.391

     TX0003853927         12/8/1994   

Megawords 6 : multisyllabic words for reading, spelling, and vocabulary /
Kristin Johnson, Polly Bayrd.392

     TX0001588499         5/21/1985   

Megawords 8 : multisyllabic words for reading, spelling, and vocabulary /
Kristin Johnson, Polly Bayrd.393

     TX0002250530         2/9/1988   

Modern America / by Franklin Escher, Jr.394

     TX0003551906         5/11/1993   

Modern America / by Franklin Escher, Jr.395

     TX0000873198         2/23/1982   

Moon zoo / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.396

     TX0005995351         6/21/2004   

More reading comprehensive in varied subject matter / Jane Ervin.397

     TX0005370824         4/13/2001   

 

385  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

386  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

387  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

388  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

389  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

390  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

391  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

392  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

393  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

394  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

395  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

396  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

397  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

More reading comprehensive in varied subject matter : level 2 / Jane Ervin.398

     TX0005370825         4/13/2001   

More reading comprehensive in varied subject matter : level 3 / Jane Ervin.399

     TX0005370827         4/13/2001   

More reading comprehensive in varied subject matter : level 4 / Jane Ervin.400

     TX0005370826         4/13/2001   

Mystery of the missing marble / written by Tanya Auger ; illustrated by Andrew
Kuan.401

     TX0005285009         1/18/2001   

Pediatric examination of educational readiness at middle childhood : Peeramid 2
: examiner’s manual / developed under the direction of Melvin D. Levine.402

     TX0004191215         1/18/1996   

Peeramid 2, examiner’s manual / Melvin D. Levine.403

     TX0004491668         3/5/1997   

PEEX 2 (pediatric early elementary examination) / developed under the direction
of Melvin D. Levine.404

     TX0004170509         12/13/1995   

PEEX 2—pediatric early elementary examination : examiner’s manual / developed
under the direction of Melvin D. Levine, further developed by Melvin D. Levine
and Adrian D. Sandler.405

     TX0004760199         4/10/1998   

PEEX II : the pediatric early elementary examination : examiner’s guidelines.406

     TX0003280801         3/20/1992   

Phil the flea / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.407

     TX0005989453         6/21/2004   

Phonics drill cards update deck.408

     TX0004817023         4/10/1998   

Phonics drill cards with pictures for reading and spelling.409

     TX0004766616         4/10/1998   

 

398  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

399  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

400  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

401  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

402  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

403  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

404  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

405  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

406  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

407  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

408  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

409  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Pre-reading screening procedures and Slingerland screening tests for identifying
children with specific language disability : technical manual / by Susanne P.
Fulmer.410

     TX0000575574         10/27/1980   

Primary analogies : bk. 2, critical and creative thinking / Gae Brunner, Jean
Schoenlank, Marianne Williams, Terri Wiss.411

     TX0004663192         11/10/1997   

Primary analogies : critical and creative thinking.412

     TX0004771869         4/10/1998   

Primary analogies : critical and creative thinking : bk. 1 / Gae Brunner, Jean
Schoenlank, Marianne Williams, Terri Wiss.413

     TX0004446499         12/16/1996   

Primary analogies—critical and creative thinking : bk. 2 : teacher’s guide and
answer key.414

     TX0004760200         4/10/1998   

Reading comprehension : book 8 : in varied subject matter / by Jane Ervin.415

     TX0000537203         8/18/1980   

Reading comprehension in varied subject matter : bk. 1 / by Jane Ervin.416

     TX0004772040         4/10/1998   

Reading comprehension in varied subject matter : bk. 1 / Jane Ervin.417

     TX0005563742         6/17/2002   

Reading comprehension in varied subject matter : bk. 1 / Jane Ervin.418

     TX0004660250         10/31/1997   

Reading comprehension in varied subject matter : bk. 2 / by Jane Ervin.419

     TX0003952637         12/8/1994   

Reading comprehension in varied subject matter : bk. 2 / Jane Ervin.420

     TX0005563738         6/17/2002   

Reading comprehension in varied subject matter : bk. 2 : social studies,
literature, mathematics et al. / Jane Ervin.421

     TX0004752261         4/10/1998   

Reading comprehension in varied subject matter : bk. 3 / by Jane Ervin.422

     TX0004760201         4/10/1998   

 

410  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

411  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

412  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

413  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

414  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

415  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

416  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

417  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

418  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

419  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

420  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

421  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

422  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Reading comprehension in varied subject matter : bk. 4 : social studies,
literature, mathematics et al. / Jane Ervin. 423

     TX0004752262         4/10/1998   

Reading comprehension in varied subject matter : bk. 9 / by Jane Ervin.424

     TX0003952635         12/8/1994   

Reading comprehension in varied subject matter : book 1 / Jane Ervin.425

     TX0001503659         1/25/1985   

Reading comprehension in varied subject matter : book 1 / Jane Ervin.426

     TX0000486511         6/2/1980   

Reading comprehension in varied subject matter : book 10 : literature, combined
subjects, social studies, science, the arts, philosophy, logic and language,
mathematics / by Jane Ervin.427

     TX0001004406         10/28/1982   

Reading comprehension in varied subject matter : book 4 / Jane Ervin.428

     TX0000486512         6/2/1980   

Reading comprehension in varied subject matter : book 5 / Jane Ervin.429

     TX0000486514         6/2/1980   

Reading comprehension in varied subject matter : book 6 / by Jane Ervin.430

     TX0000738155         7/20/1981   

Reading comprehension in varied subject matter : book 6 / Jane Ervin.431

     TX0004474444         1/2/1997   

Reading comprehension in varied subject matter : book 7 / by Jane Ervin.432

     TX0000738153         7/20/1981   

Reading comprehension in varied subject matter : book 9 / by Jane Ervin.433

     TX0000826211         12/7/1981   

Reading comprehension in varied subject matter : book[s] 2 [& 3] / Jane
Ervin.434

     TX0000486513         6/2/1980   

 

423  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

424  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

425  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

426  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

427  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

428  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

429  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

430  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

431  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

432  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

433  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

434  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Reading for content : bk. 2 / Carol Einstein.435

     TX0004446347         1/2/1997   

Reasoning & reading : level 2 / Joanne Carlisle.436

     TX0005563744         6/17/2002   

Reasoning and reading : level 1 / by Joanne Carlisle.437

     TX0001040488         1/12/1983   

Reasoning and reading : level 1 / Joanne Carlisle.438

     TX0005585781         6/17/2002   

Reasoning and reading : level 1 : teacher’s guide and answer key / by Joanne
Carlisle.439

     TX0001172897         8/8/1983   

Reasoning and reading : level 2 / by Joanne Carlisle.440

     TX0001315796         4/4/1984   

Recipe for reading : bk. 4-6 / Connie Russo, Shirli Kohn.441

     TX0003453668         12/30/1992   

Recipe for reading workbook 2 / Connie Russo, Shirli Kohn.442

     TX0005495737         4/13/2001   

Recipe for reading : workbook 3 / Connie Russo, Shirli Kohn.443

     TX0003071671         5/17/1991   

Recipe for reading : workbook 7 / Connie Russo, Shirli Kohn.

     TX0003458075         12/30/1992   

Recipe for reading workbooks : 1 / Connie Russo, Shirli Kohn.

     TX0002817251         5/3/1990   

Ridgewood analogies : bk. 2 : answer key.

     TX0004129993         11/30/1995   

Ridgewood analogies : bk. 2 / by George Libonate, Jr., with Gae Brunner, Deborah
Burde, Marianne Williams, Terri Wiss.

     TX0004048746         5/30/1995   

Ridgewood analogies : critical and creative thinking across the curriculum : bk.
1 / George Libonate, Jr., with Geraldine Brunner, Deborah Burde, Marianne
Williams, Theresa Wiss.

     TX0003873693         8/19/1994   

Ridgewood analogies : critical and creative thinking across the curriculum : bk.
3 / George Libonate, Jr. with Gae Brunner, Deborah Burde, Marianne Williams,
Terri Wiss.

     TX0004303545         5/22/1996   

Ridgewood analogies : critical and creative thinking across the curriculum : bk.
3 / George Libonate, Jr. with Gae Brunner, Deborah Burde, Marianne Williams,
Terri Wiss.

     TX0004504568         3/7/1997   

Ridgewood analogies : critical and creative thinking across the curriculum : bk.
4 / Gae Brunner, Jean Schoenlank, Marianne Williams, Terri Wiss.

     TX0005370829         4/13/2001   

 

435  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

436  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

437  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

438  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

439  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

440  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

441  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

442  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

443  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Ridgewood analogies : critical and creative thinking across the curriculum : bk.
5 / Gae Brunner, Jean Schoenlank, Marianne Williams, Terri Wiss.

     TX0005370830         4/13/2001   

Ridgewood grammar : the language connection : bk. 1 / Nancy Bison and Terri
Wiss.

     TX0005370819         4/13/2000   

Ridgewood grammar : the language connection : bk. 2 / Nancy Bison and Terri
Wiss.444

     TX0005370815         4/13/2001   

Ridgewood grammar : the language connection : bk. 3 / Nancy Bison and Terri
Wiss.445

     TX0005510275         4/9/2002   

Right into reading : bk. 1 : a phonics-based reading comprehension program /
Jane Ervin.446

     TX0005348540         2/9/2001   

Right into reading : bk. 1 : a phonics-based reading comprehension program :
teacher’s key / Jane Ervin.447

     TX0005348541         2/9/2001   

Rights of parents and responsibilities of schools / compiled by James G.
Meade.448

     TX0000223234         3/16/1979   

Rules of the game : 2 / Mary Page, Peter Guthrie, Sloan Sable.449

     TX0002707208         12/13/1989   

Rules of the game, 3 / Mary Page, Peter Guthrie, Sloan Sable.450

     TX0003979276         2/23/1995   

Rules of the game : bk. 3, taacher’s key / Mary Page, Peter Guthrie, Sloan
Sable.451

     TX0003069072         5/17/1991   

Rules of the game : grammar through discovery : 1 / Mary Page, Peter Guthrie,
Sloan Sable.452

     TX0002709084         12/13/1989   

Rules of the game : grammar through discovery : 2 : teacher’s key / Mary Page,
Peter Guthrie, Sloan Sable.453

     TX0002759191         2/23/1990   

Sarah, plain and tall / by Patricia MacLachlan.454

     TX0005086472         11/16/1999   

Situation learning : schedule I.455

     TX0001444214         11/5/1984   

 

444  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

445  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

446  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

447  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

448  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

449  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

450  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

451  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

452  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

453  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

454  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

455  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Skinny concepts : teacher’s journal, bk. 2 / Marsha Stanton.456

     TX0005200138         7/27/2000   

Slingerland approach : an effective strategy for teaching spelling / Nancy
Cushen White.457

     TX0002707214         12/13/1989   

Snake for Jake / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.458

     TX0005989452         6/21/2004   

So many bridges / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.459

     TX0005994318         6/21/2004   

Solving language difficulties : remedial routines / Amey Steere, Caroline Z.
Peck, Linda Kahn.460

     TX0001364687         6/25/1984   

Solving language difficulties, remedial routines : answer key / Amey Steere,
Caroline Z. Peck, Linda Kahn.461

     TX0004775832         4/10/1998   

Solving language difficulties—remedial routines. By Amey Steere, Caroline Z.
Peck & Linda Kahn.462

     RE0000649394         1/10/1994   

Spell of words : teacher’s manual / by Elsie T. Rak.463

     TX0000513996         7/14/1980   

Spellbinding 1, workbook of spelling exercises ; Spellbinding 2, workbook of
spelling exercises / by Elsie T. Rak.464

     TX0000151566         5/23/1978   

Spelling dictionary for writers : a resource for independent writing: bk. 2 / by
Gregory Hurray.465

     TX0005584921         5/17/2002   

Spelling practice guide : 1-2.466

     TX0003369705         8/6/1992   

Spellwell : bk. A / Nancy Hall.467

     TX0005563745         6/17/2002   

Spellwell : bk. Aa / Nancy Hall.468

     TX0005563741         6/17/2002   

Spellwell : bk. AA / Nancy Hall.469

     TX0004191219         1/18/1996   

Spellwell : bk. B / Nancy Hall.470

     TX0005563763         6/17/2002   

 

456  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

457  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

458  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

459  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

460  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

461  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

462  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

463  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

464  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

465  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

466  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

467  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

468  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

469  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

470  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Spellwell : bk. B / Nancy Hall.471

     TX0004049471         1/9/1995   

Spellwell : bk. BB / Nancy Hall.472

     TX0005585780         6/17/2002   

Spellwell : bk. Bb / Nancy Hall.473

     TX0003974732         1/9/1995   

Spellwell : bk. C, CC : teacher’s guide and answer key / Nancy M. Hall.474

     TX0004761367         4/10/1998   

Spellwell : bk. C / Nancy Hall.475

     TX0005563737         6/17/2002   

Spellwell : bk. C / Nancy Hall.476

     TX0005276407         9/29/2000   

Spellwell : bk. Cc / Nancy Hall.477

     TX0005563740         6/17/2002   

Spellwell : bk. Cc / Nancy M. Hall.478

     TX0004756099         4/10/1998   

Spellwell : bk. D[-DD] / Nancy Hall.479

     TX0005370820         4/13/2001   

Spellwell : bks. B Bb : teacher’s guide and answer key / Nancy Hall.480

     TX0004048747         5/30/1995   

Spotless house / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.481

     TX0005995355         6/21/2004   

Stewart English program : bk. 1, principles plus : teacher’s guide / Donald S.
Stewart.482

     TX0004649165         10/17/1997   

Stewart English program : bk. 2, Grammar plus / Donald S. Stewart.483

     TX0004504195         3/7/1997   

Stewart English program : bk. 3, Writing plus / Donald S. Stewart.484

     TX0004455737         1/2/1997   

 

471  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

472  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

473  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

474  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

475  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

476  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

477  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

478  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

479  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

480  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

481  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

482  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

483  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

484  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Story of the U. S. A., book 1, Explorers and settlers / by Franklin Escher,
Jr.485

     TX0001503602         1/25/1985   

Story of the U. S. A. : book 2, A Young nation solves its problems / by Franklin
Escher, Jr.486

     TX0001440548         11/5/1994   

Story of the U. S. A. : book 3, America becomes a giant / by Franklin Escher,
Jr.487

     TX0001364684         6/25/1984   

Story of the U. S. A. : book 3, America becomes a giant / by Franklin Escher,
Jr.488

     TX0000168803         12/26/1978   

Story of the USA : bk. 1, explorers and settlers : teacher’s guide / Franklin
Escher, Jr.489

     TX0003369702         8/6/1992   

Story of the USA : bk. 2, A young nation solves its problems / by Franklin
Escher, Jr.490

     TX0003724004         3/21/1994   

Story of the USA : bk. 2, A young nation solves its problems : teacher’s guide
and answer key / by Franklin Escher, Jr.491

     TX0004026845         1/26/1995   

Story of western civilization : bk. 2, Greece and Rome build great civilizations
/ Alan W. Riese and Herbert J. LaSalle.492

     TX0003993141         1/23/1995   

Story of western civilization : the Middle Ages : bk. 3 / by Alan W. Riese and
Herbert J. LaSalle.493

     TX0005370817         4/13/2001   

Teacher’s manual, Spellbound : phonic, reading & spelling / Elsie T. Rak.494

     TX0000738152         7/20/1981   

Test booklet for vocabulary from classical roots : E : teacher’s guide and
answer key.495

     TX0006227600         3/14/2005   

Tests to accompany Word attack manual / Josephine Rudd.496

     TX0003100467         6/28/1991   

Texas Scottish Rite Hospital literacy program / Joan Keagy and Ann Sanders.497

     TX0003208941         12/9/1991   

 

485  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

486  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

487  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

488  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

489  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

490  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

491  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

492  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

493  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

494  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

495  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

496  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

497  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Text book for vocabulary from classical roots D.498

     TX0006186031         3/14/2005   

Text book for vocabulary from classical roots E.499

     TX0006186029         3/14/2005   

Text booklet for vocabulary from classical roots D.500

     TX0006186028         3/14/2005   

Text booklet for vocabulary from classical roots E.501

     TX0006186030         3/14/2005   

Thinking about Mac and Tab : primary phonics comprehension : workbook 1.502

     TX0005383654         4/13/2001   

Thinking about Mac and Tab : teacher’s guide and answer key / Karen L. Smith.503

     TX0005358478         4/13/2001   

Thinking about Mac and Tab. / text by Karen L. Smith ; ill. by Anslie G.
Philpot.504

     TX0005358474         4/13/2001   

Thinking about Mac and Tab / text by Karen L. Smith ; ill. by Anslie G.
Philpot.505

     TX0005358484         4/13/2001   

Thinking about Mac and Tab. / text by Karen L. Smith ; ill. by Anslie G.
Philpot.506

     TX0005358487         4/13/2001   

Up in the clouds / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.507

     TX0005989449         6/21/2004   

Vocabulary builder. Bk. 1. By Austin M. Works.508

     RE0000555488         12/6/1991   

Vocabulary builder : bk. 2 / Austin M. Works.509

     TX0003895703         9/29/1994   

Vocabulary builder. Bk. 3. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.510

     RE0000594107         3/23/1992   

Vocabulary builder. Bk. 4. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.511

     RE0000594105         3/23/1992   

Vocabulary builder : bk. 5 / by Austin M. Works.512

     TX0003895601         9/29/1994   

 

498  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

499  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

500  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

501  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

502  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

503  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

504  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

505  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

506  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

507  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

508  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

509  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

510  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

511  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

512  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Vocabulary builder. Bk. 5. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.513

     RE0000594106         3/23/1992   

Vocabulary builder : bk. 5 : teacher’s key / Austin M. Works.514

     TX0004129949         11/30/1995   

Vocabulary builder : bk. 6 / by Austin M. Works.515

     TX0003895598         9/29/1994   

Vocabulary builder. Bk. 6. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.516

     RE0000594108         3/23/1992   

Vocabulary builder : bk. 7.517

     TX0003945782         11/21/1994   

Vocabulary builder. Bk. 7. By Austin M. Works, author of renewable matter:
Educators Publishing Service, Inc.518

     RE0000594109         3/23/1992   

Vocabulary builder : book 1.519

     TX0001449264         6/25/1984   

Vocabulary builder : book 2.520

     TX0001375224         7/6/1984   

Vocabulary builder : book 4.521

     TX0001375223         7/6/1984   

Vocabulary builder ; book five [& six] / by Austin M. Works.522

     TX0000321073         8/8/1979   

Vocabulary builder : book five / by Austin M. Works.523

     TX0001503599         1/25/1985   

Vocabulary builder : book four / by Austin M. Works.524

     TX0000406363         2/11/1980   

Vocabulary builder ; book one [& three] / by Austin M. Works.525

     TX0000321072         8/8/1979   

Vocabulary builder : book seven / by Austin M. Works.526

     TX0000406364         2/11/1980   

Vocabulary builder : book six / by Austin M. Works.527

     TX0001440544         11/5/1984   

 

513  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

514  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

515  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

516  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

517  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

518  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

519  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

520  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

521  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

522  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

523  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

524  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

525  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

526  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

527  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Vocabulary builder : book three / by Austin M. Works.528

     TX0001364681         6/25/1984   

Vocabulary builder : book two / by Austin M. Works.529

     TX0000410503         2/11/1980   

Vocabulary from classical roots : B : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.

     TX0003091507         6/26/1991   

Vocabulary from classical roots, B : tests / Norma Fifer, Stephen Weislogel.

     TX0005085641         11/16/1999   

Vocabulary from Classical roots : bk. A : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.

     TX0006180054         3/14/2005   

Vocabulary from classical roots : bk. A : tests / Norma Fifer, Stephen
Weislogel.

     TX0005093772         11/16/1999   

Vocabulary from Classical roots : bk. B : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.

     TX0006180052         3/14/2005   

Vocabulary from Classical roots : bk. C : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.

     TX0006180055         3/14/2005   

Vocabulary from classical roots : bk. C : tests / Norma Fifer, Stephen
Weislogel.

     TX0005093768         11/16/1999   

Vocabulary from Classical roots : bk. D : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.

     TX0006180053         3/14/2005   

Vocabulary from classical roots : bk. D : tests / Norma Fifer, Stephen
Weislogel.

     TX0005093771         11/16/1999   

Vocabulary from classical roots, book A answer key.

     TX0006166577         3/14/2005   

Vocabulary from classical roots, book C answer key.

     TX0006166576         3/14/2005   

Vocabulary from classical roots, book E answer key.

     TX0006166578         3/4/2005   

Vocabulary from classical roots : C : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.

     TX0002759192         2/23/1990   

Vocabulary from classical roots, D / Norma Fifer, Nancy Flowers.530

     TX0003979275         1/23/1995   

Vocabulary from classical roots : E / Norma Fifer, Nancy Flowers.531

     TX0003872481         6/23/1994   

Vocabulary from classical roots : E : teacher’s guide and answer key / Norma
Fifer, Nancy Flowers.532

     TX0004048753         5/30/1995   

Vocabulary from classical roots E : tests / Norma Fifer, Stephen Weislogel.533

     TX0005089410         11/16/1999   

Vocabulary from classical roots / Norma Fifer, Nancy Flowers.534

     TX0005563739         6/17/2002   

 

528  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

529  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

530  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

531  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

532  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

533  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

534  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Vocabulary from classical roots / Norma Fifer, Nancy Flowers.535

     TX0003407946         9/18/1992   

Wally Walrus / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.536

     TX0005989447         6/21/2004   

Witty word play / by Frances Bloom and Mary M. Geiger ; illustrated by Mary M.
Geiger.537

     TX0005989451         6/21/2004   

Wordly wise 3000 : bk. 1 / Kenneth Hodkinson, Sandra Adams.538

     TX0004504193         3/7/1997   

Wordly wise 3000 : bk. 3 / Kenneth Hodkinson, Sandra Adams.539

     TX0004236757         3/15/1996   

Wordly wise 3000 : bk. 3 / Kenneth Hodkinson, Sandra Adams.540

     TX0004504194         3/7/1997   

Wordly wise 3000 : bk. 4 / Kenneth Hodkinson, Sandra Adams.541

     TX0004217315         3/15/1996   

Wordly wise 3000 : bk. 4 / Kenneth Hodkinson, Sandra Adams.542

     TX0004493517         3/7/1997   

Wordly wise 3000 : bk. 7 / Kenneth Hodkinson, Sandra Adams.543

     TX0005364311         4/13/2001   

Wordly wise 3000 : bk. 8 / Kenneth Hodkinson, Sandra Adams.544

     TX0005364312         4/13/2001   

Wordly wise 3000 : bk. 9 / Kenneth Hodkinson, Sandra Adams.545

     TX0005370821         4/13/2001   

Wordly wise 3000 : bk. A / by Kenneth Hodkinson and Sandra Adams.546

     TX0005370832         4/13/2001   

Wordly wise 3000 : vocabulary workbooks for grades 4-12, sample lessons for
grades 4-8 / Kenneth Hodkinson, Sandra Adams.547

     TX0004772045         4/10/1998   

 

535  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

536  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

537  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

538  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

539  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

540  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

541  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

542  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

543  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

544  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

545  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

546  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

547  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Wordly wise. Bk. 1-2. By Kenneth Hodkinson and Joseph Ornato.548

     RE0000701594         4/10/1995   

Wordly wise : bk. 1 / Kenneth Hodkinson & Joseph G. Ornato.549

     TX0003952634         12/8/1994   

Wordly wise : book 1 [& 2] : teacher’s key / by Kenneth Hodkinson & Joseph G.
Ornato.550

     TX0000321074         8/2/1979   

Wordly wise : book 1, [4 & 6] / Kenneth Hodkinson & Joseph G. Ornato.551

     TX0001210393         10/6/1983   

Wordly wise : book 2.552

     TX0001315805         4/4/1984   

Wordly wise : book 3.553

     TX0001315806         4/4/1984   

Wordly wise : book 5 / Kenneth Hodkinson & Joseph G. Ornato.554

     TX0001232317         9/2/1983   

Wordly wise : book 8 / Kenneth Hodkinson.555

     TX0001457946         9/2/1983   

Wordly wise : book 8 / Kenneth Hodkinson. 556

     TX0000250249         4/16/1979   

Wordly wise : book 9.557

     TX0001481826         9/2/1983   

Wordly wise : book 9 / Kenneth Hodkinson.558

     TX0000379638         12/6/1979   

Wordly wise : book A[-C] : answer key / Kenneth Hodkinson.559

     TX0000859475         2/23/1982   

Wordly wise : book A[-C] / Kenneth Hodkinson.560

     TX0000813520         9/9/1981   

Wordly wise books / [book [1-7] Kenneth Hodkinson & [book 1-4] Joseph G.
Ornato.561

     TX0000168804         12/26/1978   

 

548  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

549  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

550  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

551  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

552  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

553  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

554  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

555  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

556  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

557  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

558  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

559  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

560  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

561  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Wordly wise readers : series A, book 1 [-6] / Kenneth Hodkinson ; [ill. and
cover design by Dana Franzen] 562

     TX0001531206         1/25/1985   

Wordly wise readers : workbook A / Kenneth Hodkinson ; [ill. and cover design by
Dana Franzen].563

     TX0001503601         1/25/1985   

Wordly wise reading : bk. 1-2, with writing and comprehension exercises /
Kenneth Hodkinson.564

     TX0002707215         12/13/1989   

Wordly wise teacher’s key : bk. 5 / Kenneth Hodkinson.565

     TX0004446503         12/16/1996   

Wordly wise : teacher’s key, book 3 / Kenneth Hodkinson & Joseph G. Ornato.566

     TX0000250248         4/16/1979   

Wordly wise : teacher’s key, book 4 / Kenneth Hodkinson & Joseph G. Ornato.567

     TX0000250247         4/16/1979   

Wordly wise : teacher’s key, book 5 / Kenneth Hodkinson.568

     TX0000250246         4/16/1979   

Wordly wise : teacher’s key, book 6 / Kenneth Hodkinson.569

     TX0000231865         4/16/1979   

Wordly wise : teacher’s key, book 7 / Kenneth Hodkinson.570

     TX0000231864         4/16/1979   

Wordly wise : teacher’s key, book 8 / Kenneth Hodkinson.571

     TX0000231863         4/16/1979   

Words I use when I write : teacher’s guide / by Alana Trisler and Patrice Howe
Cardiel.572

     TX0006271527         11/22/2005   

Worldly wise 3000 : bk. 1, Kenneth Hodkinson, Sandra Adams.573

     TX0004303546         5/22/1996   

Worldly wise 3000 : bk. 2 / Kenneth Hodkinson, Sandra Adams.574

     TX0004565025         4/10/1998   

Worldly wise 3000 / by Kenneth Hodkinson and Sandra Adams ; text ill. by Anne
Lord ; cover art by Carol Maglitta.575

     TX0005445918         9/24/2001   

 

562  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

563  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

564  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

565  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

566  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

567  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

568  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

569  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

570  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

571  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

572  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

573  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

574  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

575  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Worldly wise : bk. 9 / Kenneth Hodkinson.576

     TX0003100430         7/1/1991   

Write about me, write about my world : teacher’s guide / by Elsie S.
Wilmerding.577

     TX0006008035         8/10/2004   

Writing skills 1-2 / Diana Hanbury King.578

     TX0002707274         12/13/1989   

Writing skills 2 / Diana Hanbury King.579

     TX0004084040         8/11/1995   

Writing skills : bk. 1 / Diana Hanbury King.580

     TX0006011206         8/10/2004   

Writing skills for the adolescent / Diana Hanbury King.581

     TX0001681558         10/25/1985   

Attack math teacher’s resource book / Carole Greenes, Linda Schulman, Rika
Spungin, George Immerzeel.582

     TX0005358305         4/13/2001   

Beyond the code : bk. 1 / Nancy M. Hall.583

     TX0005358310         4/13/2001   

Beyond the code : comprehension and reasoning skills : bk. 4 / Nancy M. Hall ;
illustrated by Hugh Price an Alan Price.584

     TX0005504580         4/9/2002   

Dyslexia training program : schedule 1 student’s book / Patricia Bailey Beckham,
Marietta Laing Biddle.585

     TX0005358315         4/13/2001   

Stepping stones : a path to critical thinking : bk. 2 / Vera Schneider ;
illustrated by Ruth Linstromberg.586

     TX0005504581         4/9/2002   

Thinking about Mac and Tab : primary phonics comprehension workbook 5 / by Karen
L. Smith.587

     TX0005358307         4/13/2001   

Voculary builder : bk. 1 / Austin M. Works.588

     TX0003895590         9/29/1994   

Voculary builder : bk. 3 / Austin M. Works.589

     TX0003895591         9/29/1994   

Voculary builder : bk. 4 / Austin M. Works.590

     TX0003895589         9/29/1994   

 

576  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

577  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

578  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

579  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

580  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

581  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

582  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

583  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

584  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

585  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

586  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

587  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

588  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

589  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

590  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Primary Phonics Intervention Guide Levels 1-6.591

     TX0007039394         8/31/2009   

Primary Phonics Teacher’s Guide 1-2-3.592

     TX0007039363         8/31/2009   

Primary Phonics Teacher’s Guide 4-5-6.593

     TX0007039405         8/31/2009   

Explode the code 5594

     TX0003700928         12/17/1993   

Screening Tests for identifying Children with Specific Language Disability:
Teacher’s Manual

     A 135391         1970   

Screening Tests for identifying Children with Specific Language Disability (Form
A)

     A 146679         1970   

Screening Tests for identifying Children with Specific Language Disability (Form
A, B, C)

     A 146681         1970   

Screening Tests for identifying Children with Specific Language Disability (Form
B and C)

     A 176670         1970   

Screening Tests for identifying Children with Specific Language Disability:
Teacher’s Manual

     A 208864         1971   

Structures and Techniques: Remedial Language Training

     A 79987         1969   

Screening Tests for Identifying Children with Specific Language Disability (Form
A, B, and C, and Teacher’s Manual)

     A 811863         1966   

Mac

     A 847404         1966   

Ted

     A 847409         1966   

The Wig

     A 847410         1966   

Teacher’s guide Senior English Review Exercises

     A 866656         1966   

Solving Language Difficulties

     A 875 259         1966   

Screening Tests for Identifying Children with Specific Language Disability:
Teacher’s Manual

     A 896 250         1967   

Alphabetic Phonics: Structures and Procedures, Coding and Terminology, Formulas
for Diving Words into Syllables, Formulas for Spelling Words

     A 935500         1967   

Alphabetic Phonics Workbook1

     A 935502         1927   

Alphabetic Phonics Alphabet Cards

     A 942771         1967   

Wordly Wise Book 1 and 2

     A 950553         1967   

Handprints : an early reading program : book C595

     TX0005320058         11/7/2000   

More primary phonics storybooks : bk 1-10596

     TX0004523410         1/2/1997   

 

591  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

592  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

593  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

594  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

595  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

596  Barbara W. Maker and Sons, Inc.; Authored by Educators Publishing Service,
Inc., employer for hire is currently listed as record owner, but filings are in
process to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Primary Phonics Set 4597

     TX0004756906         4/10/1998   

Vocabulary from classical roots : bk. 5598

     TX0006320456         1/6/2006   

Vocabulary from classical roots : bk. 5 : teacher’s guide and answer key599

     TX0006320457         1/6/2006   

Vocabulary from classical roots : bk. 6600

     TX0006320458         1/6/2006   

Phonics plus C : reteach and practice differentiated instruction guide601

     TX0006320459         1/6/2006   

SPIRE level 6 word cards602

     TX0006409208         6/30/2006   

Phonics plus K603

     TX0006320455         1/6/2006   

Handprints teacher’s guide for book A604

     TX0005144929         2/14/2000   

Handprints, book A605

     TX0005144930         2/14/2000   

Handprints storybook B606

     TX0005155890         2/14/2000   

Handprints : bk. B: an early reading program607

     TX0005169444         3/14/2000   

Handprints : storybooks C, set 1608

     TX0005266984         4/20/2000   

 

597  Barbara W. Maker and Sons, Inc.; Authored by Educators Publishing Service,
Inc., employer for hire is currently listed as record owner, but filings are in
process to correct record owner to School Specialty, Inc.

598  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

599  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

600  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

601  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

602  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

603  Educators Publishing Service is currently listed as record owner, but
filings are in process to correct record owner to School Specialty, Inc.

604  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

605  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

606  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

607  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

608  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Handprints : an early reading program : teacher’s guide for book C609

     TX0005253177         12/26/2000   

Handprints : an early reading program : teacher’s guide for storybooks B610

     TX0005266879         4/20/2000   

Handprints : an early reading program : teacher’s guide for book B611

     TX0005266880         4/20/2000   

Handprints : an early reading program, set 2612

     TX0005375592         4/13/2001   

Handprints: an early reading program, storybooks D, set 1613

     TX0005613024         9/9/2002   

Handprints : an early reading program, teacher’s guide for storybooks C, set
.614

     TX0005309367         11/7/2000   

Handprints : an early reading program :bk. D.615

     TX0005504579         4/9/2002   

Handprints : an early reading program : storybooks B, set 2616

     TX0006123207         3/4/2005   

Handprints: Storybooks A, Set 3617

     TX0006829408         9/28/2007   

Handprints: Storybooks B, Sets 3618

     TX0006829409         9/28/2007   

Reading Comprehension in Varied Subject Matter, Book 2-3

     A 129104         1970   

Reading Comprehension in Varied Subject Matter, Book 1

     A 1355387         1969   

Solving Language Difficulties: Remedial Routines

     A 208863         1971   

Reading Comprehension in Varied Subject Matter, Book 3

     A 288864         1971   

 

609  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

610  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

611  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

612  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

613  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

614  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

615  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

616  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

617  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.

618  Ann Staman is currently listed as record owner, but filings are in process
to correct record owner to School Specialty, Inc.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Reading Comprehension in Varied Subject Matter, Book 4

     A 288866         1971   

Spellbound Phonic Reading and Spelling; Teacher’s Manual

     A 384392         1972   

Language Tool Kit

     A 384397         1972   

Reading Comprehension in Varied Subject Matter, Book 3

     A 390376         1971   

Reading Comprehension in Varied Subject Matter, Book 5-6

     A 392763         1971   

Reading Comprehension in Varied Subject Matter, Book 1-2

     A 392765         1971   

Spellbound Phonic Reading and Spelling

     A 400057         1972   

Recipe for Reading

     A 401201         1972   

Recipe for Reading

     A 509655         1973   

Reading Comprehension in Varied Subject Matter, Book 8

     A 516405         1973   

Language Tool Kit; Manual

     A 669319         1975   

Reading Comprehension in Varied Subject Matter, Book 9-10

     A 669321         1975   

Reading Comprehension in Varied Subject Matter, Book 1

     A 763989         1975   

Solving Language Difficulties, Remedial Routines

     A 875259         1994   

SPORTIME, LLC

 

Title

   Reg. Number      Reg. Date  

Bean bag bears.619

     VAu000425885         3/5/1998   

Bean bag bunnies. 620

     VA0000884346         10/21/1997   

Bean bag frogs. 621

     VA0000875777         10/6/1997   

Bean bag gorillas. 622

     VA0000875779         10/6/1997   

 

619  Select Service & Supply d.b.a. Sportime International is currently listed
as record owner, but filings are in process to correct record owner to Sportime,
LLC.

620  Select Service & Supply d.b.a. Sportime International is currently listed
as record owner, but filings are in process to correct record owner to Sportime,
LLC.

621  Select Service & Supply d.b.a. Sportime International is currently listed
as record owner, but filings are in process to correct record owner to Sportime,
LLC.

622  Select Service & Supply d.b.a. Sportime International is currently listed
as record owner, but filings are in process to correct record owner to Sportime,
LLC.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

Bean bag hippo. 623

     VA0000875780         10/6/1997   

Bean bag pig. 624

     VA0000875778         10/6/1997   

Bean bag triceratops. 625

     VAu000425884         3/5/1998   

Bean bag turtles. 626

     VA0000908300         10/24/1997   

Bean bag tyrannosaurus. 627

     VAu000425886         3/5/1998   

Hands-On basketball. 628

     VA0000932992         6/12/1998   

Stuttering: helping the disfluent preschool child / Julie A. Blonigen.

     TX0004292208         5/22/1996   

TRAP: Testing & remediating auditory processing / Lynn V. Baron Berk. 629

     TX0004693615         12/11/1997   

Warmups & workouts: exercises for learning “r” / Jane Folk; Sara Folk,
illustrator. 630

     TX0004292198         5/22/1996   

Blonigen fluency program / Julie A. Blonigen. 631

     TX0005375899         1/4/2001   

I can say R.632

     TX0005539440         5/21/2002   

I can say S. 633

     TX0005539439         5/21/2002   

MCLA: Measure of cognitive-linguistic abilities / Wendy J. Ellmo, Jill M.
Graser, Elizabeth A. Krchnavek, Deborah B. Calabrese, Kimberly Hauck. 634

     TX0004314064         5/20/1996   

 

623  Select Service & Supply d.b.a. Sportime International is currently listed
as record owner, but filings are in process to correct record owner to Sportime,
LLC.

624  Select Service & Supply d.b.a. Sportime International is currently listed
as record owner, but filings are in process to correct record owner to Sportime,
LLC.

625  Select Service & Supply d.b.a. Sportime International is currently listed
as record owner, but filings are in process to correct record owner to Sportime,
LLC.

626  Select Service & Supply d.b.a. Sportime International is currently listed
as record owner, but filings are in process to correct record owner to Sportime,
LLC.

627  Select Service & Supply d.b.a. Sportime International is currently listed
as record owner, but filings are in process to correct record owner to Sportime,
LLC.

628  Select Service & Supply d.b.a. Sportime International is currently listed
as record owner, but filings are in process to correct record owner to Sportime,
LLC.

629  Speech Bin, Inc. is currently listed as record owner, but filings are in
process to correct record owner to Sportime, LLC.

630  Speech Bin, Inc. is currently listed as record owner, but filings are in
process to correct record owner to Sportime, LLC.

631  Speech Bin, Inc. is currently listed as record owner, but filings are in
process to correct record owner to Sportime, LLC.

632  Speech Bin, Inc. is currently listed as record owner, but filings are in
process to correct record owner to Sportime, LLC.

633  Speech Bin, Inc. is currently listed as record owner, but filings are in
process to correct record owner to Sportime, LLC.

634  Speech Bin, Inc. is currently listed as record owner, but filings are in
process to correct record owner to Sportime, LLC.



--------------------------------------------------------------------------------

Title

   Reg. Number      Reg. Date  

What is auditory processing? / Susan Bell. 635

     TX0003721616         2/1/1994   

What is dementia? / Mary Jo Santo Pietro. 636

     TX0005027090         8/9/1999   

 

 

635  Speech Bin, Inc. is currently listed as record owner, but filings are in
process to correct record owner to Sportime, LLC.

636  Speech Bin, Inc. is currently listed as record owner, but filings are in
process to correct record owner to Sportime, LLC.



--------------------------------------------------------------------------------

Schedule 10

Commercial Tort Claims

None.

 

S-103



--------------------------------------------------------------------------------

Schedule 11

Deposit Accounts and Securities Accounts

 

US Accounts

Owner

  

Type of Account

   Bank(1)    Account Number School Specialty, Inc.    Operating    JPMorgan
Chase    School Specialty, Inc.    Disbursement-Payroll    JPMorgan Chase   
School Specialty, Inc.    Disbursement-PPO    JPMorgan Chase    Califone
International, LLC    Credit Card Depository    JPMorgan Chase    Delta
Education, LLC    Credit Card Depository    JPMorgan Chase    School Specialty,
Inc. (d/b/a Educational Publishing Service)    Credit Card Depository   
JPMorgan Chase    School Specialty, Inc. (d/b/a Educational Publishing Service)
   Disbursement-Payables    JPMorgan Chase    School Specialty, Inc.   
Concentration    JPMorgan Chase    School Specialty, Inc. (EPS)    Lockbox   
JPMorgan Chase    School Specialty, Inc.    Lockbox    JPMorgan Chase    School
Specialty, Inc.    Lockbox    JPMorgan Chase    Califone International, LLC   
Lockbox    JPMorgan Chase    School Specialty, Inc.    Disbursement-Payables   
JPMorgan Chase    School Specialty, Inc.    Credit Card Depository    JPMorgan
Chase    School Specialty, Inc.    E-Tail Depository Account    JPMorgan Chase
   Premier Agendas, LLC    Depository    JPMorgan Chase    Califone
International, LLC    Depository    Wells Fargo Bank    School Specialty, Inc.
   Depository-TL Collateral    JPMorgan Chase    School Specialty, Inc.   
Concentration    JPMorgan Chase    School Specialty, Inc.    Operating    Bank
of America Merrill
Lynch    School Specialty, Inc.    Depository-E-Tail    Bank of America Merrill
Lynch    School Specialty, Inc.    Depository-Term Loan    Bank of America
Merrill
Lynch   

 

S-104



--------------------------------------------------------------------------------

US Accounts

               School Specialty, Inc.    Depository-Electronic Payments    Bank
of America Merrill
Lynch    School Specialty, Inc.    Disbursement-Spark Working Fund    Bank of
America Merrill
Lynch    School Specialty, Inc.    Depository-Credit Card EPS    Bank of America
Merrill
Lynch    School Specialty, Inc.    Depository-Credit Card EBS    Bank of America
Merrill
Lynch    Califone International, LLC    Depository-Credit Card Califone    Bank
of America Merrill
Lynch    School Specialty, Inc.    Concentration    Bank of America Merrill
Lynch    School Specialty, Inc.    Disbursement-Medical CDA    Bank of America
Merrill
Lynch    School Specialty, Inc.    Disbursement-Flex CDA    Bank of America
Merrill
Lynch    School Specialty, Inc.    Disbursement-EPS CDA    Bank of America
Merrill
Lynch    School Specialty, Inc.    Disbursement-EBS CDA    Bank of America
Merrill
Lynch    Califone International, LLC    Disbursement-Califone CDA    Bank of
America Merrill
Lynch    School Specialty, Inc.    Disbursement-Payroll CDA    Bank of America
Merrill
Lynch   

 

(1) The accounts at JPMorgan Chase are in the process of being closed.



--------------------------------------------------------------------------------

Schedule 12

Letter-of-Credit Rights

None.

 

S-106